Exhibit 10.4

Execution Version

 

 

 

TERM LOAN AGREEMENT

among

LANTHEUS MEDICAL IMAGING, INC.,

as Borrower,

LANTHEUS HOLDINGS, INC.,

The Several Lenders

from Time to Time Parties Hereto,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Collateral Agent

and

CREDIT SUISSE SECURITIES (USA) LLC,

JEFFERIES FINANCE LLC and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners,

Dated as of June 30, 2015

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.        DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Other Definitional Provisions

     35   

1.3

 

Pro Forma Adjustments

     36   

SECTION 2.        AMOUNT AND TERMS OF TERM COMMITMENTS

     37   

2.1

 

Term Commitments

     37   

2.2

 

Procedure for Term Loan Borrowing

     37   

2.3

 

Repayment of Term Loans

     37   

2.4

 

Incremental Term Loans

     37   

2.5

 

[Reserved]

     39   

2.6

 

Extension of Maturity Date in Respect of Term Facility

     39   

2.7

 

Defaulting Lenders

     40   

2.8

 

Incremental Revolving Commitments

     41   

2.9

 

Extension of Maturity Date in Respect of an Incremental Revolving Facility

     43   

SECTION 3.        [RESERVED]

     44   

SECTION 4.        GENERAL PROVISIONS APPLICABLE TO LOANS

     44   

4.1

 

Optional Prepayments

     44   

4.2

 

Mandatory Prepayments

     50   

4.3

 

Conversion and Continuation Options

     52   

4.4

 

Limitations on Eurodollar Tranches

     52   

4.5

 

Interest Rates and Payment Dates

     52   

4.6

 

Computation of Interest and Fees

     53   

4.7

 

Inability to Determine Interest Rate

     53   

4.8

 

Pro Rata Treatment; Application of Payments; Payments

     53   

4.9

 

Requirements of Law

     54   

4.10

 

Taxes

     56   

4.11

 

Indemnity

     58   

4.12

 

Change of Lending Office

     59   

4.13

 

Replacement of Lenders

     59   

4.14

 

Evidence of Debt

     59   

4.15

 

Illegality

     60   

SECTION 5.        REPRESENTATIONS AND WARRANTIES

     60   

5.1

 

Financial Condition

     60   

5.2

 

No Change

     60   

5.3

 

Corporate Existence; Compliance with Law

     60   

5.4

 

Power; Authorization; Enforceable Obligations

     60   

5.5

 

No Legal Bar

     61   

5.6

 

Litigation and Adverse Proceedings

     61   

5.7

 

No Default

     61   

5.8

 

Ownership of Property; Liens

     61   

5.9

 

Intellectual Property

     61   

5.10

 

Taxes

     62   

5.11

 

Federal Reserve Regulations

     62   

 

-i-



--------------------------------------------------------------------------------

         Page  

5.12

 

Labor Matters

     62   

5.13

 

ERISA

     62   

5.14

 

Investment Company Act; Other Regulations

     63   

5.15

 

Capital Stock and Ownership Interests of Subsidiaries

     63   

5.16

 

Use of Proceeds

     63   

5.17

 

Environmental Matters

     63   

5.18

 

Accuracy of Information, etc.

     64   

5.19

 

Security Documents

     64   

5.20

 

Solvency

     64   

5.21

 

Senior Indebtedness

     64   

5.22

 

Sanctions and Anti-Corruption Laws

     64   

5.23

 

[Reserved]

     65   

5.24

 

Patriot Act

     65   

SECTION 6.        CONDITIONS PRECEDENT

     65   

6.1

 

Conditions to Initial Extension of Credit

     65   

SECTION 7.        AFFIRMATIVE COVENANTS

     67   

7.1

 

Financial Statements

     67   

7.2

 

Certificates; Other Information

     68   

7.3

 

Payment of Taxes

     69   

7.4

 

Maintenance of Existence; Compliance

     69   

7.5

 

Maintenance of Property; Insurance

     69   

7.6

 

Inspection of Property; Books and Records; Discussions

     69   

7.7

 

Notices

     69   

7.8

 

Environmental Laws

     70   

7.9

 

OFAC; FCPA; Patriot Act

     70   

7.10

 

Post-Closing; Additional Collateral, etc.

     71   

7.11

 

Further Assurances

     72   

7.12

 

Rated Credit Facility; Corporate Ratings

     72   

7.13

 

Use of Proceeds

     73   

7.14

 

Designation of Subsidiaries

     73   

SECTION 8.        NEGATIVE COVENANTS

     73   

8.1

 

Consolidated Leverage Ratio

     73   

8.2

 

Indebtedness

     74   

8.3

 

Liens

     76   

8.4

 

Fundamental Changes

     79   

8.5

 

Disposition of Property

     80   

8.6

 

Restricted Payments

     81   

8.7

 

Investments

     83   

8.8

 

Optional Payments and Modifications of Certain Debt Instruments

     85   

8.9

 

Transactions with Affiliates

     86   

8.10

 

Sales and Leasebacks

     87   

8.11

 

Hedge Agreements

     87   

8.12

 

Changes in Fiscal Periods

     87   

8.13

 

Negative Pledge Clauses

     87   

8.14

 

Clauses Restricting Subsidiary Distributions

     87   

8.15

 

Lines of Business

     89   

8.16

 

Holding Company

     89   

 

-ii-



--------------------------------------------------------------------------------

         Page  

SECTION 9.        EVENTS OF DEFAULT

     89   

9.1

 

Events of Default

     89   

SECTION 10.      THE AGENTS

     91   

10.1

 

Appointment

     91   

10.2

 

Delegation of Duties

     92   

10.3

 

Exculpatory Provisions

     92   

10.4

 

Reliance by Agents

     92   

10.5

 

Notice of Default

     92   

10.6

 

Non-Reliance on Agents and Other Lenders

     92   

10.7

 

Indemnification

     93   

10.8

 

Agent in Its Individual Capacity

     93   

10.9

 

Successor Administrative Agent

     93   

10.10

 

Agents Generally

     94   

10.11

 

Lender Action

     94   

10.12

 

Withholding Tax

     94   

SECTION 11.      MISCELLANEOUS

     94   

11.1

 

Amendments and Waivers

     94   

11.2

 

Notices

     96   

11.3

 

No Waiver; Cumulative Remedies

     99   

11.4

 

Survival of Representations and Warranties

     99   

11.5

 

Payment of Expenses

     99   

11.6

 

Successors and Assigns; Participations and Assignments

     100   

11.7

 

Sharing of Payments; Set-off

     104   

11.8

 

Counterparts

     105   

11.9

 

Severability

     105   

11.10

 

Integration

     105   

11.11

 

GOVERNING LAW

     105   

11.12

 

Submission To Jurisdiction; Waivers

     105   

11.13

 

Acknowledgments

     106   

11.14

 

Releases of Guarantees and Liens

     106   

11.15

 

Confidentiality

     107   

11.16

 

WAIVERS OF JURY TRIAL

     107   

11.17

 

Patriot Act Notice

     108   

11.18

 

THE ABL INTERCREDITOR AGREEMENT

     108   

11.19

 

Conflicts

     108   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES: 1.1 Commitments 5.4 Consents, Authorizations, Filings and Notices
5.15 Subsidiaries 5.19 UCC Filing Jurisdictions 7.10 Real Estate Post-Closing
Requirements 8.2 Existing Indebtedness 8.3 Existing Liens 8.5 Dispositions 8.7
Existing Investments 8.9 Transactions with Affiliates 8.14 Clauses Restricting
Subsidiary Distributions EXHIBITS: A Form of Assignment and Assumption B Form of
Compliance Certificate B-1 Form of Borrowing Notice C Form of Guarantee and
Collateral Agreement D-1 Form of Intercreditor Agreement (Junior Liens) D-2 Form
of Intercreditor Agreement (Pari Passu) E Form of Term Note F Form of Joint
Closing Certificate G [Reserved] H Form of Solvency Certificate I [Reserved] J
Discount Range Prepayment Notice K Discount Range Prepayment Offer L Solicited
Discounted Prepayment Notice M Solicited Discounted Prepayment Offer N
Acceptance and Prepayment Notice O Specified Discount Prepayment Notice P
Specified Discount Range Prepayment Response Q-1 Form of Tax Status Certificate
Q-2 Form of Tax Status Certificate Q-3 Form of Tax Status Certificate Q-4 Form
of Tax Status Certificate

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT, dated as of June 30, 2015, among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties hereto, as Lenders, and
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral
agent (in such capacities, and together with its successors and permitted
assigns in such capacities, the “Administrative Agent” and the “Collateral
Agent,” respectively).

WHEREAS, the Borrower has requested that the Lenders make available the Initial
Term Commitments and the Term Loans on the Closing Date to finance a portion of
the Transactions and to pay related fees and expenses; and

WHEREAS, the Lenders are willing to make available the Initial Term Commitments
for such purposes on the terms and subject to the conditions set forth in this
Agreement;

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

 

  SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABL Credit Agreement”: that certain Second Amended and Restated ABL Credit
Agreement, dated as of the date hereof, by and among Holdings, the Borrower, the
lenders from time to time party thereto, Wells Fargo Bank, National Association
(“Wells Fargo”), as collateral agent and administrative agent for the lenders
and Wells Fargo, as sole lead arranger, bookrunner and syndication agent.

“ABL Facility”: the credit facility pursuant to the ABL Credit Agreement and one
or more asset-based revolving credit agreements providing for loans that replace
or refinance such credit facility, including any such replacement or refinancing
asset-based revolving credit facility that increases or decreases the amount
permitted to be borrowed thereunder or alters the maturity thereof and whether
by the same or any other agent, lender or group of lenders, and any amendments,
supplements, modifications, extensions, renewals, restatements, amendments and
restatements or refundings thereof or any such credit facilities that replace or
refinance such credit facility.

“ABL Agent”: as defined in the ABL Intercreditor Agreement.

“ABL Intercreditor Agreement”: that certain Intercreditor Agreement, dated as of
the Closing Date, among, inter alios, the ABL Agent, as agent for the ABL
Claimholders referred to therein, the Administrative Agent, as agent for the
Term Loan Claimholders referred to therein and the Loan Parties from time to
time party thereto.

“ABL Loan Documents”: the “Loan Documents” as defined in the ABL Credit
Agreement.

“ABL Priority Collateral”: as defined in the ABL Intercreditor Agreement.

“Acceptable Discount”: as defined in Section 4.1(b)(iv)(B).

“Acceptable Prepayment Amount”: as defined in Section 4.1(b)(iv)(C).

“Acceptance and Prepayment Notice”: a notice in the form of Exhibit N attached
hereto.

“Acceptance Date”: as defined in Section 4.1(b)(iv)(B).

“Acquired Person”: as defined in Section 8.2(i).

“Additional Incremental Revolving Commitment Lender”: as defined in Section 2.9
(d).

 

-1-



--------------------------------------------------------------------------------

“Additional Revolving Commitment”: any Incremental Revolving Commitments and/or
any revolving loans commitments established by an Extending Incremental
Revolving Lender, in each case, as a separate series or tranche.

“Additional Revolving Facility”: each revolving facility providing a separate
series or tranche of Additional Revolving Loans under this Agreement.

“Additional Revolving Loans”: any Incremental Revolving Loans and/or any
revolving loans provided under revolving commitments established by an Extending
Incremental Revolving Lender as a separate series or tranche from any then
existing Additional Revolving Commitments.

“Additional Term Commitment”: any Incremental Term Loan Commitments and/or any
commitments established by an Additional Term Commitment Lender as a separate
series or tranche from the Initial Term Commitment.

“Additional Term Commitment Lender”: as defined in Section 2.6(d).

“Additional Term Facility”: each term facility providing a separate series or
tranche of Additional Term Loans under this Agreement.

“Additional Term Loans”: any Incremental Term Loan, any Replacement Term Loans
and/or any term loans from an Extending Term Lender in each case, provided as a
separate series or tranche from the Initial Term Commitments.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affected Lender”: as defined in Section 4.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” shall have meanings
correlative thereto.

“Affiliated Lender”: at any time, any Lender that is an Affiliate of the
Borrower (other than Holdings or any of its Subsidiaries) at such time.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent and each
of their respective Affiliates, officers, directors, employees, agents, advisors
and representatives.

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent and the Joint Lead Arranger.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans and (b) the amount of such Lender’s Initial Term Commitment then in
effect.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Term Loan Agreement.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws”: as defined in Section 5.22(b).

“Applicable Discount”: as defined in Section 4.1(b)(iii)(B).

“Applicable Margin”: with respect to Initial Term Loans that are (a) Eurodollar
Loans, 6.00% per annum and (b) Base Rate Loans, 5.00% per annum.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clauses (a), (b), (c), (d), (e), (f), (g), (i), (j), (k), (l), (m), (n), (o),
(p), (q), (s), (t) and (v) of Section 8.5) that yields gross proceeds to any
Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$2,000,000.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable, consented to by the Borrower, substantially in the form of
Exhibit A.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Auction Agent”: (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 4.1(b); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Available Amount”: at any time, an amount equal to, without duplication:

(a) the sum of:

(i) $12,500,000; plus

(ii) an amount, not less than zero, determined on a cumulative basis equal to
the Retained Excess Cash Flow Amount to the extent Not Otherwise Applied; plus

(iii) the amount of any capital contributions to the Borrower or other proceeds
of any issuance of Capital Stock of the Borrower after the Closing Date (other
than any amounts (x) constituting a Specified Equity Contribution or proceeds of
any issuance of Disqualified Capital Stock, (y) received from the Borrower or
any Subsidiary or (z) constituting the proceeds of a Qualified Public Offering),
plus the fair market value, as reasonably determined by the Borrower, of Cash
Equivalents, marketable securities or other property received by the Borrower or
any Subsidiary as a capital contribution or in return for any issuance of
Capital Stock (other than any amounts (x) constituting a Specified Equity
Contribution or proceeds of any issuance of Disqualified Capital Stock or
(y) received from the Borrower or any Subsidiary), in each case, during the
period from and including the day immediately following the Closing Date through
and including such time; plus

 

3



--------------------------------------------------------------------------------

(iv) the aggregate net cash proceeds received by the Borrower and its
Subsidiaries from any issuance of Indebtedness or Disqualified Capital Stock, in
each case, of the Borrower or any Subsidiary after the Closing Date (other than
Indebtedness or such Disqualified Capital Stock issued to the Borrower or any
Subsidiary), which has been converted into or exchanged for Capital Stock (other
than Disqualified Capital Stock) of the Borrower or any direct or indirect
parent company of the Borrower that does not constitute Disqualified Capital
Stock, together with the fair market value of any Cash Equivalents and the fair
market value (as reasonably determined by the Borrower) of any property or
assets received by the Borrower or such Subsidiary upon such exchange or
conversion, in each case, during the period from and including the day
immediately following the Closing Date through and including such time; plus

(v) the net proceeds received by the Borrower or any Subsidiary during the
period from and including the day immediately following the Closing Date through
and including such time in connection with the Disposition to any Person (other
than the Borrower or any Subsidiary) of any Investment made pursuant to
Section 8.7(n); plus

(vi) to the extent not already reflected as a return of capital with respect to
such Investment for purposes of determining the amount of such Investment, the
proceeds received by the Borrower or any Subsidiary during the period from and
including the day immediately following the Closing Date through and including
such time in connection with cash returns, cash profits, cash distributions and
similar cash amounts, including cash principal repayments of loans, in each case
received in respect of any Investment made after the Closing Date pursuant to
Section 8.7(n) (in an amount not to exceed the original amount of such
Investment); plus

(vii) without duplication of amounts that increase amounts available for
Investments pursuant to any other provision of Section 8.7, an amount equal to
the sum of (A) the amount of any Investments by the Borrower or any Subsidiary
pursuant to Section 8.7(n) in any Unrestricted Subsidiary (in an amount not to
exceed the lesser of (x) the original amount of such Investments and (y) the
fair market value of such Investments at the time of redesignation) that has
been redesignated as a Subsidiary pursuant to Section 7.14 or has been merged,
consolidated or amalgamated with or into, or is liquidated, wound up or
dissolved into, the Borrower or any Subsidiary and (B) the fair market value (as
reasonably determined by the Borrower) of the property or assets of any
Unrestricted Subsidiary that have been transferred, conveyed or otherwise
distributed (in an amount not to exceed the original amount of the Investment in
such Unrestricted Subsidiary) to the Borrower or any Subsidiary, in each case,
during the period from and including the day immediately following the Closing
Date through and including such time; plus

(viii) the amount of any Declined Proceeds; minus

(b) any usage of such Available Amount pursuant to Sections 8.6(e), 8.7(i) (to
the extent referring to usage of the Available Amount pursuant to clause (d) of
the definition of Permitted Acquisition), 8.7(n) and 8.8(a)(ii);

provided that, except for purposes of Section 8.7, no amounts included in the
Available Amount under clause (a)(i) or (a)(ii) above shall be utilized unless
immediately after giving effect to the relevant usage (x) no Event of Default
has occurred and is continuing and (y) the Consolidated Leverage Ratio as of the
last day of the most recently ended fiscal quarter for which financial
statements are available would be less than or equal to 4.25 to 1.00.

“Base Rate”: for any day, a rate per annum equal to the greatest of (i) the
Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus  1⁄2 of 1% and (iii) the sum of (a) the Eurodollar Rate
(after giving effect to any Eurodollar Rate “floor”) determined on such day for
a Eurodollar Loan with a one-month interest period plus (b) 1.00%. Any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Effective
Rate shall be effective on the effective day of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

 

4



--------------------------------------------------------------------------------

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Loans at a specified discount to par pursuant to
Section 4.1(b)(ii).

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of, a
voluntary prepayment of Loans at a specified range of discounts to par pursuant
to Section 4.1(b)(iii).

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of, a
voluntary prepayment of Loans at a discount to par pursuant to
Section 4.1(b)(iv).

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that with respect to notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, such day is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding
(a) expenditures financed with any Reinvestment Deferred Amount,
(b) expenditures made in cash to fund the purchase price for assets acquired in
Permitted Acquisitions or incurred by the Person acquired in the Permitted
Acquisition prior to (but not in anticipation of) the closing of such Permitted
Acquisition and (c) expenditures made with cash proceeds from any issuances of
Capital Stock of any Group Member or contributions of capital made to the
Borrower (other than Specified Equity Contributions).

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. Notwithstanding
the foregoing, in no event will any obligation in respect of a lease that would
have been categorized as an operating lease in accordance with GAAP as in effect
on the Closing Date be considered a Capital Lease Obligation for any purpose
under this Agreement (and no agreement relating to any such operating lease
shall be considered a capital lease for any purpose under this Agreement).

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

“Cash Equivalents”:

(i) Dollars,

 

5



--------------------------------------------------------------------------------

(ii) (a) euro, or any national currency of any participating member of the EMU,
or (b) in the case of any Foreign Subsidiary, such local currencies held by them
from time to time in the ordinary course of business,

(iii) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of twelve (12) months or less from
the date of acquisition,

(iv) marketable direct EEA Government Obligations with maturities of twelve
(12) months or less from the date of acquisition,

(v) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000,

(vi) repurchase obligations for underlying securities of the types described in
clauses (iii), (iv) and (v) entered into with any financial institution meeting
the qualifications specified in clause (v) above,

(vii) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and
in each case maturing within twenty-four (24) months after the date of creation
thereof,

(viii) marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively, and in each
case maturing within twenty-four (24) months after the date of creation thereof,

(ix) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having one of the two highest ratings obtainable from either Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency) with maturities of twenty-four (24) months or less from the date
of acquisition,

(x) investment funds investing 90% of their assets in securities of the types
described in clauses (i) through (ix) above, and

(xi) in the case of any Subsidiary organized or having its principal place of
business outside of the United States, investments of comparable tenor and
credit quality to those described in the foregoing clauses (iii) through
(x) customarily utilized in countries in which such Subsidiary operates.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (i) and
(ii) above, provided that such amounts are converted into any currency listed in
clauses (i) and (ii) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Cash Management Agreement”: any agreement for the provision of Cash Management
Services.

“Cash Management Services”: (a) cash management services, including treasury,
depository, overdraft, electronic funds transfer and other cash management
arrangements and (b) commercial credit card and merchant card services.

“Cash Pool Obligation” shall mean the offshore cash management programs in
Australian Dollars, British Pound Sterling, Canadian Dollars, Dollars, Euros,
Japanese Yen and Swiss Francs (and such other currencies as may from time to
time be approved by the Administrative Agent) established by the Cash Pool
Participants in which cash funds of the Cash Pool Participants will be
concentrated with a Subsidiary of the Borrower that is not a Loan Party.

 

6



--------------------------------------------------------------------------------

“Cash Pool Participants” shall mean certain Subsidiaries of the Borrower that
are not Loan Parties identified by the Borrower to the Administrative Agent in
writing from time to time.

“CFC”: a controlled foreign corporation within the meaning of Section 957 of the
Code.

“Change of Control”: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such Person or
its Subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) other than a Permitted Holder
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of Voting Stock of Holdings representing
more than the greater of (i) 35% or more of the outstanding Voting Stock of
Holdings and (ii) the percentage of the then outstanding Voting Stock of
Holdings owned, directly or indirectly, by the Permitted Holders (collectively);

(b) Holdings shall cease to beneficially own and control 100% on a fully diluted
basis of the economic and voting interest in the Capital Stock of the Borrower;
or

(c) a “change of control” or similar provision as set forth in any ABL Facility,
any indenture or other instrument evidencing Material Indebtedness of a Group
Member has occurred, obligating any Group Member to repurchase, redeem or repay
all or any part of the Indebtedness provided for therein; provided that, for
purposes of this clause (c) only, the definition of “Material Indebtedness”
shall be Indebtedness, the outstanding principal amount of which exceeds in the
aggregate $35,000,000.

“Closing Date”: June 30, 2015.

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all Property of the Loan Parties (other than Excluded Assets), now
owned or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: with respect to any Lender, any Initial Term Commitment,
commitment under any Additional Term Facility and any Incremental Revolving
Commitment.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in Section 11.2(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated June 2015, and furnished to the Lenders in connection with the syndication
of the Initial Term Facility.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents (other than Grant Cash) and deferred tax assets) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries at such date, but excluding (a) the current portion of any
Indebtedness of Holdings and its

 

7



--------------------------------------------------------------------------------

Subsidiaries, (b) without duplication of clause (a) above, all Indebtedness
consisting of Loans or loans under any ABL Facility to the extent otherwise
included therein, (c) the current portion of interest and (d) the current
portion of current and deferred income Taxes.

“Consolidated Depreciation and Amortization Expense”: with respect to any Person
for any period, the total amount of depreciation and amortization expense,
including the amortization of goodwill and other intangibles, deferred financing
fees of such Person and its Subsidiaries, for such period on a consolidated
basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA”: with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

(i) increased (without duplication) by:

(a) Permitted Tax Distributions and any other provision for Taxes based on
income or profits or capital gains, including, with-out limitation, state,
franchise and similar Taxes and foreign withholding Taxes of such Person paid or
accrued during such period deducted (and not added back) in computing
Consolidated Net Income; plus

(b) Consolidated Interest Expense of such Person for such period plus amounts
excluded from the definition of Consolidated Interest Expense pursuant to
clauses (i)(x) and (i)(y) thereof to the extent the same was deducted (and not
added back) in calculating such Consolidated Net Income and, to the extent not
included therein, agency fees paid to the Administrative Agent and the
Collateral Agent; plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(d) the amount of any restructuring charge or reserve deducted (and not added
back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions after the Closing Date
and costs related to the closure and/or consolidation of facilities; plus

(e) any other non-cash charges, including any write-offs, write-downs or
impairment charges, reducing Consolidated Net Income for such period (provided
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

(f) any costs or expense incurred by Holdings or a Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement;
plus

(g) the amount of directors’ fees or reimbursements, in each case not to exceed
the amount permitted under Section 8.6(g) and to the extent permitted by
Section 8.9; plus

(h) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Net Income in any period
to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to clause (ii) below for any
previous period and not added back; plus

 

8



--------------------------------------------------------------------------------

(i) any net loss included in the consolidated financial statements due to the
application of Financial Accounting Standards Board’s Accounting Standards
Codification No. 810 “Consolidation” with respect to non-controlling interests;
plus

(j) any costs or expenses incurred in connection with pursuing a claim under its
policy of property or liability insurance (including any business interruption
insurance) in an amount not to exceed $4,500,000 for such period; plus

(k) costs and expenses incurred to relocate, establish, qualify or commence
manufacturing, supply or distribution operations for the Borrower’s approved
products and clinical candidates at third party manufacturers, suppliers and
distributors in an amount not to exceed $10,000,000 for such period; plus

(l) the amount of “run-rate” cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies projected by the
Borrower in good faith to be realized as a result of actions taken or expected
to be taken during such period (calculated on a pro forma basis as though such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (1) such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies are reasonably
identifiable and factually supportable, (2) such cost savings, operating expense
reductions, restructuring charges and expenses and cost saving synergies are
commenced within twelve (12) months of such actions, (3) no cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies may be added pursuant to this clause (l) to the extent duplicative of
any expenses or charges relating thereto that are either excluded in computing
Consolidated Net Income or included (i.e., added back) in computing Consolidated
EBITDA for such period, (4) such adjustments may be incremental to (but not
duplicative of) pro forma adjustments made pursuant to Section 1.3 and (5) the
aggregate amount of cost savings, operating expense reductions and cost saving
synergies added pursuant to this clause (l) shall not exceed (A) 20.0% of
Consolidated EBITDA for such four-quarter period plus (B) the amount of any such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-savings synergies that would be permitted to be included in financial
statements prepared in accordance with Regulation S-X under the Securities Act
during such four-quarter period; plus

(m) charges attributable to the undertaking and/or implementation of cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization and other restructuring and
integration charges (including inventory optimization programs, software
development costs, costs related to the closure or consolidation of facilities
and plants, costs relating to curtailments, costs related to entry into new
markets, strategic initiatives and contracts, consulting fees, signing or
retention costs, retention or completion bonuses, expansion and relocation
expenses, severance payments, modifications to pension and post-retirement
employee benefit plans, new systems design and implementation costs and startup
costs); plus

(n) Public Company Costs;

(ii) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period, all as determined on
a consolidated basis for such Person and its Subsidiaries in accordance with
GAAP.

“Consolidated Funded Debt”: at any date, the aggregate amount of indebtedness
that is (or would be) reflected on the balance sheet of Holdings and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: with respect to any Person for any period,
without duplication, the sum of:

(i) consolidated interest expense of such Person and its Subsidiaries for such
period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income including (a) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers’ acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Hedging Obligations or other derivative instruments pursuant to
GAAP), (d) the interest component of Capital Lease Obligations, and (e) net
payments, if any, pursuant to interest rate Hedging Obligations with respect to
Indebtedness, and excluding, (w) penalties and interest related to taxes,
(x) amortization of deferred financing fees, debt issuance costs, commissions,
fees and expenses and (y) any expensing of bridge, commitment and other
financing fees; plus

(ii) consolidated capitalized interest of such Person and its Subsidiaries for
such period, whether paid or accrued; less

(iii) interest income of such Person and its Subsidiaries for such period.

For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded
Debt (excluding Senior Notes that have been defeased pursuant to the Senior
Notes Indentures pending redemption thereof) as of such date, net of
unrestricted cash and Cash Equivalents of the Borrower and its Subsidiaries and
cash and Cash Equivalents of the Borrower and its Subsidiaries restricted in
favor of the Administrative Agent, the Collateral Agent or any Secured Party
(which may also include cash and Cash Equivalents securing indebtedness included
in Consolidated Funded Debt, including any ABL Facility) in an aggregate amount
of such cash or Cash Equivalents not to exceed $30,000,000, to (b) Consolidated
EBITDA of Holdings and its Subsidiaries for the period of four consecutive
fiscal quarters ended on such date (or, if such date is not the last day of any
fiscal quarter, the most recently completed fiscal quarter for which financial
statements are required to have been delivered pursuant to Section 7.1), in each
case with such pro forma adjustments to Consolidated Funded Debt and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in Section 1.3.

“Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Subsidiaries for such period,
on a consolidated basis, and otherwise determined in accordance with GAAP;
provided, however, that, without duplication,

(i) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or costs, charges and
expenses (including relating to the Transactions), including, without
limitation, any severance costs, integration costs, relocation costs, and
curtailments or modifications to pension and post-retirement employee benefit
plans, shall be excluded,

(ii) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(iii) any after-tax effect of income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

(iv) any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions (including sales or other
dispositions under a financing permitted hereunder) other than in the ordinary
course of business, as determined in good faith by the Borrower, shall be
excluded,

 

10



--------------------------------------------------------------------------------

(v) the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of Holdings shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) to Holdings or a Subsidiary thereof
in respect of such period by such Person,

(vi) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Subsidiaries) in the property and equipment, software
and other intangible assets, deferred revenue and debt line items in such
Person’s consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

(vii) (a) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and non-cash charges associated with the roll-over, acceleration or payout of
Capital Stock by management of the Borrower, Holdings or any direct or indirect
parent thereof in connection with the Transactions or other acquisitions shall
be excluded and (b) the amount of any contingent payments related to any
acquisition or Investment permitted hereunder that are treated as compensation
expense in accordance with GAAP shall be excluded,

(viii) any impairment charge or asset write-off or write-down, in each case,
pursuant to GAAP and the amortization of intangibles and other assets arising
pursuant to GAAP shall be excluded,

(ix) any net gain or loss in such period (a) due solely to fluctuations in
currency values or (b) resulting from currency translation gains or losses
related to currency remeasurements of Indebtedness (including any net loss or
gain resulting from Hedging Obligations for currency exchange risk) shall be
excluded,

(x) any increase in amortization or depreciation or other non-cash charges
resulting from the application of purchase accounting in relation to any
acquisition that is consummated after the Closing Date, net of taxes, shall be
excluded,

(xi) any after-tax effect of income (loss) from early extinguishment or
cancellation of Indebtedness or Hedging Obligations or other derivative
instruments shall be excluded,

(xii) any net gain or loss in such period from Hedging Obligations or embedded
derivatives that require similar accounting treatment and the application of
Accounting Standards Codification Topic 815 and related pronouncements shall be
excluded,

(xiii) any fees, charges, costs and expenses incurred in connection with the
Transactions or accruals and reserves that are established within one year from
the Closing Date that are required to be established as a result of the
Transactions in accordance with GAAP shall be excluded, and

(xiv) any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Investments permitted hereunder, acquisition,
disposition, recapitalization or the incurrence of Indebtedness permitted
hereunder (including a refinancing thereof) (whether or not successful),
including (a) such fees, expenses or charges related to a Qualified Public
Offering, the Facilities, any ABL Facility and any financing permitted hereunder
and (b) any amendment or other modification of the ABL Loan Documents and/or the
Loan Documents and any financing permitted hereunder shall be excluded.

In addition, to the extent not already included in the Net Income of such Person
and its Subsidiaries, notwithstanding anything to the contrary in the foregoing,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance and reimbursements of any expenses and charges
that are covered by indemnification or other reimbursement provisions in
connection with any permitted Investment or any sale, conveyance or other
Disposition permitted hereunder.

 

11



--------------------------------------------------------------------------------

“Consolidated Total Assets”: at any date, all amounts that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a consolidated balance sheet of the applicable Person at such date.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“Declined Proceeds”: as defined in Section 4.2(e).

“Debt Fund Affiliate”: any Affiliate of the Borrower (other than Holdings or any
of its subsidiaries) that is a bona fide diversified debt fund that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit or securities in the ordinary course and with
respect to which the Sponsor does not, directly or indirectly, possess the power
to direct or cause the direction of the investment policies of such entity.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.7(d), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied or
(ii) pay to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower) or (d) as to
which the Administrative Agent has received notification that such Lender is, or
has a direct or indirect parent company that is, (i) insolvent, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors or (ii) the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its direct or indirect parent company, or such Lender or its direct or
indirect parent company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of (i) the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, or (ii) in the case of a
solvent Lender, the precautionary appointment of an administrator, guardian,
custodian or other similar official by a Governmental Authority or
instrumentality thereof under or based on the law of the country where such
Lender is subject to home jurisdiction supervision if applicable law requires
that such appointment not be publicly disclosed,

 

12



--------------------------------------------------------------------------------

in any case so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Discount Prepayment Accepting Lender”: as defined in Section 4.1(b)(ii)(B).

“Discount Range”: as defined in Section 4.1(b)(iii)(A).

“Discount Range Prepayment Amount”: as defined in Section 4.1(b)(iii)(A).

“Discount Range Prepayment Notice”: a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to Section 4.1(b)(iii)
substantially in the form of Exhibit J.

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit K, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

“Discount Range Prepayment Response Date”: as defined in Section 4.1(b)(iii)(A).

“Discount Range Proration”: as defined in Section 4.1(b)(iii)(C).

“Discounted Loan Prepayment”: as defined in Section 4.1(b)(i).

“Discounted Prepayment Determination Date”: as defined in Section 4.1(b)(iv)(C).

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 4.1(b)(ii),
Section 4.1(b)(iii) or Section 4.1(b)(iv), respectively, unless a shorter period
is agreed to between the Borrower and the Auction Agent.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Disqualified Institutions”: (i) any Person identified by name in writing to the
Joint Lead Arrangers on or prior to June 8, 2015, (ii) any other Person that was
or is identified by name in writing to the Joint Lead Arrangers (if after
June 8, 2015 and prior to the Closing Date) or the Administrative Agent (on and
after the Closing Date) to the extent such Person is a competitor or is an
Affiliate of a competitor of Holdings or its Subsidiaries, which designations
shall become effective two days after delivery of each such written supplement
to the Administrative Agent, but which shall not apply retroactively to
disqualify any Persons that have previously acquired an assignment or
participation interest in the Loans and (iii) any Affiliate of any Person
referred to in clauses (i) or (ii) above that is (x) reasonably identifiable as
such on the basis of its name (provided that, the Administrative Agent shall
have no obligation to carry out due diligence in order to identify such
Affiliates) or (y) identified as such by name in writing to the Administrative
Agent; provided that a “competitor” or an Affiliate of a competitor shall not
include any bona fide debt fund or investment vehicle (other than a bona fide
debt fund or investment vehicle that has been identified in writing pursuant to
clause (i) above) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor or
Affiliate thereof, as applicable, and for which no personnel involved with the
competitive activities of its affiliates (i) makes any investment decisions for
such debt fund or (ii) has access to any information (other than information
publicly available) relating to Holdings or its Subsidiaries from such debt
fund.

 

13



--------------------------------------------------------------------------------

“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary that
is treated as a disregarded entity for U.S. federal income tax purposes, if it
holds no material assets other than the equity of one or more direct or indirect
Foreign Subsidiaries that are CFCs or other Disregarded Domestic Persons.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of Holdings (other than the Borrower) that
is not a Foreign Subsidiary.

“Earn-Out Obligations”: those certain obligations of Holdings or any Subsidiary
arising in connection with any acquisition of assets or businesses permitted
under Section 8.7 to the seller of such assets or businesses and the payment of
which is dependent on the future earnings or performance of such assets or
businesses and contained in the agreement relating to such acquisition, but only
to the extent of the reserve, if any, required under GAAP to be established in
respect thereof by Holdings and its Subsidiaries.

“ECF Percentage”: 50%; provided that, with respect to each fiscal year of the
Borrower commencing with the fiscal year ending on December 31, 2016, the ECF
Percentage shall be reduced to (a) 25% if the Secured Leverage Ratio as of the
last day of such fiscal year is less than 3.50 to 1.00 but greater than or equal
to 3.00 to 1.00 and (b) 0% if the Secured Leverage Ratio as of the last day of
such fiscal year is less than 3.00 to 1.00.

“EEA Government Obligation”: any direct non-callable obligation of any European
Union member for the payment of which obligation the full faith and credit of
the respective nation is pledged; provided that such nation has a credit rating
at least equal to that of the highest rated member nation of the European
Economic Area.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) except to the extent expressly permitted by
Section 4.1(b) or 11.6, Holdings or any of its subsidiaries or Affiliates,
(b) any Defaulting Lender or Affiliate of a Defaulting Lender and (c) any
natural person.

“EMU”: the economic and monetary union as contemplated in the Treaty on European
Union.

“Environment”: ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws”: any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) relating to pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of Materials of Environmental Concern, or to
protection of human health or safety (to the extent relating to the presence in
the Environment or the Release or threat of Release of Materials of
Environmental Concern), as now or may at any time hereafter be in effect.

“Equivalent Managing Body”: (i) with respect to a manager managed limited
liability company, the board of managers, (ii) with respect to a member managed
limited liability company, the board of directors of its most direct corporate
parent company and (iii) with respect to a partnership, the board of directors
of the general partner to the extent such general partner is a corporation, or
the Equivalent Managing Body of the general partner if such general partner is
not a corporation.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Euro” or “EUR”: the single currency of participating member states of the
Economic and Monetary Union.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on

 

14



--------------------------------------------------------------------------------

such day (including basic, supplemental, marginal and emergency reserves under
any regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate”: for any Interest Rate Determination Date with respect to
an Interest Period for a Eurodollar Loan, (a) the rate per annum equal to the
rate determined by the Administrative Agent to be the London interbank offered
rate administered by the ICE Benchmark Administration (or any other Person which
takes over the administration of that rate) for deposits (for delivery on the
first day of such period) with a term equivalent to such period in Dollars
displayed on page LIBOR01 of the Reuters Screen (or any replacement Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Reuters,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date or (b) in the event the rate referenced in the
preceding clause (a) is not available, the Interpolated Rate.

“Eurodollar Floor”: as defined in the definition of Eurodollar Rate.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of
(a) with respect to the Initial Term Loans only, 1.00% (the “Eurodollar Floor”)
and (b) the rate determined for such day in accordance with the following
formula:

 

Eurodollar Base Rate

1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such fiscal year;

(ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income and cash
credits excluded by virtue of clauses (i) - (xiv) of the definition of
Consolidated Net Income;

(iii) decreases in Consolidated Working Capital for such fiscal year; and

(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
Holdings and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, minus

(b) the sum, without duplication, of:

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income and cash charges excluded by virtue of clauses (i) through (xiv) of
the definition of Consolidated Net Income;

 

15



--------------------------------------------------------------------------------

(ii) without duplication of the amount deducted pursuant to clause (xvii) below
in prior years, the aggregate amount actually paid by Holdings and its
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and permitted Investments (including Permitted Acquisitions);

(iii) (1) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans) and (2) the aggregate principal amount
of Indebtedness (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
prepaid during such fiscal year, excluding the Loans;

(iv) increases in Consolidated Working Capital for such fiscal year;

(v) the aggregate net amount of non-cash gain on the Disposition of Property by
Holdings and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business);

(vi) customary fees, expenses or charges paid in cash related to any permitted
Investments (including Permitted Acquisitions), the issuance, payment,
amendment, exchange, refinancing or early extinguishment of Indebtedness
permitted under Section 8.2 and the issuance of Capital Stock and Dispositions
permitted under Section 8.5;

(vii) any premium paid in cash during such period in connection with the
prepayment, redemption, purchase, defeasance or other satisfaction prior to
scheduled maturity of Indebtedness permitted to be prepaid, redeemed, purchased,
defeased or satisfied hereunder;

(viii) cash expenditures made in respect of Hedge Agreements to the extent not
deducted in the computation of Consolidated Net Income and upfront premium
payments in connection with Hedge Agreements to the extent not deducted in the
computation of Consolidated Net Income;

(ix) to the extent included in the calculation of Consolidated Net Income, all
non-cash income or gain, including, without limitation, any income or gain due
to the application of FASB ASC 815-10 regarding hedging activity, FASB ASC 350
regarding impairment of good will, and FASB ASC 480-10 regarding accounting for
financial instruments with debt and equity characteristics;

(x) an amount equal to the income of Foreign Subsidiaries included in the
calculation of Excess Cash Flow where (x) such income cannot legally be
distributed to the Borrower or (y) repatriating such income to the Borrower (as
estimated in good faith by a Responsible Officer of the Borrower) would have a
material adverse tax consequence; provided that once such income can be
repatriated other than as described under (x) and (y) above, such income will be
included as, and applied (net of additional taxes payable or reserved against as
a result thereof) to, Excess Cash Flow for the fiscal year in which such income
has been repatriated;

(xi) Taxes (including, without duplication, Permitted Tax Distributions) of
Borrower and its Subsidiaries that (i) were paid in cash during such Excess Cash
Flow Payment Period (unless deducted in a previous Excess Cash Flow Payment
Period in accordance with the following clause (ii)) or (ii) will be paid within
six (6) months after the end of such Excess Cash Flow Payment Period and for
which reserves have been established;

(xii) [Reserved];

(xiii) [Reserved];

 

16



--------------------------------------------------------------------------------

(xiv) cash indemnity payments made in such fiscal year pursuant to
indemnification provisions in any agreement in connection with any Permitted
Acquisition, Disposition or any other Investment permitted hereunder (or in any
similar agreement related to any other acquisition consummated prior to the
Closing Date);

(xv) if not deducted in determining Consolidated Net Income, the amounts paid
during such fiscal year pursuant to Section 8.6(g);

(xvi) an amount equal to the income and withholding Taxes estimated (in good
faith after giving effect to the overall tax position of Borrower and its
Subsidiaries) by a Responsible Officer of Borrower to be payable by Borrower and
its Subsidiaries with respect to the income of Foreign Subsidiaries included in
the calculation of Excess Cash Flow to be repatriated to Borrower (it being
understood that an amount equal to such estimated taxes may not subsequently be
deducted with respect to the Excess Cash Flow Payment Period in which such taxes
are actually paid); and

(xvii) without duplication of amounts deducted from Excess Cash Flow in respect
of any other period, at the option of the Borrower, the aggregate consideration
(including earn-outs) in connection with binding contracts (the “Contract
Consideration”) entered into prior to or during such period required to be paid
in cash by the Borrower or its Subsidiaries during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent the aggregate amount actually utilized to make any
such payments during such subsequent period of four consecutive fiscal quarters
is less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such subsequent
period of four consecutive fiscal quarters;

provided that the amounts referenced in clauses (ii), (iii) and (xvii) of this
paragraph (b) shall only be included in this paragraph (b) and have the effect
of reducing Excess Cash Flow to the extent such amounts were funded with
Internally Generated Cash.

“Excess Cash Flow Application Date”: as defined in Section 4.2(c).

“Excess Cash Flow Payment Period”: the immediately preceding fiscal year of the
Borrower; provided that, for purposes of this Agreement, the first Excess Cash
Flow Payment Period shall be the fiscal year ending on December 31, 2016.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Assets”: (a) assets of Unrestricted Subsidiaries, (b) assets of
Foreign Subsidiaries, (c) interests in partnerships, joint ventures and
non-Wholly Owned Subsidiaries which cannot be pledged without the consent
pursuant to the terms of the governing documents of such partnership or joint
venture of one or more third parties, subject to Uniform Commercial Code
override provisions, (d) any assets to the extent a security interest in which
would result in material adverse tax consequences as reasonably determined by
the Borrower and the Administrative Agent, (e) any property and assets the
pledge of which would require governmental consent, approval, license or
authorization, subject to Uniform Commercial Code override provisions, (f) any
“intent-to-use” trademark applications prior to the filing of a “Statement of
Use” or “Amendment to Allege Use” with respect thereto, to the extent, if any,
that, and solely during the period, if any, in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (g) any
fee-owned real property (together with improvements thereof) with a fair market
value (as reasonably determined by the Borrower) not in excess of $2,000,000 and
real property leasehold interests, (h) any asset identified in writing with
respect to which the Administrative Agent and the relevant Loan Party have
reasonably determined that the cost, burden, difficulty or consequence
(including any effect on the ability of the relevant Loan Party to conduct its
operations and business in the ordinary course of business) of obtaining or
perfecting a security interest therein outweigh the benefit of a security
interest to the relevant Secured Parties afforded thereby and (i) in excess of
65% of the total outstanding voting Capital Stock of any Foreign Subsidiary or
any Disregarded Domestic Person.

 

17



--------------------------------------------------------------------------------

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Excluded Subsidiary”: (i) any Unrestricted Subsidiaries, (ii) Immaterial
Subsidiaries, (iii) any subsidiary to the extent that the burden or cost
(including any potential tax liability) of obtaining a guarantee outweighs the
benefit afforded thereby as reasonably determined by the Borrower and the
Administrative Agent, (iv) any Disregarded Domestic Persons, (v) any Foreign
Subsidiary that is a CFC, (vi) any Domestic Subsidiary that is a direct or
indirect subsidiary of a Foreign Subsidiary that is a CFC and (vii) any
not-for-profit subsidiary or captive insurance subsidiary.

“Excluded Taxes”: with respect to the Agent, any Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
under any Loan Document, (a) Taxes imposed on or measured by such recipient’s
net income or net profits (however denominated), franchise Taxes imposed on it
in lieu of net income Taxes and branch profits (or similar) Taxes imposed on it,
in each case, by any jurisdiction (i) as a result of the recipient being
organized or having its principal office or, in the case of any Lender, its
applicable lending office in such jurisdiction, or (ii) as a result of any other
present or former connection between such recipient and such jurisdiction (other
than a connection arising primarily as a result of the Loan Documents or any
transaction contemplated by the Loan Documents), (b) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 4.13), any U.S. federal withholding Tax that is imposed on amounts
payable to such Foreign Lender under any laws in effect at the time such Foreign
Lender becomes a party hereto (or designates a new lending office), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding Tax pursuant to Section 4.10, (c) any withholding Tax
attributable to a Lender’s failure to comply with Section 4.10(e), (d) any
United States federal withholding Tax that is imposed pursuant to FATCA and
(e) any U.S. federal backup withholding Taxes imposed under Section 3406 of the
Code.

“Existing Term Facility Maturity Date”: as defined in Section 2.6(a).

“Existing Incremental Revolving Facility Maturity Date”: as defined in
Section 2.9(a).

“Extending Incremental Revolving Lender”: as defined in Section 2.9(e).

“Extending Term Lender”: as defined in Section 2.6(e).

“Facility”: each Term Facility and each Incremental Revolving Facility.

“FATCA”: current Sections 1471 through 1474 of the Code (and any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), and any current or future Treasury regulations or other
official administrative guidance (including any Revenue Ruling, Revenue
Procedure, Notice or similar guidance issued by the IRS) promulgated thereunder,
any agreements entered into pursuant to current Section 1471(b)(1) of the Code
(and any amended or successor version as described above) and applicable
intergovernmental agreements and related legislation or administrative rules or
practices implementing any of the foregoing.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Effective Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent in a commercially reasonable manner.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

18



--------------------------------------------------------------------------------

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Lender”: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary”: any direct or indirect subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
state thereof or the District of Columbia.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank) and any securities exchange.

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Grant Cash”: all cash received from customers of the Borrower or any of its
Subsidiaries intended to pay third-party investigator site fees on behalf of
such customer as studies progress.

“Group Members”: the collective reference to Holdings and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the date hereof, executed and delivered by Holdings, the Borrower
and each Subsidiary Guarantor.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

19



--------------------------------------------------------------------------------

“Guarantors”: collectively, Holdings and the Subsidiary Guarantors.

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“Hedging Obligations”: obligations under Hedge Agreements.

“Holdings”: as defined in the preamble to this Agreement.

“Identified Participating Lenders”: as defined in Section 4.1(b)(iii)(C).

“Identified Qualifying Lenders”: as defined in Section 4.1(b)(iv)(C).

“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed and each successor thereto, (a) which accounts for
not more than (i) 2.5% of the Consolidated EBITDA of Holdings and its
Subsidiaries or (ii) 2.5% of the Consolidated Total Assets of Holdings and its
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter; and (b) if the Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 5% of such Consolidated EBITDA and more than 5% of the Consolidated Total
Assets, each as described in clause (a) above, then the term “Immaterial
Subsidiary” shall not include each such Subsidiary necessary to account for at
least 95% of the Consolidated EBITDA and 95% of the Consolidated Total Assets,
each as described in clause (a) above.

“Increase Term Joinder”: as defined in Section 2.4(c).

“Incremental Cap”:

(a) (i) $37,500,000 less (ii) the aggregate principal amount of all Incremental
Facilities and Incremental Equivalent Debt incurred or issued in reliance on
clause (a)(i) of this definition, plus

(b) in the case of any Incremental Facility that effectively extends the Term
Loan Maturity Date or the maturity date of any then existing Incremental
Revolving Facility, an amount equal to the portion of the Loans or commitments
that will be replaced by such Incremental Facility, plus

(c) in the case of any Incremental Facility that effectively replaces any
Incremental Revolving Commitment terminated as permitted under this agreement
(as amended by the relevant Increase Revolving Joinder), an amount equal to the
relevant terminated Incremental Revolving Commitment, plus

(d) the amount of any optional prepayment of any Loan in accordance with
Section 4.1(a) and/or the amount of any permanent reduction of any Incremental
Revolving Commitment, so long as, in the case of any optional prepayment, such
prepayment was not funded (i) with the proceeds of any long-term Indebtedness
(other than revolving Indebtedness) or (ii) with the proceeds of any Incremental
Facility incurred in reliance on clause (b) or (c) above, plus

(e) an unlimited amount so long as, in the case of this clause (e), (i) if such
Incremental Facility or Incremental Equivalent Debt is secured by a Lien on the
Collateral that is pari passu with the Lien on the Collateral securing the
Initial Term Facility, the Secured Leverage Ratio would not exceed 3.50 to 1.00,
(ii) if such Incremental Facility or Incremental Equivalent Debt is secured by a
Lien on the

 

20



--------------------------------------------------------------------------------

Collateral that is junior to the Lien on the Collateral securing the Initial
Term Facility, the Secured Leverage Ratio would not exceed 4.50 to 1.00 or
(iii) if such Incremental Facility or Incremental Equivalent Debt is unsecured,
the Consolidated Leverage Ratio would not exceed 5.00 to 1.00, in each case of
clauses (i) through (iii), calculated on a pro forma basis, including the
application of the proceeds thereof (without “netting” the cash proceeds of the
applicable Incremental Facility) (and determined on the basis of the financial
statements for the most recently ended fiscal quarter), and assuming a full
drawing under all Incremental Revolving Facilities or Incremental Equivalent
Debt constituting revolving commitments incurred at such time.

Any Incremental Facility shall be deemed to have been incurred in reliance on
clause (e) above prior to any amounts under clause (a) above, unless the
Borrower specifies otherwise.

“Incremental Commitments”: Incremental Revolving Commitments and Incremental
Term Loan Commitments.

“Incremental Equivalent Debt”: as defined in Section 8.2(x).

“Incremental Facilities”: the Incremental Term Facilities and Incremental
Revolving Facilities.

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4 or
2.8, or has a commitment to make a Loan pursuant to Section 2.4 or 2.8.

“Incremental Loans”: Incremental Revolving Loans and Incremental Term Loans.

“Incremental Revolving Commitment”: as defined in Section 2.8(a).

“Incremental Revolving Facility”: as defined in Section 2.8(a).

“Incremental Revolving Lender”: any Incremental Lender with an Incremental
Revolving Commitment.

“Incremental Revolving Loans”: as defined in Section 2.8(c).

“Incremental Revolving Notice Date”: as defined in Section 2.9(b).

“Incremental Term Facility”: as defined in Section 2.4(a).

“Incremental Term Loans”: as defined in Section 2.4(c).

“Incremental Term Loan Commitment”: as defined in Section 2.4(a).

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
(i) current trade payables incurred in the ordinary course of such Person’s
business and (ii) any Earn-Out Obligations until they become a liability on the
balance sheet of such Person in accordance with GAAP), (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, surety bonds or similar
arrangements, (g) the liquidation value of all Disqualified Capital Stock of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (j) for the purposes of
Sections 8.2 and 9.1(e)

 

21



--------------------------------------------------------------------------------

only, all obligations of such Person in respect of Hedge Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. For purposes of clause (j) above (including as such clause applies to
Section 9.1(e)), the principal amount of Indebtedness in respect of Hedge
Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.

“Indemnified Liabilities”: as defined in Section 11.5(a).

“Indemnified Taxes”: (a) all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee”: as defined in Section 11.5(a).

“Initial Term Commitment”: as to each Lender, the obligation of such Lender, if
any, to make Term Loans to the Borrower hereunder in a principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof, including, without limitation, Section 4.2(e). The original aggregate
amount of Initial Term Commitments is $365,000,000.

“Initial Term Facility”: the term facility under this agreement providing
Initial Term Loans.

“Initial Term Loans”: each Term Loan provided under the Initial Term Commitment.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet domain names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; and
(f) rights, priorities, and privileges corresponding to any of the foregoing or
other similar intangible assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application grants to the Collateral Agent, for the benefit of
the Secured Parties a security interest in such Intellectual Property,
substantially in the form attached to the Guarantee and Collateral Agreement.

 

22



--------------------------------------------------------------------------------

“Interest Payment Date”: (a) as to any Base Rate Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, (c) as to any Eurodollar Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
consented to by all Lenders under the relevant Facility, twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if consented to by all Lenders under the relevant Facility, twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 2:00 p.m., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Term Loan Maturity Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interest Rate Determination Date”: with respect to any Interest Period, the
date that is two (2) Business Days prior to the first day of such Interest
Period.

“Internally Generated Cash”: any cash generated by Holdings or any Subsidiary,
excluding Net Cash Proceeds and any cash constituting proceeds from an
incurrence of Long-Term Indebtedness, an issuance of Capital Stock or a capital
contribution, in each case, except to the extent such proceeds are included as
income in calculating Consolidated Net Income for such period.

“Interpolated Rate”: in relation to the Eurodollar Base Rate Loans for any Loan,
the rate which results from interpolating on a linear basis between: (a) the ICE
Benchmark Administration’s Interest Settlement Rates for deposits in Dollars for
the longest period (for which that rate is available) which is less than the
Interest Period and (b) the ICE Benchmark Administration’s interest settlement
rates for deposits in Dollars for the shortest period (for which that rate is
available) which exceeds the Interest Period, each as of approximately 11:00
A.M., London time, two Business Days prior to the commencement of such Interest
Period.

“Investments”: as defined in Section 8.7.

“IRS”: the United States Internal Revenue Service.

“Joint Lead Arrangers”: Credit Suisse Securities (USA) LLC, Jefferies Finance
LLC and Wells Fargo Securities, LLC, in their capacities as joint lead arrangers
and joint bookrunners under this Agreement.

“Junior Debt”: any (i) Subordinated Indebtedness and any Indebtedness that is
secured by a Lien on the Collateral that is junior to the Liens on the
Collateral securing the Initial Term Facility (but excluding any ABL Facility),
(ii) Term Loans under any Incremental Facility that are unsecured,
(iii) Incremental Equivalent Debt that is unsecured and (iv) Indebtedness that
was incurred pursuant to Section 8.2(j)(iii).

 

23



--------------------------------------------------------------------------------

“Junior Financing”: any Indebtedness of Holdings or any Subsidiary that is, or
that is required to be, subordinated in right of payment to the Obligations
and/or secured by a Lien on the Collateral that is junior to the Liens on the
Collateral securing the Initial Term Facility (and excluding any ABL Facility).

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

“Junior Lien Intercreditor Agreement”: an intercreditor agreement substantially
consistent with the form set forth as Exhibit D-1 annexed hereto together with
(A) any immaterial changes (as determined by the Administrative Agent and
Collateral Agent in their sole discretion) agreed to by the Administrative Agent
and Collateral Agent in their sole discretion and (B) material changes thereto
in light of prevailing market conditions, which material changes shall be posted
to the Lenders not less than five Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five
Business Days after posting, then the Required Lenders shall be deemed to have
consented to, and to be bound by, such intercreditor agreement (with such
changes) and deemed to have consented to the Administrative Agent’s and/or
Collateral Agent’s execution thereof.

“Lenders”: each Term Lender and Incremental Lender.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement,
any Additional Term Loans and any Additional Revolving Loans.

“Loan Documents”: this Agreement, the Security Documents, the ABL Intercreditor
Agreement and the Notes.

“Loan Party”: each of Holdings, the Borrower and the Subsidiary Guarantors.

“Long-Term Indebtedness”: any Indebtedness for borrowed money that, in
accordance with GAAP, constitutes (or, when incurred, constituted) a long-term
liability (other than any revolving credit facility).

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Initial Term Facility, the aggregate unpaid principal amount of the
outstanding Initial Term Loans, (b) with respect to the any Additional Term
Facility, the aggregate unpaid principal amount of the outstanding Additional
Term Loans under such Additional Term Facility and (c) with respect to any
Additional Revolving Facility, the total revolving commitments outstanding under
such facility (or, if the relevant Additional Revolving Commitments have been
terminated pursuant to the terms hereof, the total extensions of credit under
such Additional Revolving Commitment then outstanding).

“Margin Stock”: as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect upon, the business, operations or financial condition of Holdings
and its Subsidiaries, taken as a whole; (b) a material adverse effect on the
ability of the Loan Parties taken as a whole to perform their respective payment
obligations under any Loan Document; (c) a material and adverse effect on the
rights of or remedies available to the Lenders or the Administrative Agent under
any Loan Document; or (d) a material adverse effect on the Liens in favor of the
Administrative Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.

 

24



--------------------------------------------------------------------------------

“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or any chemicals,
substances, materials, wastes, pollutants or contaminants in any form regulated
under any Environmental Law, including asbestos and asbestos-containing
materials, polychlorinated biphenyls, radon gas, radiation, and infectious,
biological or medical waste or animal carcasses.

“Maximum Rate”: as defined in Section 4.5(e).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages pursuant to Section 7.10.

“Mortgages”: any mortgages and deeds of trust or any other documents creating
and evidencing a Lien on the Mortgaged Properties made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, which shall be in a form reasonably satisfactory to the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”:

(a) in connection with any Asset Sale or any Recovery Event, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or held in escrow or purchase price adjustment receivable
or by the Disposition of any non-cash consideration received in connection
therewith or otherwise, but only as and when received and net of costs, amounts
and taxes set forth below), net of:

(i) attorneys’ fees, accountants’ fees, investment banking fees and other
professional and transactional fees actually incurred in connection therewith;

(ii) amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document, any ABL Facility or any Indebtedness secured by the Collateral on a
pari passu or junior basis to the Liens of the Security Documents on the
Collateral);

(iii) other customary fees and expenses actually incurred in connection
therewith;

(iv) taxes paid or reasonably estimated to be payable (including Permitted Tax
Distributions) as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements); and

(v) amounts provided as a reserve in accordance with GAAP against any
liabilities associated with the assets disposed of in an Asset Sale (including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve; or

(b) in connection with any issuance or sale of Capital Stock, any capital
contribution or any incurrence of Indebtedness, the cash proceeds received from
such issuance, contribution or incurrence, net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith.

 

25



--------------------------------------------------------------------------------

“Net Income”: with respect to any Person, the net income (loss) of such Person,
determined on a consolidated basis in accordance with GAAP.

“Non-Consenting Lenders”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Extending Incremental Revolving Lender”: as defined in Section 2.9(b).

“Non-Extending Term Lender”: as defined in Section 2.6(b).

“Notes”: the collective reference to any promissory note evidencing Loans.

“Not Otherwise Applied”: with reference to any amount of proceeds of any
transaction or event or any amount of Excess Cash Flow, that such amount (a) was
not required to be applied to prepay the Loans pursuant to Section 4.2(c) and/or
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose.

“Obligations”: the unpaid principal of and interest on (including interest and
fees accruing after the maturity of the Loans and interest and fees accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest or fees is allowed or
allowable in such proceeding) the Loans and all other obligations and
liabilities of the Loan Parties to any Agent or to any Lender (or, in the case
of Specified Hedge Agreements or Specified Cash Management Agreements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement, Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.

“Offered Amount”: as defined in Section 4.1(b)(iv)(A).

“Offered Discount”: as defined in Section 4.1(b)(iv)(A).

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or intangible Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.

“Pari Passu Lien Intercreditor Agreement”: an intercreditor agreement
substantially consistent with the form set forth as Exhibit D-2 annexed hereto
together with (A) any immaterial changes (as determined by the Administrative
Agent and Collateral Agent in their sole discretion) agreed to by the
Administrative Agent and Collateral Agent in their sole discretion and
(B) material changes thereto in light of prevailing market conditions, which
material changes shall be posted to the Lenders not less than five Business Days
before execution thereof and, if the Required Lenders shall not have objected to
such changes within five Business Days after posting, then the Required Lenders
shall be deemed to have consented to, and to be bound by, such intercreditor
agreement (with such changes) and deemed to have consented to the Administrative
Agent’s and/or Collateral Agent’s execution thereof.

“Participant”: as defined in Section 11.6(e).

 

26



--------------------------------------------------------------------------------

“Participating Lender”: as defined in Section 4.1(b)(iii)(B).

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, a majority of the
Capital Stock of, or a business line or unit or a division of, any Person;
provided that

(a) at the time of the execution of the definitive purchase agreement in
connection with such Permitted Acquisition, and after giving pro forma effect
thereto, no Event of Default shall have occurred and be continuing or would
result therefrom;

(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;

(c) the Consolidated Leverage Ratio, calculated on a pro forma basis after
giving effect to such acquisition as if such acquisition had occurred on the
first day of the most recent period of four (4) consecutive fiscal quarters for
which financial statements have been delivered does not exceed 5.00 to 1.00;

(d) the aggregate amount of Investments consisting of such Permitted
Acquisitions by Loan Parties in assets that are not (or do not become) owned by
a Loan Party or in Capital Stock of Persons that do not become Loan Parties
shall not exceed the sum of (x) $20,000,000; plus (y) amounts otherwise
available for Investments under clauses (e), (n) and (y) of Section 8.7;
provided that the limitation described in this clause (d) shall not apply to any
acquisition to the extent (x) such acquisition is made with the proceeds of
sales of the Qualified Capital Stock of, or common equity capital contributions
to, the Borrower, in each case, that are excluded from the Available Amount, or
(y) the Person so acquired (or the Person owning the assets so acquired) becomes
a Subsidiary Guarantor even though such Person owns Capital Stock in Persons
that are not otherwise required to become Subsidiary Guarantors, if, in the case
of this clause (y), not less than 75.0% of the Consolidated EBITDA of the
Person(s) acquired in such acquisition (for this purpose and for the component
definitions used therein, determined on a consolidated basis for such Persons
and their respective Subsidiaries) is generated by Person(s) that will become
Subsidiary Guarantors (i.e., disregarding any Consolidated EBITDA generated by
Subsidiaries of such Subsidiary Guarantors that are not (or will not become)
Subsidiary Guarantors); and

(e) any Person or assets or division as acquired in accordance herewith shall be
in substantially the same business or lines of business in which the Borrower
and/or its Subsidiaries are engaged, or are permitted to be engaged as provided
in Section 8.15, as of the time of such acquisition.

“Permitted Holders”: (a) the Sponsor and (b) the equity co-investors identified
to the Joint Lead Arrangers and the Administrative Agent in writing prior to the
date hereof, in each case in this clause (b) solely with respect to (and not to
exceed) the amount of Capital Stock of Holdings directly or indirectly held by
each such Person and its Affiliates on the Closing Date.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums, accrued and unpaid interest and other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by any amount equal to any existing commitments unutilized thereunder;
(c) the respective obligor or

 

27



--------------------------------------------------------------------------------

obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); and (e) if the Indebtedness being refinanced is
subordinated to the Obligations, the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced (as determined in good faith and, if requested
by the Administrative Agent, certified in writing to the Administrative Agent by
a Responsible Officer of the Borrower) and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination.

“Permitted Tax Distribution”: for any taxable period for which the Borrower
and/or any of its Subsidiaries are members of a consolidated, unitary, combined
or similar income tax group for U.S. federal and/or applicable state or local
income tax purposes of which Holdings is the common parent (a “Tax Group”),
actual consolidated, combined, unitary or similar income Tax liabilities of a
Tax Group for such taxable period that are attributable to income of the
Borrower and/or any of its Subsidiaries, in an amount not to exceed the amount
that the Borrower and its Subsidiaries would have been required to pay in
respect of such federal, state and local income Taxes, as the case may be, in
respect of such taxable period if the Borrower and/or its Subsidiaries had paid
such Taxes directly as a stand-alone corporate taxpayer or stand-alone corporate
group (reduced by any such Taxes directly paid by the Borrower or any of its
Subsidiaries).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2(b).

“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Pound Sterling”: the lawful currency of the United Kingdom.

“Prime Rate”: the rate of interest per annum determined from time to time by
Credit Suisse AG as its prime rate in effect at its principal office in New York
City and notified to the Borrower, which rate is determined in good faith and
applies generally to similarly situated borrowers. The prime rate is a rate set
by Credit Suisse AG based upon various factors including Credit Suisse AG’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such rate.

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Company Costs”: (a) costs, expenses and disbursements associated with,
related to or incurred in anticipation of, or preparation for compliance with
(x) the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, (y) the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ compensation,
fees, indemnification, expense reimbursement (including legal and other
professional fees, expenses and disbursements), and directors’ and officers’
insurance.

 

28



--------------------------------------------------------------------------------

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the ninety-first (91st) day following the
Term Loan Maturity Date, or (y) is convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (i) debt securities or (ii) any
Capital Stock referred to in clause (x) above, in each case, at any time on or
after the ninety-first (91st) day following the Term Loan Maturity Date.

“Qualified Counterparty”: with respect to any Hedge Agreement or Cash Management
Agreement, any counterparty thereto that is, or that at the time such Hedge
Agreement or Cash Management Agreement was entered into, was, a Lender, an
Affiliate of a Lender, a Joint Lead Arranger, an Affiliate of a Joint Lead
Arranger, an Agent or an Affiliate of an Agent (or, in the case of any such
Hedge Agreement entered into prior to the Closing Date, any counterparty that
was a Lender, an Affiliate of a Lender, a Joint Lead Arranger, an Affiliate of a
Joint Lead Arranger, an Agent or an Affiliate of an Agent on the Closing Date);
provided that, in the event a counterparty to a Hedge Agreement or Cash
Management Agreement at the time such Hedge Agreement or Cash Management
Agreement was entered into (or, in the case of any Hedge Agreement entered into
prior to the Closing Date, on the Closing Date) was a Qualified Counterparty,
such counterparty shall constitute a Qualified Counterparty hereunder and under
the other Loan Documents; provided, further, that if such counterparty is not a
Lender or an Agent, such counterparty executes and delivers to the
Administrative Agent a letter agreement in form and substance acceptable to the
Administrative Agent pursuant to which such person appoints the Collateral Agent
as its agent under the applicable Loan Documents and agrees to be bound by the
provisions of Sections 10.3, 11.5, 11.11, 11.12, 11.16 as if it were an Agent or
a Lender.

“Qualified Public Offering”: an underwritten primary public offering of common
Capital Stock of Holdings pursuant to an effective registration statement on
Form S-1 under the Securities Act resulting in gross proceeds of at least
$65,000,000.

“Qualifying Lender”: as defined in Section 4.1(b)(iv)(C).

“Quarterly Payment Date”: March 31, June 30, September 30 and December 31 of
each year.

“Recovery Event”: any settlement of or payment in excess of $2,000,000 in
respect of any property or casualty insurance claim (but in any case, excluding
any business interruption insurance claim) or any condemnation proceeding
relating to any asset of any Group Member.

“Refinanced Term Loans”: as defined in Section 11.1.

“Refinancing”: the repayment, defeasance, discharge, redemption or termination
of all of the Senior Notes (or irrevocable notice for the repayment or
redemption thereof to the extent accompanied by any prepayments or deposits
required to defease, terminate and satisfy in full the obligations under any
related indentures or notes).

“Register”: as defined in Section 11.6(d).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

29



--------------------------------------------------------------------------------

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Loans pursuant to Section 4.2(b) as a result
of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s or its Subsidiaries’ businesses.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire or repair assets useful in the
Borrower’s or its Subsidiaries’ businesses with all or any portion of the
relevant Reinvestment Deferred Amount.

“Related Party Register”: as defined in Section 11.6(d).

“Release”: any release, spill, emission, discharge, deposit, disposal, leaking,
pumping, pouring, dumping, emptying, injection, or leaching into the
Environment, or into or from any building or facility.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in Section 11.1.

“Repricing Transaction”: each of (a) the prepayment, repayment, refinancing,
substitution or replacement of all or a portion of the Initial Term Loans
substantially concurrently with the incurrence by any Loan Party of any senior
secured term loans having an effective interest cost or weighted average yield
(with the comparative determinations to be made by the Administrative Agent in a
manner consistent with generally accepted financial practices, and in any event
consistent with Section 2.4(c)(iv)) that is less than the effective interest
cost or weighted average yield (as determined by the Administrative Agent on the
same basis) applicable to the Initial Term Loans so prepaid, repaid, refinanced,
substituted or replaced and (b) any amendment, waiver or other modification to
this Agreement that would have the effect of reducing the effective interest
cost of, or weighted average yield (to be determined by the Administrative Agent
on the same basis as set forth in preceding clause (a)) of, the Initial Term
Loans; provided that the primary purpose (as reasonably determined by the
Borrower) of such prepayment, repayment, refinancing, substitution, replacement,
amendment, waiver or other modification was to reduce the effective interest
cost or weighted average yield of the Initial Term Loans; provided, further,
that in no event shall any such prepayment, repayment, refinancing,
substitution, replacement, amendment, waiver or other modification in connection
with a Change of Control or any Permitted Acquisition or similar Investment (if,
after giving effect to such Permitted Acquisition or Investment, Consolidated
EBITDA on a pro forma basis (determined as though such Permitted Acquisition or
other Investment was completed on the first day of the relevant four quarter
period) for the most recent four fiscal quarter period has increased by at least
20% compared to Consolidated EBITDA for such period prior to giving effect
thereto) constitute a Repricing Transaction.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043.

 

30



--------------------------------------------------------------------------------

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the total amount of Additional Revolving Commitments then in effect or, if
any Additional Revolving Commitments have been terminated, the outstanding
amount of Additional Revolving Loans then outstanding with respect to such
Additional Revolving Commitment. The Loans and Commitments of any Defaulting
Lender shall be disregarded in determining Required Lenders at any time.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
binding determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, secretary or assistant secretary of
Holdings or the Borrower (unless otherwise specified), but in any event, with
respect to financial matters, the chief financial officer, treasurer or
assistant treasurer of the Borrower.

“Restricted Payments”: as defined in Section 8.6.

“Retained Excess Cash Flow Amount”: at any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to the aggregate
cumulative sum of the Retained Percentage of Excess Cash Flow for each Excess
Cash Flow Payment Period ending after the Closing Date and prior to such date.

“Retained Percentage”: with respect to any Excess Cash Flow Payment Period,
(a) 100% minus (b) the ECF Percentage with respect to such Excess Cash Flow
Payment Period.

“S&P”: Standard & Poor’s Ratings Services.

“Sanctioned Country”: at any time, a country or territory which is the subject
or target of any Sanctions.

“Sanctions”: as defined in Section 5.22(a).

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Leverage Ratio”: at any date, the ratio of (a) Consolidated Funded Debt
(excluding Senior Notes that have been defeased pursuant to the Senior Note
Indenture pending redemption thereof) secured by a Lien on all or any portion of
the Collateral or any other assets of any of the Loan Parties as of such date,
net of unrestricted cash and Cash Equivalents of the Borrower and its
Subsidiaries and cash and Cash Equivalents of the Borrower and its Subsidiaries
restricted in favor of the Administrative Agent, the Collateral Agent or any
Secured Party (which may also include cash and Cash Equivalents securing
indebtedness secured by a Lien and is included in Consolidated Funded Debt,
including any ABL Facility), in an aggregate amount of such cash or Cash
Equivalents not to exceed $30,000,000 to (b) Consolidated EBITDA of Holdings and
its Subsidiaries for the period of four consecutive fiscal quarters ended on
such date (or, if such date is not the last day of any fiscal quarter, the most
recently completed fiscal quarter for which financial statements are required to
have been delivered pursuant to Section 7.1), in each case with such pro forma
adjustments to Consolidated Funded Debt and Consolidated EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
Section 1.3.

“Secured Parties”: the collective reference to the Lenders, the Administrative
Agent, the Collateral Agent, the Qualified Counterparties, and each of their
successors and permitted assigns.

“Securities Act”: the Securities Act of 1933, as amended.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Intellectual Property Security Agreements
and all other security documents hereafter delivered to the Administrative Agent
or the Collateral Agent granting (or purporting to grant) a Lien on any Property
of any Person to secure the Obligations of any Loan Party under any Loan
Document, Specified Hedge Agreement or Specified Cash Management Agreement.

 

31



--------------------------------------------------------------------------------

“Senior Notes”: the 9.75% Senior Notes due 2017 issued by the Borrower pursuant
to the Senior Note Indentures, and any exchange notes issued in respect thereof
on substantially similar terms.

“Senior Note Indentures”: that certain (a) Indenture, dated as of May 10, 2010,
between the Borrower, the subsidiary guarantors party thereto and Wilmington
Trust FSB, as trustee and (b) the Second Supplemental Indenture, dated as of
March 21, 2011, between the Borrower, the subsidiary guarantors party thereto
and Wilmington Trust FSB, as trustee.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Software”: as defined in the definition of Intellectual Property.

“Solicited Discount Proration”: as defined in Section 4.1(b)(iv)(C).

“Solicited Discounted Prepayment Amount”: as defined in Section 4.1(b)(iv)(A).

“Solicited Discounted Prepayment Notice”: a written notice of the Borrower of
Solicited Discounted Prepayment Offers made pursuant to Section 4.1(b)(iv)
substantially in the form of Exhibit L.

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit M, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date”: as defined in
Section 4.1(b)(iv)(A).

“Solvent”: as to any Person at any time, that (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) the present fair salable value of
the assets of such Person is greater than the amount that will be required to
pay the probable liability of such Person on the sum of its debts and other
liabilities, including contingent liabilities; (c) such Person has not, does not
intend to, and does not believe (nor should it reasonably believe) that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they become due (whether at maturity or otherwise); and (d) such
Person does not have unreasonably small capital with which to conduct the
businesses in which it is engaged as such businesses are now conducted and are
proposed to be conducted following the Closing Date.

“Special Flood Hazard Area”: an area that FEMA’s current flood maps indicate has
at least one percent (1%) chance of a flood equal to or exceeding the base flood
elevation (a 100-year flood) in any given year.

“Specified Cash Management Agreement”: any Cash Management Agreement entered
into by (a) any Loan Party and (b) any Qualified Counterparty, as counterparty;
provided, that any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of
obligations under Specified Cash Management Agreements. No Specified Cash
Management Agreement shall create in favor of any Qualified Counterparty thereof
that is a party thereto any rights in connection with the management or release
of any Collateral or of the obligations of any Guarantor under the Guarantee and
Collateral Agreement. In addition, in no event shall the Borrower designate any
Cash Management Agreement as a Specified Cash Management Agreement hereunder to
the extent such Cash Management Agreement is a “Specified Cash Management
Agreement” under (and as defined in) the ABL Credit Agreement.

“Specified Discount”: as defined in Section 4.1(b)(ii)(A).

“Specified Discount Prepayment Amount”: as defined in Section 4.1(b)(ii)(A).

 

32



--------------------------------------------------------------------------------

“Specified Discount Prepayment Notice”: a written notice of the Borrower Offer
of Specified Discount Prepayment made pursuant to Section 4.1(b)(ii)
substantially in the form of Exhibit O.

“Specified Discount Prepayment Response”: the irrevocable written response by
each Lender, substantially in the form of Exhibit P, to a Specified Discount
Prepayment Notice.

“Specified Discount Prepayment Response Date”: as defined in
Section 4.1(b)(ii)(A).

“Specified Discount Proration”: as defined in Section 4.1(b)(ii)(C).

“Specified Equity Contribution”: any cash contribution to the equity of the
Borrower and/or any purchase or investment in Capital Stock of the Borrower in
each case other than Disqualified Capital Stock, as evidenced by a certificate
of a Responsible Officer of the Borrower delivered to the Administrative Agent.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) any Loan
Party and (b) any Qualified Counterparty, as counterparty; provided that any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. No Specified Hedge Agreement shall create in favor
of any Qualified Counterparty thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement;
provided, however, nothing herein shall limit the rights of any such Qualified
Counterparty set forth in such Specified Hedge Agreement. In addition, in no
event shall the Borrower designate any Hedging Agreement as a Specified Hedge
Agreement hereunder to the extent such Hedge Agreement is a “Specified Hedge
Agreement” under (and as defined in) the ABL Credit Agreement.

“Sponsor”: collectively, Avista Capital Partners, LP, Avista Capital Partners
(Offshore), LP, Avista Capital Partners GP, LLC, ACP-Lantern Co-Invest LLC and
any Affiliates of any of the foregoing (excluding any portfolio companies but it
being understood that Holdings and any direct or indirect parent thereof that is
not itself an operating company do not constitute portfolio companies).

“Submitted Amount”: as defined in Section 4.1(b)(iii)(A).

“Submitted Discount”: as defined in Section 4.1(b)(iii)(A).

“Subordinated Indebtedness”: any Indebtedness of the Borrower or a Subsidiary
Guarantor the payment of principal and interest of which and other obligations
of the Borrower or such Subsidiary Guarantor in respect thereof are subordinated
to the prior payment in full of the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
Notwithstanding the foregoing, an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary of Holdings or any of its Subsidiaries (except for purposes of
the definition of Unrestricted Subsidiary contained herein) for purposes of this
Agreement.

“Subsidiary Guarantor”: each Subsidiary of the Borrower that is a Wholly Owned
Subsidiary, other than an Excluded Subsidiary.

“Subsidiary Redesignation”: as defined in Section 7.14.

“Survey”: a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred

 

33



--------------------------------------------------------------------------------

within six months prior to such date of delivery any exterior construction on
the site of such Mortgaged Property or any easement, right of way or other
interest in the Mortgaged Property has been granted or become effective through
operation of law or otherwise with respect to such Mortgaged Property which, in
either case, can be depicted on a survey, in which events, as applicable, such
survey shall be dated (or redated) after the completion of such construction or
if such construction shall not have been completed as of such date of delivery,
not earlier than twenty (20) days prior to such date of delivery, or after the
grant or effectiveness of any such easement, right of way or other interest in
the Mortgaged Property; provided that the Borrower shall have a reasonable
amount of time to deliver such redated survey, (iii) certified by the surveyor
(in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company, (iv) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date of preparation of
such survey and (v) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue customary endorsements or (b) otherwise
reasonably acceptable to the Collateral Agent.

“Taxes”: all present or future taxes, levies, imposts, duties, fees, deductions
or withholdings or other charges imposed by any Governmental Authority, and any
interest, penalties or additions to tax imposed with respect thereto.

“Term Facility”: the Initial Term Facility, together with each Additional Term
Facility, as applicable.

“Term Lender”: each Lender that provides Initial Term Loans or Additional Term
Loans, as applicable.

“Term Loan”: the Initial Term Loans, together with any Additional Term Loans, if
applicable.

“Term Loan Increase Effective Date”: as defined in Section 2.4(a).

“Term Loan Maturity Date”: the date that is seven (7) years after the Closing
Date.

“Term Notice Date”: as defined in Section 2.6(b).

“Term Percentage”: as to any Term Lender at any time, the percentage which the
aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding.

“Title Company”: any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Collateral Agent.

“Total Term Commitments”: at any time, the aggregate amount of the Initial Term
Commitments and any Additional Term Commitments then in effect.

“Transactions”: collectively, (a) the Refinancing, (b) the borrowing of the
Loans and the Loans (as defined in the ABL Credit Agreement) on the Closing Date
and (c) the other transactions contemplated by the Loan Documents and the ABL
Loan Documents.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“UCC”: the Uniform Commercial Code as in effect from time to time (except as
otherwise specified) in any applicable state or jurisdiction.

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“Unaudited Financial Statements”: as defined in Section 5.1(a).

 

34



--------------------------------------------------------------------------------

“United States”: the United States of America.

“Unrestricted Subsidiary”: (A) any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary and (B) any subsidiary of an Unrestricted
Subsidiary.

“Voluntary Prepayment”: a prepayment of the Loans pursuant to Section 4.1(a)
(including the Term Loans), and the prepayment of any Loans under any ABL
Facility (to the extent accompanied by a permanent reduction in the relevant
commitment), in each case, with Internally Generated Cash.

“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote, directly or indirectly, in the
election of the board of directors or Equivalent Managing Body of such Person.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Zurich Insurance Settlement”: net cash payments (after giving effect to all
applicable fees, disbursements and other related expenses) to the Company or any
of its Affiliates from Zurich American Insurance Company or any of its
Affiliates resulting from a non-appealable judicial decision or mediation,
arbitration or other final settlement of claims or other payment from Zurich
American Insurance Company or any of its Affiliates relating to the recovery of
business interruption losses associated with the NRU reactor shutdown and
ensuing global molybdenum-99 supply shortage in 2009 and 2010.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other accounting standards, if applicable, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and permitted assigns.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP in effect as of the
date hereof; provided that, if either the

 

35



--------------------------------------------------------------------------------

Borrower notifies the Administrative Agent that such Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Required Lenders shall negotiate in good faith to
amend such provision to preserve the original intent in light of the change in
GAAP; provided that such provision shall be interpreted on the basis of GAAP as
in effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, with
respect to any payment of interest on or principal of Eurodollar Loans, if such
extension would cause any such payment to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

1.3 Pro Forma Adjustments. In the event that Holdings or any Subsidiary incurs,
assumes, guarantees, redeems, retires or extinguishes any Indebtedness (other
than Indebtedness incurred under any revolving credit facility or other
incurrence of Indebtedness for working capital purposes pursuant to working
capital facilities unless, in each case, such Indebtedness has been permanently
repaid and has not been replaced) subsequent to the commencement of the period
for which the Consolidated Leverage Ratio or the Secured Leverage Ratio is being
calculated but prior to or simultaneously with the event for which the
calculation of the Consolidated Leverage Ratio or the Secured Leverage Ratio is
made (the “Calculation Date”), then the Consolidated Leverage Ratio or the
Secured Leverage Ratio, as the case may be, shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, redemption, retirement or
extinguishment of Indebtedness as if the same had occurred at the beginning of
the applicable period.

For purposes of making computations herein, Investments, acquisitions,
dispositions, mergers, consolidations and discontinued operations (as determined
in accordance with GAAP) that have been made (or committed to be made pursuant
to a definitive agreement) by Holdings or any of its Subsidiaries during the
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Calculation Date shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers,
consolidations and discontinued operations (and the change in any associated
Indebtedness and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the reference period. If since the beginning of
such period any Person that subsequently became a Subsidiary or was merged with
or into the Borrower or any of its Subsidiaries since the beginning of such
period shall have made any Investment, acquisition, disposition, merger,
consolidation or discontinued operation that would have required adjustment
pursuant to this definition, then the Consolidated Leverage Ratio and the
Secured Leverage Ratio shall be calculated giving pro forma effect thereto for
such period as if such Investment, acquisition, disposition, merger,
consolidation or discontinued operation had occurred at the beginning of the
applicable period.

For purposes of this Section 1.3, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of Holdings or the Borrower and may
include, without duplication, cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies resulting from such
Investment, acquisition, disposition, merger, consolidation or discontinued
operation (including the Transactions) or other transaction, in each case
calculated in the manner described in, and not to exceed the amount set forth in
clause (i)(l) of, the definition of Consolidated EBITDA. For the avoidance of
doubt, the actual adjustments described in “Adjusted EBITDA” in the Confidential
Information Memorandum shall be deemed to comply with the standards set forth in
the immediately preceding sentence.

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the applicable calculation date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness). Interest on a Capital Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in

 

36



--------------------------------------------------------------------------------

accordance with GAAP. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a pro
forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period except as set forth in the second
paragraph of this Section 1.3. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

 

  SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Lender
with an Initial Term Commitment agrees to make Initial Term Loans to the
Borrower in Dollars on the Closing Date in an amount not to exceed the amount of
its Initial Term Commitment. The Initial Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 4.3.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 2:00 p.m., New York City time, on the anticipated
Closing Date) requesting that the applicable Term Lenders make the Initial Term
Loans on the Closing Date and specifying the amount to be borrowed. Upon receipt
of such notice the Administrative Agent shall promptly notify each applicable
Term Lender thereof. Not later than 2:00 p.m., New York City time, on the
Closing Date, each applicable Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Initial Term Loans to be made by such Lender. The
Administrative Agent shall make the proceeds of such Initial Term Loans
available to the Borrower on such Borrowing Date by wire transfer in immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

2.3 Repayment of Term Loans. On each Quarterly Payment Date, beginning with the
Quarterly Payment Date ending on September 30, 2015, the Borrower shall repay to
the Administrative Agent for the ratable account of the Lenders the principal
amount of the Initial Term Loans then outstanding in an amount equal to a
quarter of a percent (0.25%) per annum of the original principal amount of the
Initial Term Loans made on the Closing Date. The remaining unpaid principal
amount of the Initial Term Loans and all other Obligations under or in respect
of the Initial Term Loans shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Term Loan Maturity Date.

2.4 Incremental Term Loans.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Closing Date by written notice to the Administrative Agent elect to increase
the Term Facility and/or request the establishment of one or more new term loan
facilities (each, an “Incremental Term Facility”) with term loan commitments
(each, an “Incremental Term Loan Commitment”) in an amount not in excess of the
Incremental Cap, and in minimum increments of $1,000,000 and a minimum amount of
$10,000,000 (or such lesser amount equal to the remaining Incremental Cap). Each
such notice shall specify (i) the date (each, a “Term Loan Increase Effective
Date”) on which the Borrower proposes that the Incremental Term Loan Commitment
shall be effective, which shall be a date not less than three (3) Business Days
after the date on which such notice is delivered to the Administrative Agent and
(ii) the identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent (such acceptance not to be unreasonably withheld or delayed)) to whom the
Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations.

(b) Conditions. The Incremental Term Loan Commitment shall become effective, as
of such Term Loan Increase Effective Date; provided that:

(i) subject to clause (b)(ii) below and Section 2.4(d), each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
Term Loan Increase Effective Date as if made on and as of such date (except to
the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date);

 

37



--------------------------------------------------------------------------------

(ii) except as otherwise agreed by the Lenders providing the relevant
Incremental Term Facility in connection with a Permitted Acquisition or other
Investment permitted by the terms of this Agreement, no Event of Default shall
exist immediately prior to or after giving effect to such Incremental Term
Facility;

(iii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

(iv) no Lender will be required to participate in any Incremental Term Facility
without its consent.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing Term Loans (except as otherwise set forth herein) and, to the extent
not consistent with such existing Term Loans, on terms agreed upon between the
Borrower and the Lenders providing such Incremental Term Loans and reasonably
acceptable to the Administrative Agent (except as otherwise set forth herein)
(it being understood that Incremental Term Loans may be part of the existing
tranche of Term Loans or may comprise one or more new tranches of Term Loans);

(ii) with respect to the such Incremental Term Loans that are secured by a Lien
on Collateral that is pari passu with the Lien on Collateral securing the
Initial Term Facility, the maturity date of such Incremental Term Loan shall be
no earlier than the Term Loan Maturity Date and the weighted average life to
maturity of all new Incremental Term Loans shall be no shorter than the then
remaining weighted average life to maturity of the existing Term Loans;

(iii) with respect to the such Incremental Term Loans that (x) are secured by a
Lien on Collateral that is junior to the Liens on Collateral securing the
Initial Term Facility or (y) are unsecured (A) such Incremental Term Loans shall
not require any amortization prior to the date that is ninety-one (91) days
following the Term Loan Maturity Date and (B) the maturity of such Incremental
Term Loan shall be no earlier than ninety-one (91) days following the Term Loan
Maturity Date;

(iv) the all-in-yield applicable to any Incremental Term Loan that is pari passu
with respect to security with the Initial Term Loans will be determined by the
Borrower and the lenders providing such Incremental Term Loan and such all-in
yield (including in the form of interest rate margins, original issue discount
(based on a four (4) year average life to maturity), upfront fees, minimum
Eurodollar Rate or minimum Base Rate, but excluding arrangement, commitment,
structuring and underwriting fees and any amendment fees paid or payable to the
Joint Lead Arrangers (or their affiliates) or the Lenders in their respective
capacities as such in connection with any of the existing Facilities or to one
or more arrangers (or their affiliates) in their capacities as such applicable
to the Initial Term Facility) and will not be more than 0.50% higher than the
corresponding all-in yield (determined on the same basis) applicable to the
Initial Term Facility, unless the interest rate margin with respect to the
Initial Term Facility is increased by an amount equal to the difference between
the all-in yield with respect to such Incremental Term Facility and the
corresponding all-in yield on the Initial Term Facility, minus 0.50%; and

(v) the Incremental Term Loans may only be guaranteed by the Guarantors and may
only be secured by Liens on Collateral.

 

38



--------------------------------------------------------------------------------

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Term Joinder”) executed by the Borrower, the Administrative Agent
and each Lender making such Incremental Term Loan Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, to the extent required herein). The Increase Term Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to effect the provisions of this
Section 2.4. In addition, unless otherwise specifically provided herein, all
references in the Loan Documents to Term Loans shall be deemed, unless the
context otherwise requires, to include references to Incremental Term Loans that
are Term Loans made pursuant to this Agreement.

(d) Certain Funds. Notwithstanding anything to the contrary in this Section 2.4
or in any other provision of any Loan Document, if the proceeds of any
Incremental Term Facility are intended to be applied to finance a Permitted
Acquisition or other Investment permitted hereunder and the lenders providing
such Incremental Term Facility so agree, the availability thereof shall be
subject to customary “SunGard” or “certain funds” conditionality.

(e) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(f) Ranking. The Incremental Term Loans and Incremental Term Loan Commitments
established pursuant to this Section 2.4 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from (x) security interests created by the Security
Documents and the guarantees of the Guarantors, except that the security
interests securing the Incremental Term Loans and Incremental Term Loan
Commitments may rank junior to the security interests securing the Term
Facilities as set forth in the Increase Term Joinder and pursuant to a Junior
Lien Intercreditor Agreement and (y) mandatory prepayments of the Term Facility
unless the Borrower and the Lenders in respect of the Incremental Term Facility
elect lesser payments, except that the right of payment under the Incremental
Term Loans and Incremental Term Loan Commitments may rank junior to the right of
payment under the Term Facilities as set forth in the Increase Term Joinder. The
Loan Parties shall take any actions reasonably required by the Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Security Documents continue to be perfected under the Uniform Commercial
Code or otherwise after giving effect to the establishment of any such class of
Incremental Term Loans or any such Incremental Term Loan Commitments.

2.5 [Reserved].

2.6 Extension of Maturity Date in Respect of Term Facility.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than 30 days prior to
the Term Loan Maturity Date then in effect hereunder in respect of the Term
Facility (the “Existing Term Facility Maturity Date”), request that each Term
Lender extend such Lender’s Term Loan Maturity Date in respect of the Term
Facility; provided that (i) the interest rate margins, interest rate “floors,”
fees and maturity applicable to any Term Loan shall be determined by the
Borrower and the Extending Term Lenders and (ii) any such extension shall be on
the terms and pursuant to documentation to be determined by the Borrower and the
Extending Term Lenders.

(b) Term Lender Elections to Extend. Each Term Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given within
ten (10) Business Days of delivery of the notice referred to in clause (a) (or
such other period as the Borrower and the Administrative Agent shall mutually
agree) (the “Term Notice Date”), advise the Administrative Agent whether or not
such Term Lender agrees to such extension (and each Term Lender that determines
not to so extend its Term Loan Maturity Date (a “Non-Extending

 

39



--------------------------------------------------------------------------------

Term Lender”) shall notify the Administrative Agent of such fact promptly after
such determination (but in any event no later than the Term Notice Date) and any
Term Lender that does not so advise the Administrative Agent on or before the
Term Notice Date shall be deemed to be a Non-Extending Term Lender. The election
of any Term Lender to agree to such extension shall not obligate any other Term
Lender to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Term Lender’s determination under this Section 2.6 promptly
following the Term Notice Date.

(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Term Lender with, and add as “Term Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Term Commitment Lender”) as provided in Section 11.6; provided that each of such
Additional Term Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Term Commitment Lender shall undertake a
Initial Term Commitment (and, if any such Additional Term Commitment Lender is
already a Term Lender, its Initial Term Commitment shall be in addition to any
other Initial Term Commitment of such Lender hereunder on such date).

(e) Extension Requirement. If (and only if) any Term Lender has agreed so to
extend their Term Loan Maturity Date (each, an “Extending Term Lender”), the
Term Loan Maturity Date in respect of the Term Facility of each Extending Term
Lender and of each Additional Term Commitment Lender shall be extended subject
to the terms of any such notice of extension and each Additional Commitment Term
Lender shall thereupon become a “Term Lender” for all purposes of this
Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the effective date of such extension signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.6, the representations and warranties
contained in Section 5.1 shall be deemed to refer to the most recent statements
furnished pursuant to subsection (c) of Section 6.1, and (B) no Default exists.
In addition, on the Term Loan Maturity Date of each Non-Extending Term Lender,
the Borrower shall repay any non-extended Term Loans of such Non-Extending Term
Lender outstanding on such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower and the Administrative
Agent shall be entitled to enter into any amendments to this Agreement necessary
or desirable to reflect the extensions pursuant to this Section 2.6.

2.7 Defaulting Lenders.

(a) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof);
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrower, the Administrative Agent or any Lender may have against
such Defaulting Lender.

(b) Solely with respect to any Incremental Revolving Facility and the
Incremental Revolving Loans thereunder, if an Incremental Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 11.7(b) shall be applied at
such time or times as may be determined by the Administrative Agent as follows:

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

40



--------------------------------------------------------------------------------

second, as the Borrower may request (so long as no Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

third, if so determined by the Administrative Agent and the Borrower, to be held
in a de-posit account and released in order to, on a pro rata basis, satisfy
such Defaulting Lender’s potential future funding obligations, if any, with
respect to Loans under this Agreement;

fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement;

fifth, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and

sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.7(b) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(c) [reserved]

(d) If the Borrower and the Administrative Agent agree in writing in their
discretion that a Lender that is a Defaulting Lender should no longer be deemed
to be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in clause
(b) above), such Lender will, to the extent applicable, purchase such portion of
outstanding Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause the extensions of
credit under any Incremental Revolving Facility of the Lenders to be on a pro
rata basis in accordance with their respective Incremental Revolving
Commitments, whereupon such Lender will cease to be a Defaulting Lender and will
be a Non-Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; provided further that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

2.8 Incremental Revolving Commitments.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Closing Date by written notice to the Administrative Agent elect to add one
or more new revolving facilities and/or request an increase to a then existing
Incremental Revolving Commitment (each, an “Incremental Revolving Facility”)
with revolving commitments (each, an “Incremental Revolving Commitment”) in an
amount not in excess of the Incremental Cap, and in minimum increments of
$500,000 and a minimum amount of $5,000,000 (or such lesser amount equal to the
remaining Incremental Cap) (and provided that there shall be not more than three
tranches of Incremental Revolving Commitments at any time). Each such notice
shall specify (i) the date (each, a “Revolving Commitment Increase Effective
Date”) on which the Borrower proposes that the Incremental Revolving Commitment
shall be effective, which shall be a date not less than three (3) Business Days
after the date on which such notice is delivered to the Administrative Agent and
(ii) the identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent (each such acceptance not to be unreasonably withheld or delayed)) to whom
the Borrower proposes any portion of such Incremental Revolving Commitment be
allocated and the amounts of such allocations; provided that any existing Lender
approached to provide all or a portion of the Incremental Revolving Commitments
may elect or decline, in its sole discretion, to provide such Incremental
Revolving Commitment.

 

41



--------------------------------------------------------------------------------

(b) Conditions. The Incremental Revolving Commitment shall become effective as
of such Revolving Commitment Increase Effective Date; provided that:

(i) subject to clause (b)(ii) below and Section 2.8(d), each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of such
Incremental Revolving Commitment Increase Effective Date as if made on and as of
such date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date);

(ii) except as otherwise agreed by the Lenders providing the relevant
Incremental Facility (other than any increase in the existing Incremental
Revolving Commitment) in connection with a Permitted Acquisition or other
Investment permitted by the terms of this Agreement, no Event of Default shall
exist immediately prior to or after giving effect to such Incremental Facility;

(iii) the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction; and

(iv) no existing Lender will be required to participate in any Incremental
Revolving Facility without its consent.

(c) Terms of Incremental Revolving Loans and Incremental Revolving Commitments.
The terms and provisions of the Incremental Revolving Commitments and the Loans
made pursuant to the Incremental Revolving Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Revolving
Commitments (the “Incremental Revolving Loans”) shall be on terms agreed upon
between the Borrower and the Lenders providing such Incremental Revolving Loans
and reasonably acceptable to the Administrative Agent (except as otherwise set
forth herein) (it being understood that Incremental Revolving Loans may be part
of the existing tranche of Incremental Revolving Loans or may comprise one or
more new tranches of Incremental Revolving Loans);

(ii) any Incremental Revolving Facilities will mature no earlier than, and will
require no scheduled amortization or differing mandatory commitment reduction
prior to, the Final Maturity Date (as defined in the ABL Credit Agreement on the
Closing Date);

(iii) there shall be no regularly scheduled mandatory commitment reductions
prior to the Final Maturity Date (as defined in the ABL Credit Agreement on the
Closing Date);

(iv) the all-in-yield applicable to any Incremental Revolving Facility will be
determined by the Borrower and the lenders providing such Incremental Revolving
Facility and such all-in yield (including in the form of interest rate margins,
original issue discount (based on a four (4) year average life to maturity),
upfront fees, minimum Eurodollar Rate or minimum Base Rate, but excluding
arrangement, commitment, structuring and underwriting fees and any amendment
fees paid or payable to the Joint Lead Arrangers (or their Affiliates) or the
Lenders in their respective capacities as such in connection with any of the
existing Facilities or to one or more arrangers (or their affiliates) in their
capacities as such applicable to the Incremental Revolving Facility) and will
not be more than 0.50% higher than the corresponding all-in yield (determined on
the same basis) applicable to the Initial Term Facility, unless the interest
rate margin with respect to the Initial Term Facility is increased by an amount
equal to the difference between the all-in yield with respect to the Incremental
Revolving Facility and the corresponding all-in yield on the Initial Term
Facility, minus 0.50%; and

(v) the Incremental Revolving Loans may only be guaranteed by the Guarantors and
may only be secured by Liens on Collateral that are pari passu with the Liens on
Collateral securing the Initial Term Facility.

 

42



--------------------------------------------------------------------------------

The Incremental Revolving Commitments shall be effected by a joinder agreement
(the “Increase Revolving Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such Incremental Revolving Commitment, in form and
substance reasonably satisfactory to each of them (in the case of the
Administrative Agent, to the extent required herein). The Increase Revolving
Joinder may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.8.

(d) Certain Funds. Notwithstanding anything to the contrary in this Section 2.8
or in any other provision of any Loan Document, if the proceeds of any
Incremental Revolving Facility (other than an increase in an existing
Incremental Revolving Commitment) are intended to be applied to finance a
Permitted Acquisition or other Investment permitted hereunder and the lenders
providing such Incremental Revolving Facility so agree, the availability thereof
shall be subject to customary “SunGard” or “certain funds” conditionality.

(e) Ranking. The Incremental Revolving Loans and Incremental Revolving
Commitments established pursuant to this Section 2.8 shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents and the guarantees of the Guarantors, except that the
security interests securing the Incremental Revolving Loans and Incremental
Revolving Commitments may rank junior to the security interests securing the
Incremental Revolving Facilities as set forth in the Increase Revolving Joinder.
The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to be perfected under the
Uniform Commercial Code or otherwise after giving effect to the establishment of
any such class of Incremental Revolving Loans or any such Incremental Revolving
Commitments.

2.9 Extension of Maturity Date in Respect of an Incremental Revolving Facility.

(a) Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not later than 30 days prior to
the termination date then in effect with respect to any Incremental Revolving
Facility (the “Existing Incremental Revolving Facility Maturity Date”), request
that each Incremental Revolving Lender extend such Lender’s Existing Incremental
Revolving Facility Maturity Date in respect of such Incremental Revolving
Facility; provided that (i) the interest rate margins, interest rate “floors,”
fees and maturity applicable to any Incremental Revolving Loan shall be
determined by the Borrower and the Extending Incremental Revolving Lenders and
(b) any such extension shall be on the terms and pursuant to documentation to be
determined by the Borrower and the Extending Incremental Revolving Lenders.

(b) Incremental Revolving Lender Elections to Extend. Each Incremental Revolving
Lender with respect to the applicable Incremental Revolving Facility, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given within 10 Business Days of delivery of the notice referred to in clause
(a) (or such other period as the Borrower and the Administrative Agent shall
mutually agree) (the “Incremental Revolving Notice Date”), advise the
Administrative Agent whether or not such Incremental Revolving Lender agrees to
such extension (and each Incremental Revolving Lender that determines not to so
extend its Existing Incremental Revolving Facility Maturity Date (a
“Non-Extending Incremental Revolving Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Incremental Revolving Notice Date) and any Incremental Revolving Lender
that does not so advise the Administrative Agent on or before the Incremental
Revolving Notice Date shall be deemed to be a Non-Extending Incremental
Revolving Lender. The election of any Incremental Revolving Lender to agree to
such extension shall not obligate any other Incremental Revolving Lender to so
agree.

 

43



--------------------------------------------------------------------------------

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Incremental Revolving Lender’s determination under this
Section 2.9 promptly following the Incremental Revolving Notice Date.

(d) Additional Commitment Lenders. The Borrower shall have the right to replace
each Non-Extending Incremental Revolving Lender with, and add as “Incremental
Revolving Lenders” under the applicable Incremental Revolving Facility under
this Agreement in place thereof, one or more Eligible Assignees (each, an
“Additional Incremental Revolving Commitment Lender”) as provided in
Section 11.6; provided that each of such Additional Incremental Revolving
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Incremental Revolving Commitment Lender shall undertake an
Incremental Revolving Commitment under the applicable Incremental Revolving
Facility (and, if any such Additional Incremental Revolving Commitment Lender is
already an Incremental Revolving Lender with respect to the applicable
Incremental Revolving Facility, its Incremental Revolving Commitment with
respect to such Incremental Revolving Facility shall be in addition to any other
Incremental Revolving Commitment of such Lender with respect thereto on such
date).

(e) Extension Requirement. If (and only if) any Incremental Revolving Lender has
agreed so to extend their termination date with respect to the applicable
Incremental Revolving Facility (each, an “Extending Incremental Revolving
Lender”), the termination date in respect of such Incremental Revolving Facility
of each Extending Incremental Revolving Lender and of each Additional
Incremental Revolving Commitment Lender shall be extended subject to the terms
of any such notice of extension and each Additional Incremental Revolving
Commitment Lender shall thereupon become an “Incremental Revolving Lender” for
all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the effective date of such extension signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Section 5 and the other Loan
Documents are true and correct in all material respects on and as of the
effective date of such extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 2.9, the representations and warranties
contained in Section 5.1 shall be deemed to refer to the most recent statements
furnished pursuant to subsection (c), of Section 6.1, and (B) no Default exists.
In addition, on the termination date of each Non-Extending Incremental Revolving
Lender for the applicable Incremental Revolving Facility, the Borrower shall
repay any non-extended Incremental Revolving Loans of such Non-Extending
Incremental Revolving Lender outstanding on such date.

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 11.1 or 11.7 to the contrary, and the Borrower and the Administrative
Agent shall be entitled to enter into any amendments to this Agreement necessary
or desirable to reflect the extensions pursuant to this Section 2.9.

 

  SECTION 3. [Reserved].

 

  SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

4.1 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Loans under
any Facility, in whole or in part, without premium or penalty (except as set
forth in Section 4.1(d)), upon irrevocable notice delivered to the
Administrative Agent no later than 2:00 p.m., New York City time, three
(3) Business Days prior thereto, in the case of Eurodollar Loans, and no later
than 2:00 p.m., New York City time, one (1) Business Day prior thereto, in the
case of Base Rate Loans, which notice shall specify the date and amount of
prepayment, the applicable Facility and whether the prepayment is of Eurodollar
Loans or Base Rate Loans and if such payment is to be applied to prepay Term
Loans, the manner in which such prepayment is to be applied thereto; provided,
that if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower

 

44



--------------------------------------------------------------------------------

shall also pay any amounts owing pursuant to Section 4.11; provided, further,
that such notice may be contingent on the occurrence of a refinancing or the
consummation of a sale, transfer, lease or other Disposition of assets and may
be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other Disposition of assets does not occur. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Eurodollar
Loans shall be in an aggregate principal amount of $500,000 or integral
multiples of $100,000 in excess thereof. Partial prepayments of Base Rate Loans
shall be in an aggregate principal amount of $250,000 or integral multiples of
$100,000 in excess thereof.

(b) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing, the Borrower may
also prepay the outstanding Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon acquisition by the
Borrower) (or Holdings or any of its Subsidiaries (other than the Borrower) may
purchase such outstanding Loans) on the following basis; provided that
(i) Holdings, the Borrower or its Subsidiary, as the case may be, shall
represent and warrant as of the date of any assignment to Holdings, the Borrower
or any of their Subsidiaries that it does not have any material non-public
information with respect to Holdings, the Borrower, their Subsidiaries and their
respective securities for purposes of United States securities laws that has not
been disclosed to the Lenders (other than Lenders that do not wish to receive
material non-public information with respect to Holdings, the Borrower, any of
their Subsidiaries or Affiliates) prior to such time, (ii) loans under the ABL
Facility shall not be utilized to fund the assignment and (iii) any offer to
purchase or take by assignment any Loans by Holdings, the Borrower or their
Subsidiaries shall have been made pursuant to the provisions of this
Section 4.1(b):

(i) Any Group Member shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or Borrower
Solicitation of Discounted Prepayment Offer (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 4.1(b); provided that no Group Member shall initiate any action under
this Section 4.1(b) in order to make a Discounted Loan Prepayment unless (I) at
least ten (10) Business Days shall have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Group Member on the applicable Discounted Prepayment Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Group Member
was notified that no Lender was willing to accept any prepayment of any Loan at
the Specified Discount, within the Discount Range or at any discount to par
value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Group Member’s election not to accept any
Solicited Discounted Prepayment Offers.

(ii) (A) Subject to the proviso to subsection (i) above, any Group Member may
from time to time offer to make a Discounted Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Group Member, to (x) each Lender and/or
(y) each Lender with respect to any class of Loans on an individual tranche
basis, (II) any such offer shall specify the aggregate principal amount offered
to be prepaid (the “Specified Discount Prepayment Amount”) with respect to each
applicable tranche, the tranche or tranches of Loans subject to such offer and
the specific percentage discount to par (the “Specified Discount”) of such Loans
to be prepaid (it being understood that different Specified Discounts and/or
Specified Discount Prepayment Amounts may be offered with respect to different
tranches of Loans and, in such event, each such offer will be treated as a
separate offer pursuant to the terms of this Section), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Auction Agent will promptly provide each relevant Lender with
a copy of such Specified Discount Prepayment Notice and a form of the Specified
Discount Prepayment Response to be completed and returned by each such Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., New York City
time, on the third (3rd) Business Day after the date of delivery of such notice
to such Lenders (the “Specified Discount Prepayment Response Date”).

 

45



--------------------------------------------------------------------------------

(B) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(C) If there is at least one Discount Prepayment Accepting Lender, the relevant
Group Member will make a prepayment of outstanding Loans pursuant to this
paragraph (C) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection
(B) above; provided that, if the aggregate principal amount of Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Group Member and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Group Member of the respective Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Loan Prepayment and the tranches to be
prepaid, (II) each Lender of the Discounted Prepayment Effective Date, and the
aggregate principal amount and the tranches of Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Group Member and such Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Group Member shall be due and
payable by such Group Member on the Discounted Prepayment Effective Date in
accordance with subsection (vi) below (subject to subsection (c) below).

(iii) (A) Subject to the proviso to subsection (i) above, any Group Member may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Group Member, to (x) each Lender and/or
(y) each Lender with respect to any Loans on an individual tranche basis, (II)
any such notice shall specify the maximum aggregate principal amount of the
relevant Loans (the “Discount Range Prepayment Amount”), the tranche or tranches
of Loans subject to such offer and the maximum and minimum percentage discounts
to par (the “Discount Range”) of the principal amount of such Loans with respect
to each relevant tranche of Loans willing to be prepaid by such Group Member (it
being understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such

 

46



--------------------------------------------------------------------------------

solicitation by the relevant Group Member shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each relevant Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York City time, on the third (3rd) Business Day after the date of delivery of
such notice to such Lenders (the “Discount Range Prepayment Response Date”).
Each Lender’s Discount Range Prepayment Offer shall be irrevocable and shall
specify a discount to par within the Discount Range (the “Submitted Discount”)
at which such Lender is willing to allow prepayment of any or all of its then
outstanding Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount. Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.

(B) The Auction Agent shall review all Discount Range Prepayment Offers which
were received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with such Group Member and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (iii). The relevant Group Member
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by the Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Loan Prepayment in an aggregate principal
amount equal to the lower of (I) the Discount Range Prepayment Amount and (II)
the sum of all Submitted Amounts. Each Lender that has submitted a Discount
Range Prepayment Offer to accept prepayment at a discount to par that is larger
than or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Submitted Amount (subject to any
required proration pursuant to the following subsection (C)) at the Applicable
Discount (each such Lender, a “Participating Lender”).

(C) If there is at least one Participating Lender, the relevant Group Member
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Group Member and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Group Member of
the respective Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (II)
each Lender of the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount and tranches of Loans to be prepaid
at the Applicable Discount on such date, (III) each

 

47



--------------------------------------------------------------------------------

Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Group Member and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Group Member shall be due and payable by such Group Member
on the Discounted Prepayment Effective Date in accordance with subsection
(vi) below (subject to subsection (c) below).

(iv) (A) Subject to the proviso to subsection (i) above, any Group Member may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Group Member, to (x) each Lender and/or
(y) each Lender with respect to any class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate amount of the
Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or tranches
of Loans such Group Member is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Loans and, in such event, each such offer
will be treated as a separate offer pursuant to the terms of this Section),
(III) the Solicited Discounted Prepayment Amount shall be in an aggregate amount
not less than $5,000,000 and whole increments of $500,000 in excess thereof and
(IV) each such solicitation by such Group Member shall remain outstanding
through the Solicited Discounted Prepayment Response Date. The Auction Agent
will promptly provide each relevant Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time on the third
(3rd) Business Day after the date of delivery of such notice to such Lenders
(the “Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Loan and the maximum aggregate principal amount and tranches of such
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.

(B) The Auction Agent shall promptly provide the relevant Group Member with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Group Member shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Group Member (the
“Acceptable Discount”), if any. If the Group Member elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third (3rd) Business Day after the date of receipt by such Group Member from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (B) (the “Acceptance Date”), the Group
Member shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Group Member by the
Acceptance Date, such Group Member shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(C) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an

 

48



--------------------------------------------------------------------------------

Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Group Member
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Loans
(the “Acceptable Prepayment Amount”) to be prepaid by the relevant Group Member
at the Acceptable Discount in accordance with this Section 4.1(b)(iv). If the
Group Member elects to accept any Acceptable Discount, then the Group Member
agrees to accept all Solicited Discounted Prepayment Offers received by the
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Offered Amount (subject to any required pro rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Group Member will prepay outstanding Loans
pursuant to this subsection (iv) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Loans
for those Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Qualifying Lenders”) shall be made pro
rata among the Identified Qualifying Lenders in accordance with the Offered
Amount of each such Identified Qualifying Lender and the Auction Agent (in
consultation with such Group Member and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Group Member of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Loan Prepayment and the tranches to
be prepaid, (II) each Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Loans and the
tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Group Member and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to such Group Member shall be due and payable by such Group
Member on the Discounted Prepayment Effective Date in accordance with subsection
(vi) below (subject to subsection (c) below).

(v) In connection with any Discounted Loan Prepayment, the relevant Group Member
and the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of reasonable customary
fees and expenses from such Group Member in connection therewith.

(vi) If any Loan is prepaid in accordance with paragraphs (ii) through
(iv) above, the relevant Group Member shall prepay such Loans on the Discounted
Prepayment Effective Date. The relevant Group Member shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s office in immediately available funds not later
than 11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Loans on a pro rata basis across such
installments. The Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,

 

49



--------------------------------------------------------------------------------

the Discounted Prepayment Effective Date. The aggregate principal amount of the
tranches and installments of the relevant Loans outstanding shall be deemed
reduced by the full par value of the aggregate principal amount of the tranches
of Loans prepaid on the Discounted Prepayment Effective Date in any Discounted
Loan Prepayment.

(vii) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 4.1(b), established by the Auction Agent acting in
its reasonable discretion and as reasonably agreed by the relevant Group Member.

(viii) Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 4.1(b), each notice or other communication required to
be delivered or otherwise provided to the Auction Agent (or its delegate) shall
be deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(ix) The relevant Group Member and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section 4.1(b) by
itself or through any Affiliate of the Auction Agent and expressly consent to
any such delegation of duties by the Auction Agent to such Affiliate and the
performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Loan Prepayment provided for in this Section 4.1(b) as well as activities of the
Auction Agent.

(c) The relevant Group Member shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Group Member to
make any prepayment to a Lender, as applicable, pursuant to this Section 4.1(b)
shall not constitute a Default or Event of Default under Section 9.1).

(d) Notwithstanding anything in any Loan Document to the contrary, in the event
that, on or prior to the six month anniversary of the Closing Date, the Borrower
(x) makes any prepayment of Initial Term Loans pursuant to Section 4.1(a) or
4.2(a) in connection with any Repricing Transaction, or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each
applicable Term Lender, (I) in the case of clause (x), a prepayment premium of
1% of the principal amount of the Initial Term Loans being prepaid and (II) in
the case of clause (y), a payment equal to 1% of the aggregate principal amount
of the applicable Initial Term Loans subject to such amendment.

4.2 Mandatory Prepayments.

(a) If any Indebtedness shall be incurred or issued by any Group Member after
the Closing Date (other than Excluded Indebtedness), an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such incurrence or
issuance toward the prepayment of the Term Loans as set forth in Section 4.2(e).

(b) If on any date any Group Member shall receive Net Cash Proceeds in excess of
$2,500,000 in any fiscal year from any Asset Sale or Recovery Event then, unless
a Reinvestment Notice shall be delivered in respect thereof, an amount equal to
100% of such Net Cash Proceeds shall be applied on such date toward the
prepayment of the Term Loans as set forth in Section 4.2(e); provided that,
notwithstanding the foregoing, on each Reinvestment Prepayment Date, an amount
equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term Loans as
set forth in Section 4.2(e).

 

50



--------------------------------------------------------------------------------

(c) The Borrower shall, on each Excess Cash Flow Application Date, apply the ECF
Percentage of the excess, if any, of (i) Excess Cash Flow for the related Excess
Cash Flow Payment Period minus (ii) Voluntary Prepayments made during such
Excess Cash Flow Payment Period or, at the option of the Borrower, on or prior
such Excess Cash Flow Application Date, toward the prepayment of the Term Loans
as set forth in Section 4.2(e). Each such prepayment shall be made on a date (an
“Excess Cash Flow Application Date”) no later than ten (10) days after the date
on which the financial statements referred to in Section 7.1(a) for the fiscal
year of the Borrower with respect to which such prepayment is made are required
to be delivered to the Lenders.

(d) If on any date any Group Member shall receive net cash proceeds from the
Zurich Insurance Settlement, an amount equal to 50% of the cash proceeds thereof
shall be applied toward the prepayment of the Term Loans as set forth in
Section 4.2(e). Each such prepayment shall be made on a date no later than five
(5) Business Days after the date on which such net cash proceeds is actually
received by such Group Member.

(e) Unless any Increase Term Joinder or any other amendment governing any
Incremental Term Loans, any Replacement Term Loans and/or any term loans
provided by an Extending Term Lender provides that Incremental Term Loans,
Replacement Term Loans or such term loans provided by an Extended Term Lender,
as applicable, shall participate on a less than pro rata basis with the Initial
Term Loans in connection with prepayments pursuant to this Section 4.2, each
prepayment of Term Loans pursuant to this Section 4.2 shall be applied on a pro
rata basis between the Initial Term Loans and each Additional Term Facility then
outstanding based on the aggregate principal amount of the Term Loans under each
such Term Facility then outstanding (provided that any prepayment of Term Loans
with the net proceeds of an Incremental Term Facility or Replacement Term Loans
incurred for the purpose of refinancing or replacing such Term Loans shall be
applied to the Term Loans of the applicable Term Facility being refinanced or
replaced). With respect to Term Loans under any Term Facility, amounts to be
applied in connection with prepayments made pursuant to this Section 4.2 shall
be applied against the remaining scheduled installments of principal due in
respect of the Term Loans of such Term Facility as directed by the Borrower (or,
in the absence of direction from the Borrower, to the remaining scheduled
amortization payments in respect of the Term Loans of such Term Facility in
direct order of maturity), and each such prepayment shall be paid to the Term
Lenders of such Class in accordance with Section 4.8 and first, to Base Rate
Loans and, second, to Eurodollar Loans in a manner that minimizes the amount of
any payments required to be made by the Borrower pursuant to Section 4.11. Each
prepayment of the Term Loans under this Section 4.2 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.

(f) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Term Loans required to be made by the Borrower pursuant to clause
(b) or (c) of this Section 4.2, to decline all (but not a portion) of its share
of such prepayment (such declined amounts, the “Declined Proceeds”), in which
case such Declined Proceeds may be retained by the Borrower; provided that, for
the avoidance of doubt, no Lender may reject any prepayment made under
Section 4.2(a) above to the extent that such prepayment is made with the Net
Cash Proceeds of any Permitted Refinancing incurred to refinance all or a
portion of the Term Loans. If any Lender fails to deliver a notice to the
Administrative Agent of its election to decline receipt of its share of any
mandatory prepayment within the time frame specified by the Administrative
Agent, such failure will be deemed to constitute an acceptance of such Lender’s
share of the total amount of such mandatory prepayment of Term Loans.

(g) Notwithstanding the foregoing, to the extent that (and for so long as) the
repatriation to the Borrower as a distribution or dividend of any amounts
required to mandatorily prepay the Term Loans pursuant to Sections 4.2(b) or
(c) above that are attributable to any Foreign Subsidiary are (i) prohibited or
delayed by applicable local Requirements of Law from being repatriated to the
jurisdiction of organization of the Borrower or (ii) would result in a material
and adverse Tax liability (including any withholding Tax) (such amount, a
“Restricted Amount”), the calculation of Net Cash Proceeds and/or Excess Cash
Flow, as applicable, shall be reduced by such Restricted Amount; provided, that
once such repatriation of any such affected Net Cash Proceeds and/or Excess Cash
Flow, as applicable, is (x) permitted under the applicable local Requirements of
Law and/or (y) would no longer result in such material and adverse Tax
liability, the Group Members shall be treated as having received Net Cash
Proceeds and/or Excess Cash Flow, as applicable, equal to the amount of such
reduction.

 

51



--------------------------------------------------------------------------------

4.3 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to Base
Rate Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 2:00 p.m., New York City time, on the Business Day
preceding the proposed conversion date; provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans to Eurodollar Loans by giving the Administrative Agent prior irrevocable
notice of such election no later than 2:00 p.m., New York City time, on the
third (3rd) Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no Base Rate Loan under a particular Facility may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
conversions. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations; and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $500,000 or integral
multiples of $100,000 in excess thereof (or, if less, the then outstanding
amount of the Eurodollar Loans (or, in the case of a conversion, Base Rate
Loans) to be borrowed, converted or continued) and (b) no more than five
(5) Eurodollar Tranches shall be outstanding at any one time.

4.5 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) If an Event of Default under Section 9.1(a) shall have occurred and be
continuing, such overdue amounts shall bear interest at a rate per annum equal
to (i) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2.00% and
(ii) in the case of any such other amounts that do not relate to a particular
Facility, the non-default rate then applicable to Base Rate Loans under the
Initial Term Facility plus 2.00%, in each case from the date of such Event of
Default until such Event of Default is no longer continuing.

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

52



--------------------------------------------------------------------------------

4.6 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to Base
Rate Loans, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the Base Rate or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, promptly deliver to the Borrower a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a).

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as reasonably determined and
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least two
(2) Business Days prior to the first day of such Interest Period. If such notice
is given (x) any Eurodollar Loans under the relevant Facility requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
Base Rate Loans and (z) any outstanding Eurodollar Loans under the relevant
Facility shall be converted, on the last day of the then current Interest
Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent (which notice the Administrative Agent agrees to withdraw
promptly upon a determination that the condition or situation which gave rise to
such notice no longer exists), no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

4.8 Pro Rata Treatment; Application of Payments; Payments.

(a) Each borrowing by the Borrower from the Term Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction in the Total
Term Commitments of the Term Lenders under the applicable Term Facility shall be
made pro rata according to the respective Term Percentages of the relevant
Lenders.

(b) Except as provided in Section 4.2(e), each payment (including each
prepayment) on account of principal of and interest on the Term Loans under any
Term Facility shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans then held by the Term Lenders under such
Term

 

53



--------------------------------------------------------------------------------

Facility. The amount of each principal prepayment of the Term Loans under the
relevant Term Facility made pursuant to Section 4.1(a) shall be applied to
reduce the then remaining installments of the Term Loans under such Term
Facility as specified by the Borrower in the applicable notice of prepayment.
The amount of each principal prepayment of the Term Loans made pursuant to
Section 4.2 shall be applied to reduce the then remaining installments of the
Term Loans in direct order of maturity.

(c) [Reserved].

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may (but shall not be required to), in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

(g) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.8 (i) shall be subject to the express provisions of this
Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders and (ii) shall not
restrict any transactions permitted by Section 4.1(b) or 11.6, or any “amend and
extend” transactions.

4.9 Requirements of Law.

(a) If the adoption of, taking effect of or any change in any Requirement of Law
or in the administration, interpretation or application thereof or compliance by
any Lender with any request, guideline or

 

54



--------------------------------------------------------------------------------

directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof (and, for
purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or regulatory authorities,
in each case pursuant to Basel III, are deemed to have gone into effect and
adopted subsequent to the date hereof):

(A) shall impose, modify or hold applicable any reserve, special deposit,
liquidity, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder;

(B) shall impose on such Lender (or its applicable lending office) any
additional Tax (other than any Indemnified Taxes indemnified under Section 4.10
or any Excluded Taxes) with respect to this Agreement or any of the other Loan
Documents or any of its obligations hereunder or thereunder or any payments to
such Lender (or its applicable lending office) of principal, interest, fees or
any other amount payable hereunder; or

(C) shall impose on such Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Loans made by such Lender
or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Loans or to reduce any amount
receivable hereunder in respect thereof (whether of principal, interest or any
other amount), then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.

(b) If any Lender shall have reasonably determined that the adoption of, taking
effect of or any change in any Requirement of Law regarding capital adequacy or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof (and, for purposes of
this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or regulatory authorities, in each case
pursuant to Basel III, are deemed to have gone into effect and adopted
subsequent to the date hereof) shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect to the Loans to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any amounts incurred more than 180 days prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such 180 day period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder. The Borrower shall pay the
Lender, as the case may be, the amount shown as due on any certificate referred
to above within thirty (30) days after receipt thereof.

 

55



--------------------------------------------------------------------------------

4.10 Taxes.

(a) Payments Free of Indemnified Taxes. Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall (except to the extent required by law) be made free and clear of and
without deduction or withholding for any Taxes, provided that if any Loan Party,
the Administrative Agent or any other applicable withholding agent shall be
required by applicable law to deduct or withhold any Taxes from any sum paid or
payable by any Loan Party under any of the Loan Documents, then (i) if the Tax
in question is an Indemnified Tax, the sum payable by the applicable Loan Party
shall be increased as necessary so that after all required deductions or
withholdings have been made (including deductions or withholdings applicable to
additional sums payable under this Section 4.10), the Lender or the applicable
Agent (in the case of payments being made to such Agent for its own account), as
the case may be, receives on the due date a net amount equal to the sum it would
have received had no such deductions or withholdings been made, (ii) the
applicable Loan Party, the Administrative Agent or withholding agent shall make
such deductions or withholdings and (iii) the applicable Loan Party, the
Administrative Agent or withholding agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Loan Parties shall, jointly and
severally, indemnify each Agent or Lender, within ten (10) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 4.10) imposed on or payable by such Agent or Lender, as the case may be,
with respect to this Agreement or any other Loan Document, and reasonable
expenses arising therefrom, whether or not such Indemnified Taxes were correctly
or legally imposed or asserted by the relevant Governmental Authority. A
certificate setting forth the amount of such payment or liability delivered by a
Lender (with a copy to the relevant Agent), or by an Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of any Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 4.10, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment or other
evidence of such payment reasonably satisfactory to the Agent.

(e) Status of Lenders. Each Lender shall deliver to the Borrower and to the
Administrative Agent, whenever reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws and such other reasonably requested information as
will permit the Borrower or the Administrative Agent, as the case may be, (A) to
determine whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) to determine, if applicable, the required
rate of withholding or deduction and (C) to establish such Lender’s entitlement
to any available exemption from, or reduction of, applicable Taxes in respect of
any payments to be made to such Lender pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding Tax purposes in an
applicable jurisdiction. If any form, certification or other documentation
provided by a Lender pursuant to this Section 4.10(e) (including any of the
specific documentation described below) expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly notify the Borrower and
the Administrative Agent in writing and shall promptly update or otherwise
correct the affected documentation or promptly notify the Borrower and the
Administrative Agent in writing that such Lender is not legally eligible to do
so. Each Lender hereby authorizes the Administrative Agent to deliver to the
Borrower and to any successor Administrative Agent any documentation provided to
the Administrative Agent pursuant to this Section 4.10(e).

 

56



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent) two duly completed and
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding.

(B) each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent), two duly completed and executed originals
of whichever of the following is applicable:

(i) IRS Form W-8BEN or W-8BEN-E (or any successor thereto) claiming eligibility
for benefits of an income tax treaty to which the United States is a party,

(ii) IRS Form W-8ECI (or any successor thereto),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Sections 881(c) or 871(h) of the Code (the “Portfolio
Interest Exemption”), (x) a certificate, substantially in the form of Exhibit
Q-1, Q-2, Q-3 or Q-4, as applicable (a “Tax Status Certificate”) and (y) IRS
Form W-8BEN or W-8BEN-E (or any successor thereto),

(iv) where such Lender is a partnership (for U.S. federal income tax purposes)
or otherwise not a beneficial owner (e.g., where such Lender has sold a
participation), IRS Form W-8IMY (or any successor thereto) and all required
supporting documentation (including, where one or more of the underlying
beneficial owner(s) is claiming the benefits of the Portfolio Interest
Exemption, a Tax Status Certificate of such beneficial owner(s) (provided that,
if the Foreign Lender is a partnership and not a participating Lender, the Tax
Status Certificate from the direct or indirect partner(s) may be provided by the
Foreign Lender on behalf of the direct or indirect partner(s)), or

(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in United States federal withholding Tax together
with such supplementary documentation as may be prescribed by applicable laws to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made.

(C) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the applicable withholding agent to
comply with its obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA and to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
paragraph (C), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

57



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 4.10(e), no Lender
shall be required to deliver any documentation pursuant to this Section 4.10(e)
that it is not legally eligible to provide.

(f) On or prior to the date on which the Administrative Agent becomes an
Administrative Agent under this Agreement (and from time to time thereafter upon
the request of the Borrower) two duly completed and executed originals of
whichever of the following is applicable: (i) if the Administrative Agent is a
“United States person” within the meaning of Section 7701(a)(30) of the Code,
IRS Form W-9 certifying that such Administrative Agent is exempt from U.S.
federal backup withholding or (ii) if the Administrative Agent is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code, (x) IRS
Form W-8ECI with respect to payments received for its own account and (y) IRS
Form W-8IMY certifying that the Administrative Agent is a U.S. branch and has
agreed to be treated as a “United States person” within the meaning of
Section 7701(a)(30) of the Code with respect to payments received by it from the
Borrower in its capacity as Administrative Agent on behalf of the Lenders.
Notwithstanding anything to the contrary in this Section 4.10(f), an
Administrative Agent shall not be required to deliver any documentation that
such Administrative Agent is not legally eligible to deliver as a result of a
change in Requirements of Law occurring after the Closing Date. If any
documentation provided by the Administrative Agent pursuant to this
Section 4.10(f) expires or becomes obsolete or inaccurate in any respect, the
Administrative Agent shall promptly notify the Borrower in writing and shall
promptly update or otherwise correct the affected documentation or promptly
notify the Borrower in writing that such Lender is not legally eligible to do
so.

(g) If any Agent or Lender determines, in its good faith discretion, that it has
received a refund (whether received in cash or applied as an offset against
other Taxes due) of any Indemnified Taxes as to which it has been indemnified by
any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 4.10, it shall promptly pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by any Loan Party under this Section 4.10 with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Agent or Lender (including any Taxes), as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of such Agent or Lender, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such Agent or Lender in the event such Agent
or Lender is required to repay such refund to such Governmental Authority. Such
Lender or Agent, as the case may be, shall, at the Borrower’s written reasonable
request, provide the Borrower with a copy of any notice of assessment or other
evidence reasonably satisfactory to the Borrower of the requirement to repay
such refund received from the relevant taxing authority. This subsection shall
not be construed to require any Agent or Lender to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.

(h) The agreements in this Section 4.10 shall survive the termination of this
Agreement, the payment of the Loans and all other amounts payable hereunder or
under any other Loan Document the resignation of the Administrative Agent and
any assignment of rights by, or replacement of, any Lender.

4.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin and the Eurodollar Floor included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender

 

58



--------------------------------------------------------------------------------

on such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable, documented out-of-pocket
costs and expenses incurred by any Lender in connection with any such
designation.

4.13 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a), (b) or (c) (such Lender, an “Affected Lender”), (b) is a
Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (b) or (c), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 4.11 if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 11.6 (provided that, except in the case of clause
(c) hereof, the Borrower shall be obligated to pay the registration and
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 4.9 or 4.10(a), (b) or (c), as the case may be,
(viii) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender, and (ix) in the case of a Non-Consenting Lender,
the replacement financial institution or entity shall consent at the time of
such assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender.

4.14 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and

 

59



--------------------------------------------------------------------------------

amounts of the obligations of the Borrower therein recorded (absent manifest
error); provided, however, that the failure of any Lender or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement; provided further that, in the event of any
inconsistency between entries made in the Register and such account of a Lender,
the entries in the Register shall control.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans of such Lender, substantially in
the forms of Exhibit E-1, E-2 or E-3, respectively, with appropriate insertions
as to date and principal amount.

4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

 

  SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, each of Holdings and the Borrower hereby represents and warrants to
each Agent and each Lender that:

5.1 Financial Condition. (i) The audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries as of and for each of the fiscal years ended on December 31,
2012, 2013 and 2014, accompanied by a report from Deloitte & Touche LLP and
(ii) the unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for the
fiscal quarter ended on March 31, 2015 (the “Unaudited Financial Statements”),
present fairly in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at such dates, and the consolidated results
of their respective operations and cash flows for such period then ended
(subject to normal year-end audit adjustments and the absence of footnotes in
the case of the financial statements delivered pursuant to clause (ii) above).
All such financial statements delivered pursuant to clauses (i) and (ii) above,
including the related schedules and notes thereto, have been prepared
substantially in accordance with GAAP applied consistently throughout the
periods involved.

5.2 No Change. Since December 31, 2014, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the organizational power and authority, and the legal right, to own and operate
its property, to lease the property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
entity and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, (d) is in compliance with the terms of its
Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law and all Governmental Authorizations, except to the extent
that any failure under clause (a) (with respect to any Group Member other than
the Borrower) or clauses (b), (c) and (e) to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to obtain extensions of credit hereunder. Each Loan Party has taken
all necessary

 

60



--------------------------------------------------------------------------------

organizational and other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(a) consents, authorizations, filings and notices described in Schedule 5.4,
(b) consents, authorizations, filings and notices which have been, or will be,
obtained or made and are in full force and effect on or before the Closing Date,
(c) any such consent, authorizations, filings and notices the absence of which
could not reasonably be expected to have a Material Adverse Effect, and (d) the
filings referred to in Section 5.19. Each Loan Document has been duly executed
and delivered on behalf of each Loan Party thereto. This Agreement constitutes,
and each other Loan Document upon execution will constitute, a legal, valid and
binding obligation of each Loan Party thereto, enforceable against each such
Loan Party in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the borrowings hereunder and the use of the proceeds
thereof will not violate (a) the Organizational Documents of any Loan Party,
(b) any Requirement of Law, Governmental Authorization or any Contractual
Obligation of any Group Member and (c) will not result in, or require, the
creation or imposition of any Lien on any Group Member’s respective properties
or revenues pursuant to its Organizational Documents, any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents and Liens permitted by Section 8.3), except for any violation set
forth in clause (b) or (c) which could not reasonably be expected to have a
Material Adverse Effect.

5.6 Litigation and Adverse Proceedings. No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of Holdings or the Borrower, threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or
(b) that could reasonably be expected to have a Material Adverse Effect.

5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8 Ownership of Property; Liens.

(a) Each Group Member has title in fee simple (or local law equivalent) to all
of its owned real property, a valid leasehold interest in all its leased real
property, and good title to, or a valid leasehold interest in, license to, or
right to use, all its other tangible Property material to its business, in all
material respects, and no such Property is subject to any Lien except as
permitted by Section 8.3. The tangible Property of the Group Members, taken as a
whole, (i) is in good operating order, condition and repair (ordinary wear and
tear excepted) and (ii) constitutes all the Property which is required for the
business and operations of the Group Members as presently conducted.

(b) Schedule 3(a) to the perfection certificate dated the Closing Date contains
a true and complete list of each interest in real property owned by any Loan
Party as of the date hereof.

(c) No Mortgage encumbers improved real property that is located in Special
Flood Hazard Area unless flood insurance under the applicable Flood Insurance
Laws has been obtained in connection with Section 7.5.

5.9 Intellectual Property. Except as could not reasonably be expected to have a
Material Adverse Effect, to the knowledge of any Loan Party: (a) the conduct of,
and the use of Intellectual Property in, the business of the Group Members as
currently conducted (including the products and services of the Group Members)
does not infringe, misappropriate, or otherwise violate the Intellectual
Property rights of any other Person; (b) in the last two (2) years, there has
been no such claim, to the knowledge of any Loan Party, threatened in writing
against any Group

 

61



--------------------------------------------------------------------------------

Member; (c) to the knowledge of any Loan Party, there is no valid basis for a
claim of infringement, misappropriation, or other violation of Intellectual
Property rights against any Group Member; (d) to the knowledge of any Loan
Party, no Person is infringing, misappropriating, or otherwise violating any
Intellectual Property of any Group Member, and there has been no such claim
asserted or threatened in writing against any third party by any Group Member or
to the knowledge of any Loan Party, any other Person; and (e) each Group Member
has at all times complied with all applicable laws, as well as its own rules,
policies, and procedures, relating to privacy, data protection, and the
collection and use of personal information collected, used, or held for use by
such Group Member.

5.10 Taxes. Each Loan Party has filed or caused to be filed all federal, state
and other tax returns that are required to be filed by it and each Loan Party
has paid all federal, state and other taxes and any assessments made in writing
against it or any of its property by any Governmental Authority (other than
(a) any which are not yet due or the amount or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
relevant Loan Party or (b) any which the failure to so file or pay could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect).

5.11 Federal Reserve Regulations. No Group Member is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock. No part of the proceeds of any
extension of credit under this Agreement will be used for any purpose that
violates or would be inconsistent with the provisions of Regulation T, U or X of
the Board.

5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of Holdings
or the Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act,
as amended, or any other applicable Requirement of Law dealing with such
matters; and (c) all payments due from any Group Member on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant Group Member.

5.13 ERISA. Neither a Reportable Event nor a failure to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived has occurred or is reasonably expected to occur with respect to
any Single Employer Plan, and each Single Employer Plan and Multiemployer Plan
is in compliance in all respects with the applicable provisions of ERISA and the
Code except where such Reportable Event, failure, or non-compliance could not
reasonably be expected to have a Material Adverse Effect. No withdrawal by the
Borrower or any Commonly Controlled Entity from a Single Employer Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA
has occurred or is reasonably expected to occur, except as could not reasonably
be expected to have a Material Adverse Effect. Except as could not reasonably be
expected to have a Material Adverse Effect, no termination of a Single Employer
Plan has occurred or is reasonably expected to occur. No Lien against the
Borrower or any Commonly Controlled Entity in favor of the PBGC or a Single
Employer Plan or a Multiemployer Plan has arisen during the past five years,
except as could not reasonably be expected to have a Material Adverse Effect. No
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) has occurred or is reasonably expected to occur
with respect to any Plan, except as could not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal from any Multiemployer Plan and neither
the Borrower nor any Commonly Controlled Entity reasonably would become subject
to any liability under ERISA if the Borrower or any such Commonly Controlled
Entity were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made, except, in each case, for any liability that could not
reasonably be expected to result in a Material Adverse Effect. No failure to
make a required contribution to a Multiemployer Plan has occurred or is
reasonably expected to occur, except as could not reasonably be expected to have
a Material Adverse Effect. No such Multiemployer Plan is in Reorganization or
Insolvent or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), except as could not reasonably
be expected to have a Material Adverse Effect.

 

62



--------------------------------------------------------------------------------

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board, as amended) that limits its ability to incur Indebtedness.

5.15 Capital Stock and Ownership Interests of Subsidiaries. As of the Closing
Date (a) Schedule 5.15 sets forth the name and jurisdiction of formation or
incorporation of each Group Member and, as to each such Group Member (other than
the Borrower), states the beneficial and record owners thereof and the
percentage of each class of Capital Stock owned by any Loan Party, and (b) there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees,
independent contractors or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Group Member (other than the
Borrower), except as created by the Loan Documents or as permitted hereby.
Except as listed on Schedule 5.15, as of the Closing Date, no Group Member owns
any interests in any joint venture, partnership or similar arrangements with any
Person.

5.16 Use of Proceeds. The proceeds of the Initial Term Loans shall be used to
effect the Transactions, including the payment of fees and expenses related
thereto.

5.17 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned or, to the Borrower’s knowledge, leased
or operated by any Group Member (the “Properties”) do not contain any Materials
of Environmental Concern in amounts or concentrations or under circumstances
that constitute a violation of, or could reasonably be expected to give rise to
liability under, any Environmental Law;

(b) no Group Member has received any written claim, demand, notice of violation,
or of actual or potential liability with respect to any Environmental Laws
relating to any Group Member;

(c) Materials of Environmental Concern have not been transported, sent for
treatment or disposed of from the Properties by any Group Member or, to the
Borrower’s knowledge, by any other person in violation of, or in a manner or to
a location that could reasonably be expected to result in any Group Member
incurring liability under, any Environmental Law, nor have any Materials of
Environmental Concern been released, generated, treated, or stored by any Group
Member or, to the Borrower’s knowledge, by any other person at, on, under or
from any of the Properties in violation of, or in a manner that could reasonably
be expected to give rise to result in any Group Member incurring liability
under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or, to the Borrower’s knowledge, will be named as a
party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or relating to any Group Member;

(e) each Group Member, the Properties and all operations at the Properties are
in compliance with all applicable Environmental Laws; and

(f) no Group Member has assumed by contract any liability of any other Person
under Environmental Laws, nor is any Group Member paying for or conducting in
whole or in part, any response or other corrective action to address any
Materials of Environmental Concern at any location pursuant to any Environmental
Law.

 

63



--------------------------------------------------------------------------------

5.18 Accuracy of Information, etc. No written statement contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by any Loan Party to the Administrative Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents (including the
Confidential Information Memorandum) (other than information of a general
economic or industry-specific nature), when taken as a whole, contained as of
the date such statement, information, document or certificate was furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not materially
misleading in the light of the circumstances under which such statements were
made after giving effect to any supplements thereto; provided, however, that
(i) with respect to the pro forma financial information contained in the
materials referenced above, the Borrower represents only that the same were
prepared in good faith and are based upon assumptions believed by management of
the Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact, is by its nature inherently uncertain and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount and (ii) no
representation is made with respect to information of a general economic or
industry nature.

5.19 Security Documents. The Guarantee and Collateral Agreement and each other
Security Document is, or upon execution will be, effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a valid security
interest in the Collateral described therein and proceeds thereof (to the extent
a security interest can be created therein under the Uniform Commercial Code).
In the case of the Pledged Equity Interests, when stock or interest certificates
representing such Pledged Equity Interests (along with properly completed stock
or interest powers endorsing the Pledged Equity Interest and executed by the
owner of such shares or interests) are delivered to the Collateral Agent, and in
the case of the other Collateral described in the Guarantee and Collateral
Agreement or any other Security Document, when financing statements and other
filings specified on Schedule 5.19 in appropriate form are filed in the offices
specified on Schedule 5.19 and upon the taking of possession or control by the
Collateral Agent of the Collateral with respect to which a security interest may
be perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent required by the Security Documents),
the Collateral Agent, for the benefit of the Secured Parties, shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 8.3) subject in the case of the Intellectual
Property that is the subject of any application or registration, to the
recordation of appropriate evidence of the Collateral Agent’s Lien in the United
States Patent and Trademark Office and/or United States Copyright Office, as
appropriate, and the taking of actions and making of filings necessary under the
applicable Requirements of Law to obtain the equivalent of perfection.

5.20 Solvency. Holdings and its Subsidiaries (on a consolidated basis), after
giving effect to the Transactions and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith, will be and
will continue to be Solvent.

5.21 Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party with respect to
any Junior Financing.

5.22 Sanctions and Anti-Corruption Laws.

(a) Neither Holdings, the Borrower nor any of their Subsidiaries or, to the
knowledge of Holdings and Borrower, any director, officer, employee, agent or
representative of Holdings or the Borrower, is an individual or entity (for
purposes of only this Section 5.22, “Person”) currently the subject of any
sanctions administered or enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is Holdings, the Borrower or any Subsidiary
located, organized or resident in a Sanctioned Country. Each of Holdings and the
Borrower represents that it will not, directly or indirectly, use any Loan or
proceeds of the transaction, or lend, contribute or otherwise make available
such Loan or proceeds to any subsidiary, joint venture partner or other Person,
to fund any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or in
any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

(b) Neither the Borrower nor any of its Subsidiaries nor, to the knowledge of
the Borrower, any director, officer, agent or employee of the Borrower or any of
its Subsidiaries is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”) or any other applicable anti-bribery or anti-corruption law
(“Anti-Corruption Laws”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Borrower and its
Subsidiaries have conducted their businesses in compliance with the FCPA. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any Anti-Corruption Law.

 

64



--------------------------------------------------------------------------------

5.23 [Reserved].

5.24 Patriot Act. The Borrower and each of its Subsidiaries are in compliance in
all material respects with (a) the Trading with the Enemy Act, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act and (c) other federal or
state laws relating to “know your customer” and anti-money laundering rules and
regulations.

 

  SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver, prior to or substantially concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by Holdings, the Borrower, each Person that is
a Lender as of the Closing Date and each other party listed on the signature
pages hereto, (ii) the Guarantee and Collateral Agreement and each other
Security Document (except for Mortgages and other deliverables as set forth in
Section 7.10) required to be delivered on the Closing Date, executed and
delivered by the Borrower and each other Loan Party that is a party thereto,
(iii) a perfection certificate in customary form and substance, (iii) the ABL
Intercreditor Agreement, executed and delivered by each Loan Party that is party
thereto and (iv) a Note executed by the Borrower in favor of each Lender that
has requested a Note at least two (2) Business Days in advance of the Closing
Date.

(b) Transactions. On the Closing Date, after giving effect to the Transactions,
neither Holdings nor any of its Subsidiaries on a consolidated basis shall have
any indebtedness for borrowed money other than the Facilities and other
indebtedness permitted by Section 8.2.

(c) Financial Statements. The Joint Lead Arrangers shall have received, (i) the
financial statements described in Section 5.1 and (ii) the forecasts of the
consolidated financial performance of Holdings and its Subsidiaries on an annual
basis through 2022.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in the jurisdiction where each Loan Party is organized and
maintains its chief executive office.

(e) Fees. The Joint Lead Arrangers and the Agents shall have received all
reasonable and documented out-of-pocket costs and expenses required to be paid,
including without limitation, the reasonable and invoiced fees and disbursements
of Cahill Gordon & Reindel LLP. The Borrower and its Subsidiaries shall have
paid all fees required to be paid on the Closing Date under that certain
Engagement Letter dated June 8, 2015.

 

65



--------------------------------------------------------------------------------

(f) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit F, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

(g) Legal Opinions. The Administrative Agent shall have received the legal
opinions of Weil, Gotshal & Manges LLP, counsel to Holdings and its
Subsidiaries. Such legal opinions shall be addressed to the Agents and the
Lenders and shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require that are customary for transactions of this kind.

(h) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, if applicable,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(i) Filings, Registrations and Recordings. Each Uniform Commercial Code
financing statement and Intellectual Property Security Agreement required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 8.3), shall be in proper form for filing, registration or recordation.

(j) Patriot Act, Etc. The Administrative Agent shall have received, with respect
to such documents and other information requested in writing at least ten
(10) Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act.

(k) Solvency Certificate. The Administrative Agent shall have received a
certificate, in the form of Exhibit H, from a senior financial officer of
Holdings or the Borrower certifying that Holdings and its subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby are Solvent.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3 of the Guarantee and
Collateral Agreement (except as set forth in Section 7.10).

(m) Refinancing. Substantially concurrently with the initial funding of the Term
Loans hereunder, the Refinancing shall have been consummated through the
defeasance of the Senior Notes.

(n) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to Section 5 shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).

(o) Initial Qualified Public Offering. Prior to or substantially concurrently
with the initial funding of the Term Loans hereunder, there shall have occurred
a Qualified Public Offering by Holdings, with the net proceeds of such offering
contributed to the Borrower or used to pay fees, expenses and other costs
related to the Transactions.

(p) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for such extension of credit in accordance with this
Agreement.

(q) ABL Credit Agreement. The ABL Loan Documents required by the terms of the
ABL Credit Agreement to be executed on the Closing Date shall have been, or
substantially concurrently with the making of the Loans hereunder on the Closing
Date shall be, duly executed and delivered by each Loan Party that is party
thereto.

(r) No Default. No Default or Event of Default shall have occurred and be
continuing on the Closing Date after giving effect to the Initial Term Loans
made on the Closing Date.

 

66



--------------------------------------------------------------------------------

  SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Loan or other amount is owing to any Lender or Agent hereunder (other than
Unasserted Contingent Obligations and any amount owing under Specified Hedge
Agreements and Specified Cash Management Agreements), Holdings shall and shall
cause each of its Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent which shall
distribute to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Holdings, beginning with the fiscal year ending on
December 31, 2015, (i) a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income or operations, members’ equity
and cash flows for such year, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit (other than upcoming maturity of the Facilities or any ABL Facility, any
potential default under Section 8.1 or any default or potential default under
any financial covenants under any ABL Facility), by Deloitte & Touche LLP or
other independent certified public accountants of nationally recognized standing
and (ii) a narrative report and management’s discussion and analysis of the
financial condition and results of operations of Holdings for such fiscal year,
as compared to amounts for the previous fiscal year; and

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three quarterly periods of each fiscal year of
Holdings, beginning with the quarter ending June 30, 2015, (i) the unaudited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such quarter and the related unaudited consolidated statements of
income or operations, and cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operation, and cash flows of Holdings in accordance with
GAAP applied consistently throughout the periods reflected therein (subject to
normal year-end audit adjustments and the absence of footnotes) and (ii) a
narrative report and management’s discussion and analysis of the financial
condition and results of operations for such fiscal quarter and the then elapsed
portion of the fiscal year, as compared to the corresponding period of the
previous fiscal year.

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at www.lantheus.com (or such other website specified by
the Borrower to the Administrative Agent from time to time); or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that, (x) to the extent the Administrative Agent
so requests, the Borrower shall deliver paper copies of such documents to the
Administrative Agent until a written request to cease delivering paper copies is
given by the Administrative Agent and (y) the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to herein, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

67



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if (i) Holdings’ financial statements are
consolidated with its direct or indirect parent’ financial statements or
(ii) any direct or indirect parent of Holdings is subject to periodic reporting
requirements of the Exchange Act and Holdings is not, then the requirement to
deliver consolidated financial statements of Holdings and its Subsidiaries
pursuant to Sections 7.1(a) and 7.1(b) and the related narrative discussion and
analysis and opinion of an independent certified public accountant, as
applicable, may be satisfied by delivering consolidated financial statements of
such direct or indirect parent of Holdings accompanied by a schedule showing, in
reasonable detail, consolidating adjustments, if any, attributable solely to
such direct or indirect parent and any of its subsidiaries that are not Holdings
or any of its Subsidiaries, and the related narrative discussion and analysis
and opinion of an independent certified public accountant, as applicable, of
such direct or indirect parent; provided that any such opinion of an independent
certified public accountant shall otherwise meet the requirements of
Section 7.1(a)(i) and shall relate solely to Holdings, its Subsidiaries, and
such direct or indirect parent (as applicable) but, in the case of such indirect
parent, only if such indirect parent has no direct or indirect Subsidiaries
other than (i) the direct parent of Holdings, Holdings and its Subsidiaries and
(ii) any intermediate parent that itself has no direct or indirect Subsidiaries
other than the direct parent of Holdings, Holdings and its Subsidiaries and one
or more other intermediate parents that meet the requirements of this clause
(ii).

7.2 Certificates; Other Information. Furnish to the Administrative Agent and the
Collateral Agent (as applicable):

(a) concurrently with the delivery of any financial statements pursuant to
Section 7.1(a) or (b), (i) a certificate of a Responsible Officer of the
Borrower certifying that no Default or Event of Default has occurred and is
continuing except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a United States federal registration or federal application (including
Intellectual Property included in the Collateral which was theretofore
unregistered and becomes the subject of a United States federal registration or
federal application) acquired by any Loan Party since the date of the most
recent list delivered pursuant to this clause (ii) (or, in the case of the first
such list so delivered, since the Closing Date), and, at the request of the
Administrative Agent, promptly deliver to the Collateral Agent an Intellectual
Property Security Agreement suitable for recordation in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, or
such other instrument in form and substance reasonably acceptable to the
Administrative Agent, and undertake the filing of any instruments or statements
as shall be reasonably necessary to create, record, preserve, protect or perfect
the Collateral Agent’s security interest in such Intellectual Property, (iii) in
the case of any financial statements pursuant to Section 7.1(a), a certificate
of a Responsible Officer of the Borrower setting forth the reasonably detailed
calculations of Excess Cash Flow for such fiscal year and (iv) a certificate of
a Responsible Officer of the Borrower setting forth the reasonably detailed
calculations demonstrating compliance with Section 8.1;

(b) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year shown on a quarterly basis (including a projected
consolidated balance sheet of Holdings and its Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a description of the underlying assumptions
applicable thereto) (collectively, the “Projections”), which Projections shall
in each case be accompanied by a certificate of a Responsible Officer of
Holdings stating that such Projections are based on reasonable estimates,
information and assumptions at the time prepared;

(c) promptly after the same are filed, copies of all annual, regular or periodic
and special reports and registration statements which the Loan Parties may file
or be required to file with the SEC and not otherwise required to be delivered
to the Administrative Agent pursuant hereto; and

(d) promptly, such additional financial and other information regarding the
business, financial or corporate affairs of Holdings or any of its Subsidiaries
as the Administrative Agent may from time to time reasonably request, including,
without limitation, other information with respect to the Patriot Act.

 

68



--------------------------------------------------------------------------------

7.3 Payment of Taxes. Pay all Taxes, assessments, fees or other charges imposed
on it or any of its property by any Governmental Authority before they become
delinquent, except (a) where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member or (b) where the failure to
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

7.4 Maintenance of Existence; Compliance.

(a) (i) Preserve, renew and keep in full force and effect its organizational
existence except as permitted hereunder and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, including, without limitation, all necessary
Governmental Authorizations, except, in each case, as otherwise permitted by
Section 8.4 and except, in the case of clause (i) above solely with respect to
Holdings or any Subsidiary of the Borrower, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and

(b) Comply with all Organizational Documents and Requirements of Law (including,
without limitation, and as applicable, ERISA and the Code) except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Except as permitted by Section 8.5,
keep all material Property useful and necessary in its business in good working
order and condition, subject to casualty, condemnation, ordinary wear and tear
and obsolescence, and (b) maintain insurance with financially sound and
reputable insurance companies on all its Property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business. The Borrower will
furnish to the Administrative Agent, upon its reasonable request, information in
reasonable detail as to the insurance so maintained. If any improvement located
on any Mortgaged Property is at any time located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a Special Flood
Hazard Area with respect to which flood insurance has been made available under
the Flood Insurance Laws, then the Borrower shall, or shall cause each Loan
Party to (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

7.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP shall be made of all material dealings and transactions in relation to its
business and activities and (b) permit representatives of the Administrative
Agent who may be accompanied by any Lender to visit and inspect any of its
properties (which inspection shall not include any invasive sampling of the
Environment) and examine and make abstracts from any of its books and records at
any reasonable time during normal business hours and upon reasonable advance
notice to the Borrower and to discuss the business, operations, properties and
financial and other condition of the Group Members with the officers of the
Group Members and with their independent certified public accountants (provided
that the Borrower or its Subsidiaries may, at their option, have one or more
employees or representatives present at any discussion with such accountants);
provided that, unless an Event of Default has occurred and is continuing, only
one (1) such visit in any calendar year shall be permitted and such visit shall
be at the Borrower’s expense.

7.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

 

69



--------------------------------------------------------------------------------

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member that could reasonably be expected to have a Material Adverse Effect
or (ii) litigation, investigation or proceeding that may exist at any time
between any Group Member and any Governmental Authority, which could reasonably
be expected to have a Material Adverse Effect;

(c) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority (i) which
could reasonably be expected to have a Material Adverse Effect or (ii) which
relates to any Loan Document;

(d) the following events, as soon as possible and in any event within thirty
(30) days after a Responsible Officer of the Borrower obtains actual knowledge
thereof, except to the extent as such events could not reasonably be expected to
have a Material Adverse Effect: (i) the occurrence of any Reportable Event with
respect to any Single Employer Plan, a failure to make any required contribution
to any Single Employer Plan or Multiemployer Plan, the creation of any Lien
against the Borrower or any Commonly Controlled Entity in favor of the PBGC or a
Single Employer Plan or Multiemployer Plan or any withdrawal from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Single Employer Plan or Multiemployer Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action, if any, the Borrower or the relevant Subsidiary
proposes to take with respect thereto.

7.8 Environmental Laws.

(a) Comply with, and use commercially reasonable efforts to ensure compliance in
all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants obtain
and comply in all material respects with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except, in each case, to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws to
address Materials of Environmental Concern, and promptly comply with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

7.9 OFAC; FCPA; Patriot Act.

(a) Comply in all material respects with the requirements described in
Section 5.22(a) and 5.24.

(b) Not directly, or to its knowledge, indirectly, use any part of the proceeds
of the Loans for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Law.

 

70



--------------------------------------------------------------------------------

7.10 Post-Closing; Additional Collateral, etc.

(a) With respect to any property acquired after the Closing Date by any Group
Member (other than (x) any property described in paragraph (b), (c) or
(d) below, (y) property acquired by any Group Member that is not a Loan Party
and (z) property that is not required to become subject to Liens in favor of the
Collateral Agent pursuant to the Loan Documents) as to which the Collateral
Agent, for the benefit of the Secured Parties, does not have a perfected Lien,
promptly (but in any event within sixty (60) days following such acquisition or
such later date as the Collateral Agent may agree) (i) execute and deliver to
the Collateral Agent such amendments to the applicable Security Document or such
other documents as the Collateral Agent deems reasonably necessary or advisable
to grant to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in such property, and (ii) take all actions reasonably
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in such property,
subject only to Liens permitted by Section 8.3, including, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the applicable Security Document or by law and, in the case of Intellectual
Property subject to a United States federal registration or federal application,
the delivery for filing of an Intellectual Property Security Agreement suitable
for recordation in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, or such other instrument in form and
substance reasonably acceptable to the Collateral Agent, or as may be reasonably
requested by the Collateral Agent.

(b) With respect to any fee interest in any real property having a fair market
value (together with improvements thereof), as reasonably determined by the
Borrower, of at least $2,000,000 owned or acquired after the Closing Date by any
Group Member (other than (x) any such real property subject to a Lien expressly
permitted by Section 8.3(g) and (y) real property acquired by a Group Member
that is not a Loan Party), promptly (but in any event within 90 days or such
later date as the Collateral Agent may agree) (i) execute and deliver a first
priority Mortgage subject to Liens permitted under Section 8.3, in favor of the
Collateral Agent, for the benefit of the Secured Parties, covering such real
property, (ii) provide the Secured Parties with a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) covering such real property in an amount at least equal to the
purchase price of such real property (or such other amount as shall be
reasonably acceptable to the Collateral Agent; provided that in jurisdictions
that impose mortgage recording taxes, the Security Documents shall not secure
indebtedness in an amount exceeding 105% of the fair market value of the
Mortgaged Property, as reasonably determined in good faith by the Loan Parties
and reasonably acceptable to Collateral Agent), as well as a Survey or any
existing survey together with a no change affidavit from the mortgagor in lieu
thereof, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent, (iii) deliver to the Collateral Agent legal opinions
relating to, among other things, the enforceability, due authorization,
execution and delivery of the applicable Mortgage, which opinions shall be in
customary form and substance reasonably satisfactory to the Collateral Agent and
(iv) deliver to the Administrative Agent a “Life-of-Loan” Federal Emergency
Standard Flood Hazard Determination (together with a notice about Special Flood
Hazard Area status and flood disaster assistance duly executed by the Borrower
and each Loan Party relating thereto), and if such Mortgaged Property is located
in a Special Flood Hazard Area, evidence of flood insurance confirming that such
insurance has been obtained and any and all other documents as the Collateral
Agent may reasonably request, in each case, in form and substance reasonably
satisfactory to the Collateral Agent.

(c) With respect to any new Wholly Owned Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date by any Group Member
(except that, for the purposes of this paragraph (c), the term Subsidiary shall
include any existing Wholly Owned Subsidiary that ceases to be an Excluded
Subsidiary), promptly (but in any event within 60 days or such later date as the
Collateral Agent may agree) (i) execute and deliver to the Collateral Agent such
Security Documents as the Collateral Agent deems reasonably necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Loan Party, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, (iii) cause such new Subsidiary
(A) to become a party to the applicable Security Documents, (B) to take such
actions reasonably necessary or advisable to grant to the Collateral Agent for
the benefit of the Secured Parties a perfected first priority security interest
(subject to Liens permitted by Section 8.3 hereof) in all or substantially all,
or any portion of the property of such new Subsidiary that is required to become
subject to a Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents as the Collateral Agent shall
determine, in its reasonable discretion, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Guarantee and Collateral Agreement or by law or as may be requested by the
Collateral Agent and

 

71



--------------------------------------------------------------------------------

(C) deliver to the Collateral Agent a certificate of such Subsidiary,
substantially in the form of Exhibit F, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Collateral Agent, deliver
to the Collateral Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance; provided that such
opinions will only be given as to Subsidiaries other than Immaterial
Subsidiaries.

(d) With respect to any new “first-tier” Foreign Subsidiary or Disregarded
Domestic Person created or acquired after the Closing Date (other than any
Foreign Subsidiary (i) excluded pursuant to Section 7.10(f) or (ii) that is an
Immaterial Subsidiary) by any Loan Party, promptly (but in any event within 60
days or such later date as the Collateral Agent may agree) (A) execute and
deliver to the Collateral Agent such Security Documents as the Collateral Agent
deems reasonably necessary or advisable to grant to the Collateral Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
in the Capital Stock of such new Subsidiary that is owned by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged) and
(B) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, as the case may be, and take
such other action as may be reasonably necessary or, in the opinion of the
Collateral Agent, desirable to perfect the Collateral Agent’s security interest
therein.

(e) Within 30 days after the Closing Date (or such later date as the Collateral
Agent may in its sole discretion agree), the Collateral Agent shall receive
endorsements with respect to the insurance certificates delivered pursuant to
Section 6.1(l), thereby naming the Collateral Agent, for the benefit of the
Secured Parties, as additional insured and/or mortgagee/loss payee, in each case
in form and substance reasonably satisfactory to the Collateral Agent.

(f) Notwithstanding anything to the contrary in this Section 7.10,
(x) paragraphs (a), (b), (c) and (d) of this Section 7.10 shall not apply to
(i) any property, new Subsidiary or Capital Stock of a “first-tier” Foreign
Subsidiary created or acquired after the Closing Date, as applicable, as to
which the Administrative Agent and the Borrower have reasonably determined that
(A) the collateral value thereof is insufficient to justify the cost, burden or
consequences (including adverse tax consequences) of obtaining a perfected
security interest therein, (B) under the law of such Foreign Subsidiary’s
jurisdiction of formation, it is unlikely that the Collateral Agent would have
the ability to enforce such security interest if granted or (C) such security
interest would violate any applicable law; (ii) any property which is otherwise
excluded or excepted under the Guarantee and Collateral Agreement or any
corresponding section of any Security Document; or (iii) any Excluded Assets;
and (y) no foreign law security or pledge agreements will be required.

(g) To the extent not completed prior to the Closing Date, the Borrower shall
satisfy the requirements set forth on Schedule 7.10 on or prior to the dates set
forth on such schedule (or such later dates as shall be reasonably acceptable to
the Administrative Agent).

7.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the Borrower or any other Loan
Party which may be deemed to be part of the Collateral) pursuant hereto or
thereto. Upon the reasonable exercise by the Administrative Agent, the
Collateral Agent or any Secured Party of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording qualification or authorization of any Governmental
Authority, the Borrower will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Secured Party may be reasonably required to obtain from the Borrower or any of
its Subsidiaries for such governmental consent, approval, recording,
qualification or authorization.

7.12 Rated Credit Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a public Corporate Family
Rating and Corporate Rating (it being acknowledged and agreed, in each case,
that no minimum ratings shall be required).

 

72



--------------------------------------------------------------------------------

7.13 Use of Proceeds. The Borrower shall use the proceeds of the Initial Term
Loans solely as set forth in Section 5.16.

7.14 Designation of Subsidiaries. The Borrower shall be permitted to designate
an existing or subsequently acquired or organized Subsidiary as an Unrestricted
Subsidiary after the Closing Date, by written notice to the Administrative
Agent, so long as (a) no Default has occurred and is continuing or would result
therefrom, (b) immediately after giving effect to such designation, the Borrower
shall be in compliance on a pro forma basis with a Consolidated Leverage Ratio
of 5.00:1.00, such compliance to be determined on the basis of the financial
information most recently delivered to Administrative Agent by the Borrower
pursuant to Section 7.1, (c) such Unrestricted Subsidiary shall be capitalized
(to the extent capitalized by the Borrower or any of its Subsidiaries) through
Investments as permitted by, and in compliance with, Section 8.7, (d) without
duplication of clause (c), any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof shall be treated as Investments
pursuant to Section 8.7, and (e) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate executed by a Responsible Officer
of the Borrower, certifying compliance with the requirements of preceding
clauses (a) through (d), and containing the calculations and information
required by the preceding clause (b). The Borrower may designate any
Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided that (i) no Default has occurred and is
continuing or would result therefrom, (ii) immediately after giving effect to
such Subsidiary Redesignation, the Borrower shall be in compliance on a pro
forma basis with a Consolidated Leverage Ratio of 5.00:1.00, such compliance to
be determined on the basis of the financial information most recently delivered
to Administrative Agent by the Borrower pursuant to Section 7.1, (iii) the
representations and warranties set forth in Section 5 and in the other Loan
Documents shall be true and correct in all material respects immediately after
giving effect to such Subsidiary Redesignation, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranties shall have been true and correct in all
material respects as of such earlier date, and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower, certifying compliance with the requirements
of preceding clauses (i) through (iii); provided, further, that no Unrestricted
Subsidiary that has been designated as a Subsidiary pursuant to a Subsidiary
Redesignation may again be designated as an Unrestricted Subsidiary.

 

  SECTION 8. NEGATIVE COVENANTS

Holdings and the Borrower hereby agree that, so long as the Commitments remain
in effect or any Loan or other amount is owing to any Lender or Agent hereunder
(other than Unasserted Contingent Obligations and any amount owing under
Specified Hedge Agreements or any Specified Cash Management Agreements),
Holdings shall not, and shall not permit any of its Subsidiaries to:

8.1 Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio, as of
the last day of the most recent fiscal quarter of Holdings then last ended, to
exceed the ratio set forth below opposite the period during which such last day
occurs:

 

Date of Fiscal Quarter End

   Ratio  

Each fiscal quarter end from and including June 30, 2015 to and including
March 31, 2016

     6.25 to 1.00   

Each fiscal quarter end from and including June 30, 2016 to and including
December 31, 2016

     6.00 to 1.00   

Each fiscal quarter end from and including March 31, 2017 to and including
June 30, 2017

     5.50 to 1.00   

September 30, 2017 and thereafter

     5.00 to 1.00   

 

73



--------------------------------------------------------------------------------

8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) unsecured Indebtedness of (i) any Loan Party owed to any other Loan Party;
(ii) any Loan Party owed to any Group Member; (iii) any Group Member that is not
a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Section 8.7(g), any Group Member that is not a Loan Party owed
to a Loan Party; provided that (x) in the case of clauses (i) and (iv), any such
Indebtedness is evidenced by, and subject to the provisions of, an intercompany
note, which shall be in a form reasonably satisfactory to the Administrative
Agent, and (y) in the case of any such Indebtedness of a Loan Party owed to a
Group Member that is not a Loan Party, such Indebtedness shall be subordinated
in right of payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(c) Guarantee Obligations incurred in the ordinary course of business by (i) any
Group Member that is a Loan Party of obligations of any other Loan Party and,
subject to Section 8.7(g), of any Group Member that is not a Loan Party and
(ii) any Group Member that is not a Loan Party of obligations of any Loan Party
or any other Group Member;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2 and
any Permitted Refinancing thereof;

(e) Indebtedness incurred to finance the acquisition of fixed or capital assets
(including, without limitation, Capital Lease Obligations) of the Borrower or
any Subsidiary secured by Liens permitted by Section 8.3(g), and any Permitted
Refinancing thereof, in an aggregate principal amount not to exceed $20,000,000
at any one time outstanding;

(f) Hedge Agreements permitted under Section 8.11;

(g) Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with insurance or similar
requirements) provided in the ordinary course of business;

(h) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i) Indebtedness of a Person existing at the time such Person became a
Subsidiary of any Loan Party (such Person, an “Acquired Person”), together with
all Indebtedness assumed by the Borrower or any of its Subsidiaries in
connection with any acquisition permitted under Section 8.7, but only to the
extent that (i) such Indebtedness was not created or incurred in contemplation
of such Person becoming a Subsidiary of such Loan Party or such acquisition,
(ii) any Liens securing such Indebtedness attach only to the assets of the
Acquired Person and (iii) after giving pro forma effect to the acquisition,
(x) the Consolidated Leverage Ratio does not exceed 5.00 to 1.00 and (y) the
Secured Leverage Ratio does not exceed 4.50 to 1.00;

(j) Indebtedness of the Borrower or any of its Subsidiary Guarantors; provided
that (i) if such Indebtedness is secured by a Lien on the Collateral that is
pari passu with the Lien on the Collateral securing the Initial Term Facility,
the Secured Leverage Ratio, after giving pro forma effect thereto (without
“netting” the cash proceeds of such Indebtedness), does not exceed 3.50 to 1.00;
provided that, (x) such Indebtedness shall be subject to Section 2.4(c)(ii) and
will be

 

74



--------------------------------------------------------------------------------

deemed to be Incremental Term Loans for purposes of such Section and (y) if such
Indebtedness is incurred in the form of term loans (other than “bridge loans”)
or revolving loans, such Indebtedness shall be subject to Sections 2.4(c)(iv)
and 2.8(c)(iv) and will be deemed to be Incremental Term Loans or Incremental
Revolving Facility, as applicable, for purposes of such Sections, (ii) if such
Indebtedness is secured by Lien a on the Collateral that is junior to the Lien
on the Collateral securing the Initial Term Facility, the Secured Leverage
Ratio, after giving pro forma effect thereto (without “netting” the cash
proceeds of such Indebtedness), does not exceed 4.50 to 1.00; provided that,
such Indebtedness shall be subject to Section 2.4(c)(iii) and will be deemed to
be Incremental Term Loans for purposes of such Section; and (iii) if such
Indebtedness is unsecured, the Consolidated Leverage Ratio, after giving pro
forma effect thereto (without “netting” the cash proceeds of such Indebtedness)
does not exceed 5.00 to 1.00; provided, such Indebtedness shall be subject to
Section 2.4(c)(iii) and will be deemed to be Incremental Term Loans for purposes
of such Section;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within ten (10) Business Days of incurrence;

(l) Indebtedness of Holdings or any Subsidiary that may be deemed to exist in
connection with agreements providing for indemnification, purchase price
adjustments, Earn-Out Obligations and similar obligations in connection with
investments, acquisitions or sales of assets and/or businesses;

(m) [reserved];

(n) Indebtedness arising from judgments or decrees not constituting an Event of
Default under Section 9.1(h);

(o) Guarantee Obligations incurred by any Loan Party in respect of Indebtedness
otherwise permitted by this Section 8.2; provided that, any Guarantee
Obligations of a Loan Party in respect of Indebtedness of a Group Member that is
not a Loan Party shall be subject to Section 8.7(g);

(p) other Indebtedness of the Borrower or any of its Subsidiary Guarantors in an
aggregate principal amount (for the Borrower and all Subsidiary Guarantors) not
in excess of $20,000,000 at any time outstanding;

(q) Indebtedness of Foreign Subsidiaries and Subsidiaries of the Borrower that
are not Loan Parties not in excess of $20,000,000 at any time outstanding;

(r) Indebtedness representing deferred compensation to future, present or former
employees, officers, directors or consultants of Holdings, the Borrower or any
Subsidiary;

(s) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors, employees or consultants of any Group
Member (or any spouses, successors, administrators, heirs or legatees of any of
the foregoing) to finance the purchase or redemption of Capital Stock permitted
by Section 8.6(d);

(t) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

(u) any Indebtedness of any Group Member that is not a Loan Party owing to
another Group Member that is not a Loan Party under any Cash Pool Obligation;

 

75



--------------------------------------------------------------------------------

(v) Indebtedness in respect of overdraft facilities, foreign exchange
facilities, payment facilities, cash management obligations and similar
obligations incurred in the ordinary course of business;

(w) Indebtedness in respect of (i) any ABL Facility in an aggregate outstanding
principal amount that does not exceed $75,000,000 and (ii) any “Specified Hedge
Agreement” or “Specified Cash Management Agreement” as defined in the ABL Credit
Agreement (or any substantially similar term in any ABL Facility);

(x) secured or unsecured notes and/or loans (and/or commitments in respect
thereof) issued or incurred by the Borrower in lieu of Incremental Loans (such
notes or loans, “Incremental Equivalent Debt”); provided that (i) the aggregate
outstanding principal amount (or committed amount, if applicable) of all
Incremental Equivalent Debt, together with the aggregate outstanding principal
amount (or committed amount, if applicable) of all Incremental Loans and
Incremental Commitments provided pursuant to Sections 2.4 and 2.8, shall not
exceed the Incremental Cap, (ii) any Incremental Equivalent Debt constituting
term loans shall be subject to Sections 2.4(b)(ii) (except, in the case of
Section 2.4(b)(ii), as otherwise agreed by the Persons providing such
Incremental Equivalent Debt) and (x) if such Incremental Equivalent Debt is
secured by a Lien on Collateral that is pari passu with the Liens on Collateral
securing the Initial Term Facility, Section 2.4(c)(ii) and (y) in all other
cases, Section 2.4(c)(iii), (iii) any Incremental Equivalent Debt constituting
revolving commitments shall be subject to Sections 2.8(b)(ii), 2.8(c)(ii) and
2.8(c)(iii) (except, in the case of Section 2.8(b)(ii), as otherwise agreed by
the Persons providing such Incremental Equivalent Debt), (iv) any Incremental
Equivalent Debt that is secured shall be secured only by the Collateral, with
Liens that are pari passu with or on a junior basis to the Liens on Collateral
securing the Obligations (as permitted by the definition of Incremental Cap),
(v) any Incremental Equivalent Debt in the form of term loans (other than
“bridge loans”) or revolving loans that is secured by Liens on the Collateral
that are on a pari passu basis with the Liens on the Collateral securing the
Obligations shall be subject to Section 2.4(c)(iv) and 2.8(c)(iv), (vi) any
Incremental Equivalent Debt that ranks pari passu in right of security shall be
subject to a Pari Passu Lien Intercreditor Agreement or that is subordinated in
right of security shall be subject to a Junior Lien Intercreditor Agreement and
(vii) no Incremental Equivalent Debt may be guaranteed by any Person that is not
a Loan Party or secured by any assets other than the Collateral;

(y) Indebtedness in respect of ordinary course intercompany balances among Group
Members; and

(z) Indebtedness in respect of letters of credit and bank guarantees in an
aggregate stated or face amount not to exceed $5,000,000 at any time
outstanding.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for Taxes, assessments or governmental charges or levies (i) that are
not overdue for a period of more than 30 days, (ii) that are being contested in
good faith by appropriate proceedings that stay the enforcement of such claim;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP, (iii) that arise from government allowed payment plans providing for
payment of Taxes over a period of time not to exceed one year that stay the
enforcement of such Lien and for which adequate reserves have been established
in accordance with GAAP, or (iv) that are immaterial amounts;

(b) Liens imposed by law, including, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than sixty (60) days (or, if
more than sixty (60) days overdue, no action has been taken to enforce such
Lien) or that are being contested in good faith by appropriate proceedings,
which proceedings have the effect of preventing the forfeiture and sale of the
property or assets subject to any such Lien;

 

76



--------------------------------------------------------------------------------

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation, or letters of credit or
guarantees issued in respect thereof, other than any Lien imposed by ERISA with
respect to a Single Employer Plan or Multiemployer Plan;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;

(e) easements, zoning restrictions, rights-of-way, restrictions, covenants,
licenses, encroachments, protrusions and other similar encumbrances incurred in
the ordinary course of business, and minor title deficiencies, in each case that
do not in any case individually or in the aggregate materially interfere with
the ordinary conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 8.3 and any
renewals or extensions of any of the foregoing; provided that no such Lien is
spread to cover any additional property after the Closing Date (other than
improvements thereon) and the Indebtedness secured thereby is permitted by
Section 8.2(d);

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the amount of
Indebtedness secured thereby is not increased other than as permitted by
Section 8.2(e);

(h) Liens created pursuant to the Security Documents or any other Loan Document;

(i) Liens approved by Collateral Agent appearing on the policies of title
insurance being issued in connection with any Mortgages;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(k) licenses, leases or subleases granted to third parties or Group Members in
the ordinary course of business which, individually or in the aggregate, do not
(i) materially impair the use (for its intended purposes) or the value of the
property subject thereto or (ii) materially interfere with the ordinary course
of business of the Borrower or any of its Subsidiaries;

(l) Liens securing judgments not constituting an Event of Default under
Section 9.1(h) or securing appeal or other surety bonds related to such
judgments;

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n) Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed) and any modification, replacement, renewal or
extension thereof; provided that (i) such Lien is not created in contemplation
of such acquisition, (ii) such Lien does not extend to any other property of any
Group Member not subject to such Lien at the time of acquisition (other than
improvements thereon) and (iii) the Indebtedness secured by such Liens is
permitted by Section 8.2(i);

 

77



--------------------------------------------------------------------------------

(o) (i) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Group Member, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are nonconsensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness, and (ii) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection;

(p) Liens in favor of customs and revenue authorities arising as a matter of law
and in the ordinary course of business to secure payment of customs duties in
connection with the importation of goods;

(q) statutory and common law landlords’ liens under leases to which the Borrower
or any of its Subsidiaries is a party;

(r) Liens on assets of Foreign Subsidiaries and Subsidiaries of the Borrower
that are not Loan Parties securing Indebtedness of such Subsidiaries to the
extent such Indebtedness secured thereby is permitted under Section 8.2;

(s) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
$15,000,000 at any one time;

(t) Liens arising by virtue of deposits made in the ordinary course of business
to secure liability for premiums to insurance carriers or Indebtedness permitted
under Section 8.2(v);

(u) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Group Member in
the ordinary course of business;

(v) licenses of Intellectual Property granted by any Group Member in the
ordinary course of business and not interfering in any material respect with the
ordinary conduct of business of the Group Members;

(w) Liens (i) on deposits of cash or Cash Equivalents in favor of the seller of
any property to be acquired in any Permitted Acquisition or any other Investment
permitted by this Agreement to be applied against the purchase price for such
Permitted Acquisition or Investment, (ii) consisting of an agreement to dispose
of any property in a permitted Disposition and (iii) earnest money deposits of
cash or Cash Equivalents made by any Group Member in connection with any letter
of intent or purchase agreement permitted hereunder;

(x) Liens on cash or cash equivalents securing Indebtedness permitted by
Section 8.2(z);

(y) Liens incurred in connection with any Indebtedness permitted by
Section 8.2(w) or securing obligations under any “Specified Hedge Agreement” or
“Specified Cash Management Agreement” as defined in the ABL Credit Agreement (or
any substantially similar term in any ABL Facility); provided that such Liens
shall be subject to the ABL Intercreditor Agreement;

 

78



--------------------------------------------------------------------------------

(z) Liens on Collateral securing Indebtedness that is permitted to be incurred
by clauses (i) and (ii) of Section 8.2(j) with such Liens having the ranking
permitted by such clauses (i) and (ii); provided that, the representative for
such Indebtedness that (i) is pari passu in right of security to the Initial
Term Facility shall become party to and bound by the Pari Passu Lien
Intercreditor Agreement or (ii) is subordinated in right of security to the
Initial Term Facility shall be become party to and bound by to the Junior Lien
Intercreditor Agreement;

(aa) Liens on Collateral securing Indebtedness permitted by Section 8.2(x) with
such Liens having the ranking permitted by the definition of Incremental Cap;
provided that, the representative for such Indebtedness that (i) is pari passu
in right of security to the Initial Term Facility shall become party to and
bound by the Pari Passu Lien Intercreditor Agreement or (ii) is subordinated in
right of security to the Initial Term Facility shall become party to and bound
by the Junior Lien Intercreditor Agreement;

(bb) Liens in connection with a sale-leaseback transaction so long as the
aggregate outstanding amount of the obligations secured thereby do not exceed
$10,000,000 at any one time; and

(cc) Liens on cash on deposit with the trustee under the Senior Note Indentures
after delivering a notice of redemption of all of the Senior Notes.

8.4 Fundamental Changes. Merge into, amalgamate or consolidate with any Person,
or permit any other Person to merge into, amalgamate or consolidate with it, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into any other Subsidiary of
the Borrower (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 8.7(g), with or into any
other Group Member;

(b) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent applicable),
any other Group Member;

(c) any Subsidiary that is not a Loan Party may (i) merge, consolidate or
otherwise combine (including via contribution or sale) with or into any
Subsidiary that is not a Loan Party or (ii) dispose of all or substantially all
of its assets (including any Disposition that is in the nature of a voluntary
liquidation) to (x) another Subsidiary that is not a Loan Party or (y) to a Loan
Party;

(d) any Subsidiary may enter into any merger, consolidation or similar
transaction with another Person to effect a transaction permitted under
Section 8.7;

(e) transactions permitted under Section 8.5 shall be permitted;

(f) any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided that such dissolution, liquidation or winding up,
as applicable, could not reasonably be expected to have a Material Adverse
Effect; and

(g) so long as no Event of Default exists or would result therefrom, Holdings
may merge or consolidate or amalgamate with or into any other Person (other than
the Borrower and any of its subsidiaries) so long as (i) Holdings shall be the
continuing or surviving Person or (ii) if the Person formed by or surviving any
such merger or consolidation or amalgamation is not Holdings, (A) the successor
Person shall expressly assume all the obligations of Holdings under

 

79



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents to which Holdings is a party
pursuant to a supplement hereto and/or thereto in a form reasonably satisfactory
to the Administrative Agent; (B) such successor shall be an entity organized
under the laws of the United States, any state thereof or the District of
Columbia and (C) such successor has no Indebtedness or other liabilities and
engages in no business activities and owns no material assets, in each case,
other than as permitted under Section 8.16; provided, that if the conditions set
forth in this clause (A) are satisfied are satisfied, the successor to Holdings
will succeed to, and be substituted for, Holdings under this Agreement.

For the avoidance of doubt, nothing in this Agreement shall prevent Holdings or
any Subsidiary thereof from being converted into, or reorganized or
reconstituted as a limited liability company, limited partnership or
corporation; provided that (i) the Administrative Agent shall have been provided
at least 10 days’ prior written notice of such change (or such other period
acceptable to the Administrative Agent in its sole discretion) and (ii) the
relevant Group Member shall take all such actions and execute all such documents
as the Administrative Agent or the Collateral Agent may reasonably request in
connection therewith.

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Subsidiary, issue
or sell any shares of the Borrower’s or such Subsidiary’s Capital Stock to any
Person, except:

(a) Dispositions of obsolete, damaged, uneconomic or worn out machinery, parts,
property or equipment, or property or equipment no longer used or useful, in the
conduct of its business, whether now owned or hereafter acquired;

(b) the sale of inventory and owned or leased vehicles, each in the ordinary
course of business;

(c) Dispositions permitted by Sections 8.4(a), (b), (c), (d) and (f);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if such Subsidiary is not a Loan Party, to any
other Group Member;

(e) any Subsidiary of the Borrower may Dispose of any assets to the Borrower or
any Subsidiary Guarantor or, subject to Section 8.7(g) (to the extent
applicable), any other Group Member, and any Subsidiary that is not a Subsidiary
Guarantor may Dispose of any assets, or issue or sell Capital Stock, to any
other Subsidiary that is not a Subsidiary Guarantor;

(f) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(g) licenses granted by the Loan Parties with respect to Intellectual Property,
or leases or subleases, granted to third parties in the ordinary course of
business which, individually or in the aggregate, do not materially interfere
with the ordinary conduct of the business of the Loan Parties or any of their
Subsidiaries, taken as a whole;

(h) the Disposition of other property having a fair market value not to exceed
(i) $30,000,000 in the fiscal years of the Borrower ending December 31, 2015 and
December 31, 2016 and (ii) $20,000,000 in any fiscal year of the Borrower
thereafter; provided that at least 75% of the consideration received in
connection therewith consists of cash or Cash Equivalents;

(i) the issuance or sale of shares of any Subsidiary’s Capital Stock to qualify
directors if required by applicable law;

(j) Dispositions or exchanges of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

80



--------------------------------------------------------------------------------

(k) Dispositions of leases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of the Loan
Parties and their Subsidiaries, taken as a whole;

(l) the abandonment or other Disposition of Intellectual Property that is, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain and material in the conduct of the business of the Loan Parties and
their Subsidiaries, taken as a whole;

(m) the Disposition of Property which constitutes a Recovery Event;

(n) Dispositions consisting of the sale, transfer, assignment or other
Disposition of accounts receivable in connection with the collection, compromise
or settlement thereof in the ordinary course of business and not as part of a
financing transaction;

(o) Dispositions constituting Investments in compliance with Section 8.7;

(p) dispositions of non-core assets acquired in connection with any Permitted
Acquisition in an aggregate amount not to exceed $3,000,000 per calendar year;

(q) the disposition of property which constitutes, or which is subject to, a
Recovery Event;

(r) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(s) sale or issuances of Qualified Capital Stock of Holdings to future, present
or former employees, officers, directors or consultants in respect of
compensation of services;

(t) the unwinding of any Hedge Agreements;

(u) Dispositions of intellectual property so long as (i) the subject
intellectual property (x) solely relates to products that are still in the
development phase, (y) does not contribute, and has not at any time since the
Closing Date contributed, to the generation of any accounts receivable included
as Eligible Accounts Receivable (as defined in the ABL Credit Agreement), and
(z) is not incorporated into, represented by, related to, or necessary to the
sale, use, or collection of, any assets that have been included in the Borrowing
Base (as defined in the ABL Credit Agreement) at any time since the Closing Date
and (ii) such disposition is made for cash and Cash Equivalents in an amount not
less than the fair market value of such property; and

(v) Dispositions listed on Schedule 8.5.

8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock or other common equity interests of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member, in
each case, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of Holdings or any Subsidiary (collectively, “Restricted
Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary;

 

81



--------------------------------------------------------------------------------

(b) each Subsidiary may make Restricted Payments to the Borrower and to Wholly
Owned Subsidiaries (and, in the case of a Restricted Payment by a non-Wholly
Owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
Capital Stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

(c) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings may purchase, redeem or otherwise acquire
shares of its common stock or other common equity interests or warrants or
options to acquire any such shares, in each case, to the extent consideration
therefor consists of the proceeds received from the substantially concurrent
issue of new shares of Qualified Capital Stock (other than any Specified Equity
Contribution);

(d) (i) Holdings may make a Restricted Payment to (or to allow any direct or
indirect parent thereof to) pay for the repurchase, retirement or other
acquisition of Capital Stock of Holdings (or any direct or indirect parent
thereof) held by any future, present or former officers, directors, employees or
consultants of any Group Member (or any spouses, successors, administrators,
heirs or legatees of any of the foregoing) upon the death, disability or
termination of employment or services of such individual, and (ii) any Group
Member may purchase, redeem or otherwise acquire any Capital Stock from the
present or former employees, officers, directors and consultants of any Group
Member (or any spouses, successors, administrators, heirs or legatees of any of
the foregoing) pursuant to the terms of any employee stock option, incentive
stock or other equity-based plan or arrangement; provided that the aggregate
amount of payments under this clause (d) shall not exceed in any fiscal year
$2,500,000 (with unused amounts in any fiscal year being carried over to
succeeding fiscal years subject to a maximum of $5,000,000 in any fiscal year)
plus, in each case, (x) any proceeds received by any Group Member after the date
hereof in connection with the issuance of Qualified Capital Stock (other than
any Specified Equity Contribution) that are used for the purposes described in
this clause (d) plus (y) the net cash proceeds of any “key-man” life insurance
policies of any Group Member that have not been used to make any repurchases,
redemptions or payments under this clause (d);

(e) Holdings and the Borrower may make additional Restricted Payments in an
aggregate amount not to exceed the portion, if any, of the Available Amount on
such date that the Borrower elects to apply to this clause (e);

(f) the Borrower may make Permitted Tax Distributions;

(g) (i) to the extent actually used by Holdings to pay such taxes, costs and
expenses, the Borrower may make Restricted Payments to or on behalf of Holdings
in an amount sufficient to pay franchise or similar taxes or fees required to
maintain the legal existence of Holdings, (ii) the Borrower may make Restricted
Payments to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings (or any direct
or indirect parent thereof) to the extent such expenses are attributable to the
ownership or operation of the Borrower and the Subsidiaries in an aggregate
amount not to exceed $4,000,000 in any fiscal year, (iii) the Borrower may make
Restricted Payments to or on behalf of Holdings (or any direct or indirect
parent thereof) to enable Holdings to pay fees, salaries, bonuses, expenses and
indemnities owing to directors, officers and employees of Holdings (or any
direct or indirect parent thereof) to the extent such expenses are attributable
to the ownership or operation of the Borrower and the Subsidiaries and (iv) the
Borrower may make Restricted Payments to Holdings in an amount sufficient to pay
any Public Company Costs;

(h) the Borrower may make Restricted Payments to Holdings (or any direct or
indirect parent thereof) the proceeds of which are used to make cash payments in
lieu of issuing fractional shares in connection with the exercise of warrants,
options, or other securities convertible into or exchangeable for Capital Stock
in an amount not to exceed $200,000 in any fiscal year;

 

82



--------------------------------------------------------------------------------

(i) Holdings may make Restricted Payments constituting non-cash repurchases of
Capital Stock of Holdings (or any direct or indirect parent thereof) deemed to
occur upon exercise of stock options or warrants (or equivalent) if such Capital
Stock represents a portion of the exercise price and/or related tax liability of
such options or warrants;

(j) to the extent constituting Restricted Payments, any Group Member may enter
into transactions expressly permitted by Sections 8.4, 8.5 or 8.7;

(k) [reserved];

(l) the Borrower may make Restricted Payments on its common stock (or Restricted
Payments to Holdings or any direct or indirect parent thereof to fund Restricted
Payments on such entity’s common stock), following the consummation of a
Qualified Public Offering, of up to 6% per annum of the net cash proceeds
received by or contributed to the Borrower in or from any Qualified Public
Offering;

(m) Holdings and the Borrower may make additional Restricted Payments (i) in an
aggregate amount not to exceed $15,000,000 minus (A) the amount of Restricted
Debt Payments made in reliance on Section 8.8(a)(iii)(B) minus the outstanding
amount of any Investments made in reliance on Section 8.7(e)(ii);

(n) the Borrower may make Restricted Payments to Holdings to fund Restricted
Payments to be made by Holdings pursuant to clause (c), (d), (e), (f), (m) or
(o) of this Section 8.6; and

(o) Holdings and the Borrower may make additional Restricted Payments so long
as, after giving effect thereto on a pro forma basis, the Consolidated Leverage
Ratio does not exceed 3.50 to 1.00.

8.7 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business line or unit of, or a division of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to present or prospective officers, directors and
employees of any Group Member in the ordinary course of business (including for
travel, entertainment, relocation and similar expenses) in an aggregate amount
for all Group Members not to exceed $2,000,000 at any time outstanding;

(e) Investments made after the Closing Date by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost, if applicable) not to
exceed

(i) $20,000,000, plus

(ii) $15,000,000, minus the amount of Restricted Payments made in reliance on
Section 8.6(m), minus any Restricted Debt Payments made in reliance on Section
8.8(a)(iii)(B);

(f) intercompany Investments by (i) any Group Member in any Loan Party; provided
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party are evidenced by an intercompany note and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party;

 

83



--------------------------------------------------------------------------------

(g) intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Subsidiary Guarantor (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Subsidiary, loans made to any such Subsidiary, Investments resulting from
mergers with or sales of assets to any such Subsidiary and Investments in
Foreign Subsidiaries) and Investments by any Subsidiaries that are not Loan
Parties in an amount (valued at cost) not to exceed $25,000,000 at any time
outstanding;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;

(i) Permitted Acquisitions, including Investments by any Loan Party in any
Foreign Subsidiary the proceeds of which are promptly used by such Foreign
Subsidiary (directly or indirectly through another Foreign Subsidiary) to
consummate a Permitted Acquisition of Persons organized under the laws of,
and/or assets located in, a jurisdiction other than the United States or any
State thereof (and pay fees and expenses incurred in connection therewith);

(j) Investments consisting of Hedge Agreements permitted by Section 8.11;

(k) Investments existing as of the Closing Date and set forth in Schedule 8.7
and any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other Persons
to the extent reasonably necessary in order to prevent or limit loss or in
connection with the bankruptcy or reorganization of suppliers or customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
or customers arising in the ordinary course of business;

(m) Investments received as consideration in connection with Dispositions
permitted under Section 8.5 and Investments as consideration for services
provided by the Borrower and its Subsidiaries;

(n) Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost, if applicable) not to exceed the portion, if any, of the
Available Amount on such date that the Borrower elects to apply to this clause
(n);

(o) Investments by a Group Member that is not a Loan Party in the form of Cash
Pool Obligations;

(p) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or any direct or indirect parent
thereof) in accordance with Section 8.6;

(q) promissory notes or other obligations of directors, officers, employees or
consultants of a Group Member in connection with such directors’, officers’,
employees’ or consultants’ purchase of Capital Stock of Holdings (or any direct
or indirect parent thereof), so long as no cash or Cash Equivalent is advanced
by any Group Member in connection with such Investment;

 

84



--------------------------------------------------------------------------------

(r) purchases and other acquisitions of inventory, materials, equipment and
intangible property in the ordinary course of business;

(s) Leases, licenses and sublicenses of real or personal property in the
ordinary course of business;

(t) mergers and consolidations in compliance with Section 8.4 (other than
Section 8.4(d));

(u) Investments resulting from entering into agreements related to Indebtedness
that is permitted under Section 8.2(w)(ii);

(v) Investments in joint ventures not to exceed $15,000,000 at any time
outstanding;

(w) [reserved];

(x) [reserved];

(y) additional Investments so long as, after giving effect thereto on a pro
forma basis, the Consolidated Leverage Ratio does not exceed 4.00 to 1.00; and

(z) Investments permitted by Section 8.2(y).

8.8 Optional Payments and Modifications of Certain Debt Instruments.

(a) Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Debt (collectively “Restricted Debt
Payments”) except for:

(i) Permitted Refinancings;

(ii) Restricted Debt Payments in an aggregate amount not to exceed the portion,
if any, of the Available Amount on such date that the Borrower elects to apply
to this clause (a)(ii);

(iii) Restricted Debt Payments in an aggregate amount not to exceed:

(A) $15,000,000, plus

(B) $15,000,000; minus the amount of Restricted Payments made in reliance on
Section 8.6(m), minus the amount of any Investments made in reliance on
Section 8.7(e)(ii);

(iv) Restricted Debt Payments in respect of the discharge of the Senior Notes on
the Closing Date with the proceeds of the Term Loans borrowed on the Closing
Date and a Qualified Public Offering; and

(v) additional Restricted Debt Payments so long as, after giving effect thereto
on a pro forma basis, the Consolidated Leverage Ratio does not exceed 3.50 to
1.00;

(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Debt (other than any amendment that is not materially adverse to the
Lenders, it being agreed that any amendment, modification, waiver or other
change that, in the case of any Junior Debt, would extend the maturity or reduce
the amount of any payment of principal thereof or reduce the rate or extend any
date for payment of interest thereon is not materially adverse to the Lenders);
or (iii) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Qualified Capital Stock that would cause such Qualified Capital Stock to become
Disqualified Capital Stock; and

(c) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organizational Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

8.9 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
Holdings or such Subsidiary as would be obtainable by Holdings or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, except:

(a) transactions between Holdings and its Subsidiaries;

(b) loans or advances to directors, officers and employees permitted under
Section 8.7(d) and transactions permitted by Sections 8.2(r), 8.2(s) and 8.7(q);

(c) the payment of reasonable and customary fees, compensation, benefits and
incentive arrangements paid or provide to, and indemnities provided on behalf
of, officers, directors, employees or consultants of the Borrower, Holdings (or
any direct or indirect parent thereof) or any of its Subsidiaries;

(d) (i) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by Holdings’ board of managers
(or similar governing body) or the senior management thereof and (ii) any
repurchases of any issuances, awards or grants issued pursuant to clause (i), in
each case, to the extent permitted by Section 8.6;

(e) employment arrangements entered into in the ordinary course of business
between Holdings or any Subsidiary and any employee thereof;

(f) any Restricted Payment permitted by Section 8.6;

(g) the Transactions and the payment of all fees and expenses related to the
Transactions as set forth in the Confidential Information Memorandum;

(h) [reserved];

(i) Intellectual Property licenses to Group Members in existence on the Closing
Date;

(j) sales of Qualified Capital Stock of Holdings to Affiliates of the Borrower
not otherwise prohibited by the Loan Documents and the granting of registration
and other customary rights in connection therewith;

(k) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Holdings;

(l) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(m) transactions in the ordinary course of business with (i) Unrestricted
Subsidiaries or (ii) joint ventures in which Holdings or a Subsidiary thereof
holds or acquires an ownership

 

86



--------------------------------------------------------------------------------

interest (whether by way of Capital Stock or otherwise) so long as the terms of
any such transactions are no less favorable to Holdings or Subsidiary
participating in such joint ventures than they are to other joint venture
partners; and

(n) the transactions listed on Schedule 8.9.

8.10 Sales and Leasebacks. Enter into any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred unless (i) the sale of such property is permitted by
Section 8.5 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 8.3.

8.11 Hedge Agreements. Enter into any Hedge Agreement, except Hedge Agreements
entered into in the ordinary course of business and not for speculative
purposes.

8.12 Changes in Fiscal Periods. Permit any change in the fiscal year of the
Borrower; provided that the Borrower may, upon written notice to the
Administrative Agent, change its fiscal year to any other fiscal year reasonably
acceptable to the Administrative Agent (such acceptance not to be unreasonably
withheld or delayed), in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired other
than (a) this Agreement, the other Loan Documents and documents governing any
Incremental Equivalent Debt, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) the ABL Loan Documents and any Permitted Refinancing
thereof, (d) any restrictions with respect to a Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(e) customary provisions in leases, licenses and other contracts restricting the
assignment thereof, (f) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Loan Documents or any
Collateral securing the Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of Property of any Loan Party to secure the
Obligations and (g) any prohibition or limitation that (i) exists pursuant to
applicable Requirements of Law, (ii) consists of customary restrictions and
conditions contained in any agreement relating to any transaction permitted
under Section 8.4 or the sale of any property permitted under Section 8.5,
(iii) restricts subletting or assignment of leasehold interests contained in any
lease governing a leasehold interest of any Group Member, (iv) exists in any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary, (v) exists in any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any Person, or the Property or
assets of any Person, other than the Person or the Property or assets of the
Person so acquired or (vi) is imposed by any amendments or refinancings that are
otherwise permitted by the Loan Documents or the contracts, instruments or
obligations referred to in clause (b), (c), (d), (e), (f), (g)(iv) or (g)(v);
provided that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those in
effect prior to such amendment or refinancing (as determined in good faith and,
if requested by the Administrative Agent, certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower).

8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of:

(i) any restrictions existing under (x) the Loan Documents, (y) any Incremental
Equivalent Debt and (z) the ABL Loan Documents and in each case, any Permitted
Refinancing thereof,

 

87



--------------------------------------------------------------------------------

(ii) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Subsidiary,

(iii) any restrictions set forth in the agreement governing any Indebtedness
incurred under Section 8.2(j) so long as the restrictions set forth therein are
not materially more restrictive than the corresponding provisions in the Loan
Documents,

(iv) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),

(v) restrictions and conditions existing on the date hereof identified on
Schedule 8.14 (but not to any amendment or modification expanding the scope or
duration of any such restriction or condition),

(vi) restrictions or conditions imposed by any agreement relating to Liens
permitted by this Agreement but solely to the extent that such restrictions or
conditions apply only to the property or assets subject to such permitted Lien,

(vii) customary provisions in leases, licenses and other contracts entered into
in the ordinary course of business restricting the assignment thereof,

(viii) customary restrictions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture,

(ix) any agreement of a Foreign Subsidiary governing Indebtedness permitted to
be incurred or permitted to exist under Section 8.2,

(x) any agreement or arrangement already binding on a Subsidiary when it is
acquired so long as such agreement or arrangement was not created in
anticipation of such acquisition,

(xi) Requirements of Law,

(xii) customary restrictions and conditions contained in any agreement relating
to any transaction permitted under Section 8.4 or the sale of any property
permitted under Section 8.5 pending the consummation of such transaction or
sale,

(xiii) any agreement in effect at the time such Subsidiary becomes a Subsidiary
of the Borrower, so long as such agreement was not entered into in connection
with or in contemplation of such Person becoming a Subsidiary of the Borrower,

(xiv) any instrument governing Indebtedness assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the Property or assets of any Person, other than the Person or the
Property or assets of the Person so acquired, or

(xv) any encumbrances or restrictions imposed by any amendments or refinancings
that are otherwise permitted by the Loan Documents or the contracts, instruments
or obligations referred to in clause (vi), (x), (xiii) or (xiv) of this Section;
provided that such amendments or

 

88



--------------------------------------------------------------------------------

refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those in effect prior to such amendment or
refinancing (as determined in good faith and, if requested by the Administrative
Agent, certified in writing to the Administrative Agent by a Responsible Officer
of the Borrower).

8.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which Holdings and its Subsidiaries
are engaged on the date of this Agreement (after giving effect to the
Transactions) or that are reasonably related, incidental, ancillary or
complementary thereto.

8.16 Holding Company. In the case of Holdings, engage in any business or
activity other than (a) the ownership of all outstanding Capital Stock in the
Borrower, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as a member of the consolidated
group of companies, that includes the Loan Parties, (d) the execution and
delivery of the Loan Documents and the ABL Loan Documents to which it is a party
and the performance of its obligations thereunder, (e) the incurrence of
Indebtedness permitted to be incurred by Holdings pursuant to Section 8.2,
(f) the consummation of any Permitted Acquisition so long as any assets acquired
in connection with such Permitted Acquisition are owned by the Borrower or a
Subsidiary of the Borrower immediately following such Permitted Acquisition,
(g) Restricted Payments permitted to be made or received by Holdings under
Section 8.6, (h) the consummation of a Qualified Public Offering or any other
issuance of its Capital Stock, (i) any transaction that Holdings is expressly
permitted or contemplated to enter into or consummate under this Section 8, and
(j) activities incidental to the businesses or activities described in clauses
(a) through (i) of this Section 8.16.

 

  SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, fee or any other amount payable hereunder or under any other Loan
Document, within five (5) days after any such interest or other amount becomes
due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 7.4(a) (with respect to the Borrower only),
Section 7.7(a) or Section 8 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 9.1), and such default
shall continue unremedied for a period of thirty (30) days after any such days
after notice to the Borrower from the Administrative Agent; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Material Indebtedness (including any Guarantee Obligation or Hedge Agreement
that constitutes Material Indebtedness, but excluding the Loans) on the
scheduled or original due date with respect thereto; or (ii) defaults in making
any payment of any interest on any such Material Indebtedness beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition

 

89



--------------------------------------------------------------------------------

exist, the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such Material Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Material Indebtedness to become due prior to its stated
maturity or to become subject to a mandatory offer to purchase by the obligor
thereunder or (in the case of any such Material Indebtedness constituting a
Guarantee Obligation) to become payable; provided that, with respect to any
default or event or condition referred to in clause (iii) above with respect to
the obligations relating to the ABL Credit Agreement or documentation governing
any ABL Facility, such default, event or condition shall only constitute an
Event of Default hereunder if such default, event or condition results in the
acceleration of the obligations and the termination of commitments thereunder;
or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary) any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of the assets of the Group
Members, taken as a whole, that results in the entry of an order for any such
relief that shall not have been vacated, discharged, or stayed or bonded pending
appeal within sixty (60) days after any such days from the entry thereof; or
(iv) any Group Member (other than an Immaterial Subsidiary) shall generally not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due; or

(g) (i) any failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived, shall occur with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Single
Employer Plan or Multiemployer Plan shall arise on the assets of the Borrower or
any Commonly Controlled Entity, (ii) a Reportable Event shall occur, or
proceedings shall commence under Section 4042 of ERISA to have a trustee
appointed, or a trustee shall be appointed, with respect to a Single Employer
Plan, (iii) any Single Employer Plan shall be terminated under Section 4041(c)
of ERISA, (iv) any withdrawal by the Borrower or any Commonly Controlled Entity
from a Single Employer Plan subject to Section 4063 of ERISA during a plan year
in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) shall occur or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA shall occur, (v) any Group Member or
any Commonly Controlled Entity shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (vi) any failure to make a required
contribution to a Multiemployer Plan shall occur, (vii) the occurrence of any
event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan, or (viii) any Group Member shall engage in
any nonexempt “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) involving any Plan; and in each case in
clauses (i) through (viii) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal for a period of 30 consecutive days and any such judgments or decrees is
for the payment of money, individually or in the aggregate (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage), of $15,000,000 or more; or

 

90



--------------------------------------------------------------------------------

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(except to the extent the loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing Collateral or to file Uniform Commercial
Code continuation statements); or any Loan Party or any Subsidiary of any Loan
Party shall so assert in writing; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert in writing; or

(k) a Change of Control occurs; or

(l) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation,
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, bonding and enforceable against the holders of any Junior
Financing, if applicable, or (iii) any Loan Party or any Subsidiary of any Loan
Party, shall assert any of the foregoing in writing;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower or Holdings, automatically
the Commitments shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, then, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above in this Section 9.1, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

  SECTION 10. THE AGENTS

10.1 Appointment.

(a) Each Lender (and, if applicable, each other Secured Party) hereby
irrevocably designates and appoints each Agent as the agent of such Lender (and,
if applicable, each other Secured Party) under this Agreement and the other Loan
Documents, and each such Lender (and, if applicable, each other Secured Party)
irrevocably authorizes such Agent, in such capacity, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms of this Agreement and the other Loan Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or other Secured Party, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against any Agent.

(b) Each of the Secured Parties hereby irrevocable designates and appoints
Credit Suisse AG, Cayman Islands Branch, as collateral agent of such Secured
Party under this Agreement and the other Loan Documents, and each such Secured
Party irrevocably authorizes the Collateral Agent, in such capacity, to take
such action on its behalf as are necessary or advisable with respect to the
Collateral under this Agreement or any of the other Loan Documents, together
with such powers as are reasonably incidental thereto. The Collateral Agent
hereby accepts such appointment.

 

91



--------------------------------------------------------------------------------

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, members, partners, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.

10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent shall deem and treat the Lender specified in the
Register with respect to any amount owing hereunder as the owner thereof for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans and all other Secured Parties.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed

 

92



--------------------------------------------------------------------------------

to constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement, any Specified Hedge Agreement or any Specified Cash Management
Agreement. Each Lender (and, if applicable, each other Secured Party) also
represents that it will, independently and without reliance upon any Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, any Specified Hedge Agreement or
any Specified Cash Management Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

10.7 Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section 10.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender,” “Lenders,” “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.9 Successor Administrative Agent. The Administrative Agent and the Collateral
Agent may resign as Administrative Agent and Collateral Agent, respectively,
upon ten (10) Business Days’ notice to the Lenders and the Borrower. If the
Administrative Agent or Collateral Agent, as applicable, shall resign as
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 9.1(a) or Section 9.1(f) with respect
to the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Loans. If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) Business Days following a retiring Administrative
Agent’s or Collateral Agent’s, as applicable, notice of resignation, the
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation shall nevertheless thereupon become effective and the Required
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders

 

93



--------------------------------------------------------------------------------

appoint a successor agent as provided for above. After any retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation as
Administrative Agent or retiring Collateral Agent’s resignation as Collateral
Agent, as applicable, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents.

10.10 Agents Generally. The Joint Lead Arrangers shall not have any duties or
responsibilities hereunder in its capacity as such.

10.11 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents, the
Specified Hedge Agreements or the Specified Cash Management Agreements
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceeds, or otherwise commence any remedial procedures, with respect
to any Collateral or any other property of any such Loan Party, without the
prior written consent of the Administrative Agent; provided that the foregoing
shall not prohibit any Lender from filing proofs of claim during the pendency of
a proceeding relative to any Loan Party under any bankruptcy or other debtor
relief law.

10.12 Withholding Tax. To the extent required by any applicable law (as
determined in good faith by the Agent), an Agent may withhold from any payment
to any Lender under any Loan Document an amount equal to any applicable
withholding Tax. If the IRS or any Governmental Authority asserts a claim that
the Agent did not properly withhold Tax from any amount paid to or for the
account of any Lender for any reason (including because the appropriate form was
not delivered or was not properly executed, or because such Lender failed to
notify the Agent of a change in circumstances that rendered the exemption from,
or reduction of, withholding Tax ineffective), such Lender shall indemnify and
hold harmless the Agent (to the extent that the Agent has not already been
reimbursed by the Borrower and without limiting or expanding the obligation of
the Borrower to do so) for all amounts paid, directly or indirectly, by the
Agent as Tax or otherwise, including any penalties, additions to Tax or interest
thereon, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the Agent.
The agreements in this Section 10.12 shall survive the resignation and/or
replacement of the Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Loans and the repayment, satisfaction or
discharge of all obligations under this Agreement.

 

  SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party to the relevant Loan Document may, or, with the written consent
of the Required Lenders, the Administrative Agent and each Loan Party to the
relevant Loan Document may, from time to time, (a) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (b) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that

(i) the consent of each Lender directly and adversely affected thereby (but not
the consent of the Required Lenders) shall be required for any waiver, amendment
or modification that forgives the principal amount or extends the final
scheduled date of maturity of any Loan, extends the scheduled date of any
amortization payment in respect of any Term Loan, reduces the stated rate of any
interest or forgives or reduces any interest or fee payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interest rates, which waiver shall be effective with the consent of the Required
Lenders), extends the scheduled date of

 

94



--------------------------------------------------------------------------------

any payment thereof, or increases the amount or extends the expiration date of
any Lender’s Commitment, in each case without the written consent of each Lender
directly affected thereby; provided that neither any amendment, modification or
waiver of a mandatory prepayment required hereunder, nor any amendment of
Section 4.2 or any related definitions including Asset Sale, Excess Cash Flow,
or Recovery Event, shall constitute a reduction of the amount of, or an
extension of the scheduled date of, any principal installment of any Loan or
Note or other amendment, modification or supplement to which this clause (i) is
applicable; and

(ii) no such waiver and no such amendment, supplement or modification shall,
without the consent of all Lenders:

(A) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;

(B) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release Holdings or all or substantially
all of the Subsidiary Guarantors from their obligations under the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;

(C) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;

(D) amend, modify or waive any provision of Section 10 or any other provision in
any manner which increases the obligations or diminishes the rights of any Agent
without the written consent of each Agent adversely affected thereby;

(E) change the order of application set forth in Section 6.5 of the Guarantee
and Collateral Agreement;

(F) amend, modify or waive any provision of Section 4.8(a) or 4.8(b) in any
manner; and

(G) release all or substantially all of the Guarantors or the Collateral without
the written consent of all Lenders, except as otherwise may be provided in this
Agreement or the other Loan Documents.

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders

 

95



--------------------------------------------------------------------------------

providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all (or all affected) Lenders (including
all Lenders under a single Facility), the consent of the Required Lenders (or
Majority Facility Lenders, as the case may be) is obtained, but the consent of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained being referred to as a “Non-Consenting Lender”), then,
so long as the Administrative Agent is not a Non-Consenting Lender, the
Administrative Agent or a Person reasonably acceptable to the Administrative
Agent shall have the right but not the obligation to purchase at par from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon the Administrative Agent’s request, sell and assign to the Administrative
Agent or such Person, all of the Term Loans and Additional Revolving Commitments
of such Non-Consenting Lenders for an amount equal to the principal balance of
all such Term Loans and/or outstanding Additional Revolving Commitments held by
such Non-Consenting Lenders and all accrued interest and fees with respect
thereto through the date of sale, such purchase and sale to be consummated
pursuant to an executed Assignment and Assumption. In addition to the foregoing,
the Borrower may replace any Non-Consenting Lender pursuant to Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, (b) to add one or
more additional credit facilities with respect to Incremental Term Loans to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, as applicable, and the accrued interest and fees in respect thereof and
(c) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders; provided
that the conditions set forth in Section 2.4 are satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the Commitment of such Defaulting
Lender, extend the date fixed for the payment of principal or interest owing to
such Defaulting Lender hereunder, reduce the principal amount of any obligation
owing to such Defaulting Lender, reduce the amount of or the rate or amount of
interest on any amount owing to such Defaulting Lender or of any fee payable to
such Defaulting Lender hereunder, or alter the terms of this proviso, will
require the consent of such Defaulting Lender.

11.2 Notices.

(a) All notices and other communications provided for hereunder shall be either
(i) in writing (including telecopy or e-mail communication) and mailed,
telecopied or delivered or (ii) as and to the extent set forth in
Section 11.2(b) and in the proviso to this Section 11.2(a), in an electronic
medium and as delivered as set forth in Section 11.2(b):

If to the Borrower:

Lantheus Medical Imaging, Inc.

331 Treble Cove Road

North Billerica, MA 01862

Attention: John Bakewell, Chief Financial Officer

Email: john.bakewell@lantheus.com

Telephone: 978-436-7073

Telecopier: 978-436-7522

 

96



--------------------------------------------------------------------------------

with a copy to:

Lantheus Medical Imaging, Inc.

331 Treble Cove Road

North Billerica, MA 01862

Attention: Michael Duffy, VP, General Counsel and Secretary

Email: michael.duffy@lantheus.com

Telephone: 978-671-8408

Fax No.: 978-671-8724

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Andrew J. Yoon

E-mail: andrew.yoon@weil.com

Telephone: 212-310-8689

Fax No.: (212) 310-8007

If to the Administrative Agent or Collateral Agent:

Credit Suisse AG

Attention: Loan Operations – Agency Manager

Eleven Madison Avenue, 6th Floor

New York, NY 10010

Phone: 919-994-6369

Fax: 212-322-2291

Email: agency.loanops@credit-suisse.com

or, as to any party, at such other address as shall be designated by such party
in a written notice to the other parties; provided, however, that materials and
information described in Section 11.2(b) shall be delivered to the
Administrative Agent in accordance with the provisions thereof or as otherwise
specified to the Borrower by the Administrative Agent. All such notices and
other communications shall, when mailed, be effective four days after having
been mailed by regular mail, one (1) Business Day after having been mailed by
overnight courier, and when telecopied or E-mailed, be effective when properly
transmitted, except that notices and communications to any Agent pursuant to
Sections 2, 3, 4, 6 and 10 shall not be effective until received by such Agent.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Agreement or the Notes or of any
Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to an electronic address specified by the
Administrative Agent to the Borrower (the “Platform”). In addition, the Borrower
agrees to continue to provide the Communications to the Agents in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

97



--------------------------------------------------------------------------------

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS, EXCEPT TO THE EXTENT
THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Administrative Agent shall provide the Borrower with a
reasonable opportunity to review any information proposed to be distributed to
the Lenders and, if the Borrower advises the Administrative Agent that any such
information should be not be distributed to Public Lenders, then the
Administrative Agent will not post such information on that portion of the
Platform designated for such Public Lenders unless the Borrower otherwise
consents. The Borrower hereby agrees that (x) unless clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, the Administrative Agent shall be
entitled to treat any Borrower Materials as being suitable only for posting on a
portion of the Platform not marked as “Public Investor”, (y) by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
and (z) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: (1) the Loan
Documents and (2) notification of changes in the terms of the Facility.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the

 

98



--------------------------------------------------------------------------------

Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws. In the event that any Public Lender has
determined for itself to not access any information disclosed through the
Platform or otherwise, such Public Lender acknowledges that (i) other Lenders
may have availed themselves of such information and (ii) neither the Borrower
nor any of its Affiliates nor the Administrative Agent has any responsibility
for such Public Lender’s decision to limit the scope of the information it has
obtained in connection with this Agreement and the other Credit Documents.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied and so long as the Commitments of any Lender have not been
terminated.

11.5 Payment of Expenses.

(a) The Borrower agrees (i) to pay or reimburse each Agent and the Joint Lead
Arrangers for all of their reasonable and documented out-of-pocket costs and
expenses associated with the syndication of the Facilities and incurred in
connection with the preparation, negotiation, execution and delivery, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents, any security arrangements in connection therewith and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable invoiced fees and disbursements of counsel to such parties
(provided that, unless there is a conflict of interest, such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction) and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrower prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter as such parties
shall deem appropriate, (ii) to pay or reimburse each Lender and Agent for all
its reasonable documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, or during any
workout or restructuring, including the reasonable and invoiced fees and
disbursements of counsel to such parties (provided that such fees and
disbursements shall not include fees and disbursements for more than one primary
counsel and one local counsel in each relevant jurisdiction), (iii) to pay,
indemnify, and hold each Lender and each Agent harmless from, any and all
recording and filing fees, if any, that may be payable or determined to be
payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and
(iv) to pay, indemnify, and hold each Lender and Agent and the Joint Lead
Arrangers and their respective affiliates (including, without limitation,
controlling persons) and each member, partner, director, officer, employee,
advisor, agent, affiliate, successor, partner, member, representative and assign
of each of the forgoing (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans, and the reasonable and documented fees, disbursements and
other charges of one legal counsel to such Indemnitees taken as a whole (and, if
applicable, one local counsel to such persons taken as a whole in each
appropriate jurisdiction and, in the case of a conflict of

 

99



--------------------------------------------------------------------------------

interest, one additional local counsel in each appropriate jurisdiction to all
affected Indemnitees taken as a whole) in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (iv), collectively, the “Indemnified
Liabilities”); provided, that the Borrower shall not have any obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the bad
faith, gross negligence or willful misconduct of, or material breach of any Loan
Documents by, such Indemnitee or its controlled affiliates, officers or
employees acting on behalf of such Indemnitee or any of its controlled
affiliates. Statements payable by the Borrower pursuant to this Section 11.5
shall be submitted to the Chief Financial Officer, at the address of the
Borrower set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

(b) To the fullest extent permitted by applicable law, neither the Borrower nor
any Indemnitee shall assert, and each of the Borrower and each Indemnitee does
hereby waive, any claim against any party hereto, on any theory of liability,
for special, indirect, exemplary, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof; provided that the foregoing shall not limit
the indemnification obligations of the Borrower under clause (a) above. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, except to the extent such damages are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the bad faith, gross negligence or willful misconduct of, or
material breach of any Loan Documents by, such Indemnitee or its controlled
affiliates, officers or employees acting on behalf of such Indemnitee or any of
its controlled affiliates in connection with the Transactions.

(c) The Borrower shall not, without the prior written consent of the Indemnitee,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnitee is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnitee from all liability arising out of such proceeding and
(ii) does not include a statement as to, or an admission of, fault, culpability,
or a failure to act by or on behalf of such Indemnitee.

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section 11.6, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section 11.6, (z) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section 11.6 or (xx) to an Affiliated Lender in accordance
with the provisions of paragraph (h) of this Section 11.6 (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, express or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors as
assigns permitted hereby, Participants to the extent provided in paragraph
(e) of this Section 11.6 and, to the extent expressly contemplated hereby, the
Affiliates of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $1,000,000 (in the case of the Term Facility), unless otherwise agreed
by the each the Borrower and the Administrative Agent otherwise consent (such
consent not to be unreasonably withheld or delayed); provided that no such
consent of the Borrower shall be required if an Event of Default under
Section 9.1(a) or (f) has occurred and is continuing;

 

100



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches of Loans (if any) on a non-pro rata
basis;

(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default under Section 9.1(a) or (f) has
occurred and is continuing at the time of such assignment or (y) such assignment
is in respect of the Term Facility and is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that in each case the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of the Term Facility if
such assignment is to an Assignee that is not a Lender, an Affiliate of a Lender
or an Approved Fund; and

(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption via an electronic settlement system acceptable to
the Administrative Agent (or, if previously agreed with the Administrative
Agent, manually), together with a processing and recordation fee of $3,500 (it
being understood that payment of only one processing fee shall be required in
connection with simultaneous assignments to two or more Approved Funds), and the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an administrative questionnaire;

(v) no assignment shall be permitted to be made to Holdings, the Borrower or any
of their Subsidiaries, except pursuant to Section 4.1(b);

(vi) no assignment shall be permitted to be made to a natural person;

(vii) no assignment shall be permitted to be made to a Disqualified Institution;
and

(viii) assignments to Affiliates of the Borrower shall be subject to subsection
(h) below.

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and

 

101



--------------------------------------------------------------------------------

Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided, with respect to such
Section 4.10, that such Lender continues to comply with the requirements of
Sections 4.10 and 4.10(e)). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section 11.6.

Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the Administrative Agent shall not have any responsibility or
obligation to determine whether any Lender or potential Lender is a Disqualified
Institution and the Administrative Agent (solely in its capacity as such) shall
have no liability with respect to any assignment made to a Disqualified
Institution. In addition, the Loan Parties acknowledge that the Administrative
Agent may upon the request of a Lender provide the list of Disqualified
Institutions to such Lender.

If any assignment or participation under this Section 11.6 is made to any
Disqualified Institution, then the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and the Administrative
Agent, (A) terminate any Commitment of such Disqualified Institution and repay
all obligations of the Borrower owing to such Disqualified Institution, (B) in
the case of any outstanding Term Loans, purchase such Term Loans by paying the
lesser of (x) par and (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in the case of clauses (x) and (y), plus accrued
interest thereon, accrued fees an all other amounts payable to it hereunder;
provided that, such (i) Term Loans shall be automatically and permanently
canceled immediately upon acquisition by the Borrower and (ii) loans under the
ABL Facility shall not be utilized to fund the acquisition permitted under this
clause (B) and/or (C) require such Disqualified Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.6), all of its interests, rights and obligations under this Agreement
to one or more eligible Assignees; provided that, (I) in the case of clause (B),
the applicable Disqualified Institution has received payment of an amount equal
to the lesser of (1) par and (2) the amount that such Disqualified Institution
paid for the applicable Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the Borrower, and (II) in the case
of clause (C), the relevant assignment shall otherwise comply with this
Section 11.6 (except that no registration and processing fee required under this
Section 11.6 shall be required with any assignment pursuant to this paragraph).
Nothing in this Section 11.6 shall be deemed to prejudice any right or remedy
that Holdings or the Borrower may otherwise have at law or equity.

(c) Notwithstanding anything in this Section 11.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
assigning Lender in connection with such assigning Lender’s rights and
obligations under this Agreement until an Assignment and Assumption and an
administrative questionnaire have been delivered to the Administrative Agent,
(C) the failure of such assigning Lender to deliver an Assignment and Assumption
or administrative questionnaire to the Administrative Agent or any other Person
shall not affect the legality, validity or binding effect of such assignment and
(D) an Assignment and Assumption between an assigning Lender and its Affiliate
or Approved Fund shall be effective as of the date specified in such Assignment
and Assumption.

(d) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of and interest owing with respect to the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”).
Subject to the penultimate sentence of this paragraph (d), the entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In the
case of an assignment to an

 

102



--------------------------------------------------------------------------------

Affiliate of a Lender or an Approved Fund pursuant to paragraph (c), as to which
an Assignment and Assumption and an administrative questionnaire are not
delivered to the Administrative Agent, the assigning Lender shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
(a “Related Party Register”) comparable to the Register on behalf of the
Borrower. The Register or Related Party Register shall be available for
inspection by the Borrower and any Lender (with respect to the Commitments of,
and principal amount of and interest owing with respect to the Loans owing to
such Lender only) at the Administrative Agent’s office at any reasonable time
and from time to time upon reasonable prior notice. Except as otherwise provided
in paragraph (c) above, upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, the Assignee’s
completed administrative questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b)(iv) of this Section 11.6 and any written consent to such assignment required
by paragraph (b) of this Section 11.6, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. Except as otherwise provided in paragraph (c) above, no assignment
shall be effective for purposes of this Agreement unless and until it has been
recorded in the Register (or, in the case of an assignment pursuant to paragraph
(c) above, the applicable Related Party Register) as provided in this paragraph
(d). The date of such recordation of a transfer shall be referred to herein as
the “Assignment Effective Date.”

(e) Any Lender may, at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) no participation shall be permitted to be made to Holdings or any of its
Subsidiaries or Affiliates, nor any officer or director of any such Person or a
natural person or Disqualified Institution (which list of Disqualified
Institutions shall be made available upon request). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that requires the
consent of each Lender directly affected thereby pursuant to the proviso to the
second sentence of Section 11.1. Subject to paragraph (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 to the same extent as if it were a Lender (subject
to the requirements and obligations of those sections and Section 4.12 and 4.13,
and it being understood that the documentation required under Section 4.10(e)
shall be delivered solely to the participating Lender) and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by applicable law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender; provided that such
Participant shall be subject to Section 11.7(a) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register complying with the
requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligation under this Agreement) to any Person except to the extent such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such Participant’s entitlement to a greater payment results from a
change in Requirements of Law occurring after the sale of such participation.

 

103



--------------------------------------------------------------------------------

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, any central bank or any other Person, and this Section shall not
apply to any such pledge or assignment of a security interest or to any such
sale or securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(h) Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement to an Affiliated Lender subject to the
following limitations:

(i) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices of borrowings, notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Section 2;

(ii) any purchase by an Affiliated Lender shall require that such Affiliated
Lender clearly identify itself as an Affiliated Lender in any Assignment and
Assumption executed in connection with such purchase or sale and each such
Assignment and Assumption shall contain customary “big boy” representations but
no requirement to make representations as to the absence of any material
nonpublic information;

(iii) Affiliated Lenders may not purchase Incremental Revolving Loans by
assignment pursuant to this Section 11.6; and

(iv) the aggregate principal amount of Term Loans purchased by assignment
pursuant to this Section 11.6 and held at any one time by Affiliated Lenders may
not exceed 25% of the original principal amount of all Term Loans then
outstanding.

(i) Each Affiliated Lender that is not a Debt Fund Affiliate, in connection with
any (i) consent (or decision not to consent) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document, (ii) other action on any matter related to any Loan Document or
(iii) direction to the Administrative Agent, Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, agrees that, except with respect to any amendment,
modification, waiver, consent or other action described in clause (i) of the
first proviso of Section 11.1 or that adversely affects such Affiliated Lender
in any respect as compared to other Lenders, shall be deemed to have voted its
interest as a Lender without discretion in such proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliated Lenders.
The Borrower and each Affiliated Lender hereby agrees that if a case under Title
11 of the United States Code is commenced against the Borrower, the Borrower,
with respect to any plan of reorganization that does not adversely affect any
Affiliated Lender in any material respect as compared to other Lenders, shall
seek (and each Affiliated Lender shall consent) to designate the vote of any
Affiliated Lender and the vote of any Affiliated Lender with respect to any such
plan of reorganization of the Borrower or any Affiliate of the Borrower shall
not be counted. Each Affiliated Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliated Lender and in the name of such Affiliated Lender, from time
to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this clause (i).

11.7 Sharing of Payments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall become due and payable pursuant
to Section 9, receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in

 

104



--------------------------------------------------------------------------------

respect of the Obligations owing to such other Lender, such Benefited Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest. Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 11.7.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

 

105



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 or on the signature pages hereof, as the case may be, or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) each Agent, each Lender and their Affiliates (collectively, solely for
purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates. Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other. The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. Each
Loan Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto;
and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Secured Party (without requirement of
notice to or consent of any Secured Party except as expressly required by
Section 11.1) to take any action requested by the Borrower having the effect of
releasing any Collateral or Guarantee

 

106



--------------------------------------------------------------------------------

Obligations (i) to the extent necessary to permit consummation of any sale or
transfer (other than a sale or transfer to a Loan Party) not prohibited by any
Loan Document (including, without limitation, the release of any Subsidiary
Guarantor from its obligations if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder) or that has been consented to in
accordance with Section 11.1; provided that no such release shall occur if
(x) such Subsidiary Guarantor continues to be a guarantor in respect of any
Junior Financing or ABL Facility or (y) such Collateral continues to secure any
Junior Financing or ABL Facility or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as (i) the Loans and the other Obligations (other than
Unasserted Contingent Obligations) shall have been paid in full and (ii) the
Commitments have been terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person. At such time, the Collateral Agent shall
take such actions as are reasonably necessary, at the cost of the Borrower, to
effect each release described in this Section 11.14 in accordance with the
relevant provisions of the Security Documents.

11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures; provided that nothing herein shall prevent any
Agent or any Lender from disclosing any such information (a) to any Agent, any
other Lender, any Affiliate of a Lender or any Approved Fund (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential) other than any Disqualified Institution, (b) subject
to an agreement to comply with confidentiality provisions at least as
restrictive as the provisions of this Section 11.15, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, members, partners, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates (it being
understood that the Person to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (d) upon the request or demand of any Governmental
Authority, (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed (other than as a result
of a disclosure in violation of this Section 11.15), (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender or (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify the Borrower of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information. For the avoidance of doubt, in no event shall any disclosure of any
non-public information be made to Person that is a Disqualified Institution at
the time of disclosure.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.16.

 

107



--------------------------------------------------------------------------------

11.17 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

11.18 THE ABL INTERCREDITOR AGREEMENT. EACH LENDER HEREUNDER AGREES THAT IT WILL
BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE ABL
INTERCREDITOR AGREEMENT AND AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT
AND THE COLLATERAL AGENT TO ENTER INTO THE ABL INTERCREDITOR AGREEMENT AS “TERM
LOAN AGENT” ON BEHALF OF SUCH LENDER. THE PROVISIONS OF THIS SECTION 11.18 ARE
NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF THE ABL INTERCREDITOR
AGREEMENT. REFERENCE MUST BE MADE TO THE ABL INTERCREDITOR AGREEMENT ITSELF TO
UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR
MAKING ITS OWN ANALYSIS AND REVIEW OF EACH OF THE ABL INTERCREDITOR AGREEMENT
AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
ABL INTERCREDITOR AGREEMENT. THE PROVISIONS OF THIS SECTION 11.18 ARE INTENDED
AS AN INDUCEMENT TO THE LENDERS UNDER THE ABL CREDIT AGREEMENT TO EXTEND CREDIT
THEREUNDER AND SUCH LENDERS ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH
PROVISIONS AND THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT.

11.19 Conflicts. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, in the event of any conflict or inconsistency between
this Agreement and any other Loan Document, the terms of this Agreement shall
govern and control.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

LANTHEUS MEDICAL IMAGING, INC., as Borrower By:

/s/ John Bakewell

Name: John Bakewell Title: Chief Financial Officer and Treasurer

LANTHEUS HOLDINGS, INC.,

as Holdings

By:

/s/ John Bakewell

Name: John Bakewell Title: Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT (LANTHEUS 2015)]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent and a Lender By:

/s/ Bill O’Daly

Name: Bill O’Daly Title: Authorized Signatory By:

/s/ Bill O’Daly

Name: Bill O’Daly Title: Authorized Signatory

 

[SIGNATURE PAGE TO TERM LOAN AGREEMENT (LANTHEUS 2015)]



--------------------------------------------------------------------------------

Schedule 1.1

COMMITMENTS

 

Term Lenders

   Term Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 365,000,000   

Total:

   $ 365,000,000   

 

1



--------------------------------------------------------------------------------

Schedule 5.4

CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES

None.

 

2



--------------------------------------------------------------------------------

Schedule 5.15

SUBSIDIARIES

(a) Subsidiaries:

 

Entity Name

  

Owner

   Jurisdiction    Ownership
Percentage  

Lantheus Medical Imaging, Inc.

   Lantheus Holdings, Inc.    Delaware      100 % 

Lantheus MI Real Estate, LLC

   Lantheus Medical Imaging, Inc.    Delaware      100 % 

Lantheus MI Radiopharmaceuticals, Inc.

   Lantheus Medical Imaging, Inc.    Puerto Rico      100 % 

Lantheus MI Australia Pty Ltd.

   Lantheus Medical Imaging, Inc.    Victoria, Australia      100 % 

Lantheus MI Canada, Inc.

   Lantheus Medical Imaging, Inc.    Ontario, Canada      100 % 

Lantheus MI UK Limited

   Lantheus Medical Imaging, Inc.    England and Wales      100 % 

(b) Joint Ventures: None.

(c) Unrestricted Subsidiaries: None.

 

3



--------------------------------------------------------------------------------

Schedule 5.19

UCC FILING JURISDICTIONS

 

Entity Name

  

Jurisdiction of

Organization

   Filing Office Lantheus Holdings, Inc.    Delaware    Secretary of State
Lantheus Medical Imaging, Inc.    Delaware    Secretary of State Lantheus MI
Real Estate, LLC    Delaware    Secretary of State

 

4



--------------------------------------------------------------------------------

Schedule 7.10

REAL ESTATE POST-CLOSING REQUIREMENTS

Real Property Requirements. The Administrative Agent shall have received, within
90 days after the Closing Date (unless waived or extended by Administrative
Agent in its reasonable discretion):

(a) a Mortgage, substantially in the form of the existing Amended and Restated
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing,
dated as of July 3, 2013, made by Lantheus MI Real Estate, LLC in favor of Wells
Fargo, encumbering each Mortgaged Property in favor of the Collateral Agent, for
the benefit of the Secured Parties, duly executed and acknowledged by each Loan
Party that is the owner of or holder of any interest in such Mortgaged Property,
and otherwise in form for recording in the recording office of the county where
each such Mortgaged Property is situated;

(b) with respect to the Mortgage securing 331 Treble Cove Road, North Billerica,
MA, a policy or policies (or an unconditional binding commitment therefor to be
replaced by a final title policy) of title insurance issued by the Title
Company, in an amount equal to the amount of the title insurance coverage
provided under the existing Amended and Restated Credit Agreement, dated as of
July 3, 2013, by and among Holdings, the Borrower, the lenders from time to time
party thereto and Wells Fargo (the “Existing ABL”), insuring the Lien of each
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens, except for Liens expressly permitted by Section 8.3, and
otherwise in form and substance reasonably acceptable to the Administrative
Agent, together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request but only to the extent such
endorsements are (i) available in the relevant jurisdiction and (ii) available
at commercially reasonable rates (the “Title Policy”);

(c) with respect to each Mortgaged Property, such affidavits (including a
so-called “gap” indemnification) as are customarily required to induce the Title
Company to issue the Title Policy/ies and endorsements contemplated above;

(d) evidence reasonably acceptable to the Administrative Agent of payment by
Administrative Borrower of any Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses, as applicable, required for the recording of the
Mortgages and issuance of the Title Policies referred to above;

(e) to the extent not already received on the Closing Date, a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property and if such Mortgaged
Property is located in a Special Flood Hazard Area, (i) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
applicable Loan Party and (ii) evidence of flood insurance required by
Section 7.5 in form and substance satisfactory to the Administrative Agent;

 

5



--------------------------------------------------------------------------------

(f) a copy of any existing survey together with a no change affidavit from the
mortgagor or, if none, a Survey; and

(g) an opinion of counsel to Loan Parties with respect to the Mortgages, which
shall include opinions as to the due authorization, execution and delivery of
the Mortgages, substantially in the form of the due authorization, execution and
delivery opinions delivered to Wells Fargo under the Existing ABL, and opinions
as to the enforceability and perfection of the Mortgages, substantially in the
form of the real estate mortgage counsel opinion delivered to Wells Fargo under
the Existing ABL, and such other matters customarily covered in real estate
mortgage counsel opinions as the Administrative Agent may reasonably request and
shall otherwise be in form and substance reasonably acceptable to the
Administrative Agent.

 

6



--------------------------------------------------------------------------------

Schedule 8.2

EXISTING INDEBTEDNESS

 

  1. Indebtedness related to the Liens listed on Schedule 8.3.

 

  2. Indebtedness in connection with the following Capital Lease outstanding as
of the Closing Date:

 

Entity

   Lender      Type of Debt      Balance  

Lantheus Medical Imaging, Inc.

     Ricoh USA, Inc.         Capital Lease       $ 66,749   

Total:

         $ 66,749   

 

  3. Senior Notes.1

 

 

1  Irrevocable redemption notice will be issued on the Closing Date and the
Senior Notes will be redeemed 30 days thereafter.

 

7



--------------------------------------------------------------------------------

Schedule 8.3

EXISTING LIENS

Liens related to the Indebtedness listed on item 2 of Schedule 8.2 and the
following Liens:

 


Debtor

  
Jurisdiction    Type
of
filing
found    Secured
Party   
Collateral    Original
File Date    Original
File Number    Amdt.
File Date    Amdt.
File Number

Lantheus Medical Imaging, Inc.

   Delaware    UCC    Thermo Fisher
Financial Services, Inc.    Equipment    09/16/2014    2014 3700366    n/a   
n/a

 

8



--------------------------------------------------------------------------------

Schedule 8.5

DISPOSITIONS

None.

 

9



--------------------------------------------------------------------------------

Schedule 8.7

EXISTING INVESTMENTS

Investments listed on Schedule 5.15.

 

10



--------------------------------------------------------------------------------

Schedule 8.9

TRANSACTIONS WITH AFFILIATES

None.

 

11



--------------------------------------------------------------------------------

Schedule 8.14

CLAUSES RESTRICTING SUBSIDIARY DISTRIBUTIONS

None.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

[                , 20[    ]]

Reference is made to that certain Term Loan Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto (each, a “Lender” and
collectively, the “Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively) and CREDIT SUISSE SECURITIES
(USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES, LLC, as joint lead
arrangers and joint bookrunners. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes, if any, for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Facilities,
requests that the Administrative Agent exchange the attached Notes, if any, for
a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Assignment Effective Date).

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has

 

Ex. A-1



--------------------------------------------------------------------------------

taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 5.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption; (c) agrees
that it will, independently and without reliance upon the Assignor, the Agents
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Agents to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof, together with such
powers as are incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to
Section 4.10(e)(B) of the Credit Agreement; (f) confirms that it satisfies the
requirements set forth in Section 11.6(b) [and (h)]1 of the Credit Agreement;
(g) represents and warrants that it is sophisticated with respect to decisions
to acquire assets of the type represented by the Assigned Interest and either
it, or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type; and (h) if
it is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Sections 4.10(e)(B) and
11.6(e) of the Credit Agreement, duly completed and executed by such Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

6. Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.

7. From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall continue to be entitled to
the benefits of Sections

 

 

1 

Include if Assignee is an Affiliated Lender.

 

Ex. A-2



--------------------------------------------------------------------------------

4.9, 4.10, 4.11 and the indemnity provisions of Section 11.5 of the Credit
Agreement; provided, to the extent applicable, that the Assignor continues to
comply with the requirements of Sections 4.10(e)(A) and (B) of the Credit
Agreement).

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Ex. A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:

 

Name: Title: [NAME OF ASSIGNOR] By:

 

Name: Title:

 

Ex. A-4



--------------------------------------------------------------------------------

ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND (I) REPRESENTS
AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS NOT AN
AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST AND (II) ACKNOWLEDGES THAT
ANY ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED INSTITUTION SHALL BE
SUBJECT TO SECTION 11.6 OF THE CREDIT AGREEMENT.

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:

 

Name: Title: [NAME OF ASSIGNEE] By:

 

Name: Title:

 

Ex. A-5



--------------------------------------------------------------------------------

ACCEPTED: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,as Administrative Agent By:

 

Name: Title: By:

 

Name: Title: [CONSENTED TO]:1 [LANTHEUS MEDICAL IMAGING, INC.,as Borrower] By:

 

Name: Title: [CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,as Administrative Agent]
By:

 

Name: Title: By:

 

Name: Title:

 

1  See Section 11.6 of the Credit Agreement to determine whether the consent of
the Borrower and/or Administrative Agent is required.

 

Ex. A-6



--------------------------------------------------------------------------------

Schedule 1 to

Assignment and Assumption

 

Name of Assignor:  

 

Name of Assignee:  

 

 

 

[Indicate if Assignee is an Affiliated Lender]

[Effective Date of Assignment and Assumption] [Trade Date]2:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders  

[Term/Incremental Revolving]

  

[Commitment/Loan]

      [$                   ] 

 

Principal

Amount Assigned

   Commitment/Loans
Percentage Assigned3 $        .**         %   

 

[Name of Assignee]   [Name of Assignor]

By:

 

 

Name:

Title:

  By:  

 

Name:

Title:

 

2  To be completed if Assignor and Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

3  Calculate the Commitment/Loans Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Commitments/Loans of
all Lenders.

 

Ex. A-7



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF] COMPLIANCE CERTIFICATE

[                , 20[     ]]

This Compliance Certificate is delivered pursuant to that certain Term Loan
Agreement, dated as of June 30, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the
“Borrower”), LANTHEUS HOLDINGS, INC., a Delaware corporation (“Holdings”), the
several banks and other financial institutions or entities from time to time
parties thereto (each, a “Lender” and collectively, the “Lenders”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent
(in such capacities, and together with its successors and permitted assigns in
such capacities, the “Administrative Agent” and the “Collateral Agent,”
respectively) and CREDIT SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and
WELLS FARGO SECURITIES, LLC, as joint lead arrangers and joint bookrunners.
Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.

The undersigned hereby certifies in its capacity as [                    ] of
the Borrower, and not individually, as follows:

1. I am the duly elected, qualified and acting [                    ] of the
Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Group Members during
the accounting period covered by the financial statements to be delivered
pursuant to Section 7.1[(a)/(b)] for the fiscal [quarter/year] ended
[                    ], attached hereto as Attachment 1 (the “Financial
Statements”). Such review did not disclose, and I have no knowledge of the
existence, as of the date of this Compliance Certificate, of any Default or
Event of Default [, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenant set forth in Section 8.1 of the Credit Agreement.

5. To the extent not previously disclosed and delivered to the Administrative
Agent and the Collateral Agent, attached hereto as Attachment 3 is a listing of
any Intellectual Property which is the subject of a United States federal
registration or federal application (including Intellectual Property included in
the Collateral which was theretofore unregistered and becomes the subject of a
United States federal registration or federal application) acquired by any Loan
Party since the date of the most recent list delivered [pursuant to this Section
(4)/since the Closing Date.

6. [The amount of Excess Cash Flow for the most recent Excess Cash Flow Payment
Period was $            and the amount of the payment required pursuant to
Section 4.2(c) of the Credit Agreement on the Excess Cash Flow Application Date
for such Excess Cash Flow Payment Period is $            .]1

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

1  To be included only in a compliance certificate delivered in connection with
the delivery of financial statements pursuant to Section 7.1(a) for a fiscal
year.

 

Ex. B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, the undersigned, have executed this Certificate on behalf
of the Borrower as of the date first written above.

 

LANTHEUS MEDICAL IMAGING, INC. By:

 

Name: Title:

 

Ex. B-2



--------------------------------------------------------------------------------

Attachment 1 to

Compliance Certificate

[FINANCIAL STATEMENTS]

 

Ex. B-3



--------------------------------------------------------------------------------

[Attachment 2 to

Compliance Certificate

The information described herein pertains to the period from                  ,
    20 to                 , 20     .

[TO BE ADDED]]

 

Ex. B-4



--------------------------------------------------------------------------------

Attachment 3 to

Compliance Certificate

INTELLECTUAL PROPERTY

[TO BE ADDED]

 

Ex. B-5



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF] BORROWING NOTICE

[                    , 20[    ]]

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent under the

Credit Agreement referred to below

Attention: fay.rollins@credit-suisse.com

  loan.closers@credit-suisse.com

Re: Lantheus Medical Imaging, Inc. (the “Borrower”)

Reference is made to that certain Term Loan Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto (each, a “Lender” and
collectively, the “Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent,” respectively) and CREDIT SUISSE SECURITIES
(USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES, LLC, as joint lead
arrangers and joint bookrunners. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

The Borrower hereby gives you irrevocable notice1, pursuant to Section 2.2 of
the Credit Agreement of its request of a borrowing (the “Proposed Borrowing”)
under the Credit Agreement and, in that connection, sets forth the following
information:

1. The date of the Proposed Borrowing is [June 30, 2015] (the “Closing Date”).

2. The aggregate principal amount of Initial Term Loans is $            , of
which $         consists of Base Rate Loans and $         consists of Eurodollar
Loans having an initial Interest Period of months.

The undersigned hereby certifies as to the following:

(i) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents will be true and correct in all material respects
on and as of the Closing Date as if made on and as of the Closing Date (except
to the extent made as of a specific date, in which case such representation and
warranty shall be true and correct in all material respects on and as of such
specific date); and

(ii) that no Default or Event of Default has occurred and is continuing on the
Closing Date or after giving effect to the Initial Term Loans requested on the
Closing Date.

To the extent the Borrower requests funding arrangements to fund a Eurodollar
Loan above (such request for a Eurodollar Loan being the “Funding
Arrangements”),the Borrower hereby agrees to comply

 

 

1 

Notice must be received by the Administrative Agent prior to 2:00 p.m., New York
City time, on the anticipated Closing Date

 

Ex. B-1-1



--------------------------------------------------------------------------------

with the provisions set forth in Section 4.11 of the Credit Agreement with
respect to the Funding Arrangements and, to the extent provided in such
Section 4.11, the Borrower agrees to compensate each of the Lenders and the
Administrative Agent upon written request for all losses, costs and expenses
(other than losses of profits) which such Lenders and the Administrative Agent
sustain as a result of the Funding Arrangements, whether or not any such
Eurodollar Loan is ever made as contemplated by such Funding Arrangements and
whether or not the Credit Agreement is executed and delivered by the intended
parties thereto.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Ex. B-1-2



--------------------------------------------------------------------------------

LANTHEUS MEDICAL IMAGING, INC. By:

 

Name: Title:

 

Ex. B-1-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 30, 2015, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors” and, excluding the Borrower, the
“Guarantors”), in favor of CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as collateral
agent (in such capacity, and together with its successors and permitted assigns
in such capacity, the “Collateral Agent”) for the Secured Parties (as defined in
the Credit Agreement referred to below).

RECITALS

WHEREAS, pursuant to that certain Term Loan Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the several lenders from time to time
parties thereto (the “Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (in such capacity, and together with its successors and
permitted assigns in such capacity, the “Administrative Agent”) and as
Collateral Agent, and CREDIT SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC
and WELLS FARGO SECURITIES, LLC, joint lead arrangers and joint bookrunners, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower and Holdings are members of an affiliated group of
companies that includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
and, to the extent applicable, the financial accommodations under the Specified
Hedge Agreements and the Specified Cash Management Agreements will be used, in
part, to enable the Borrower to effect the Transactions, including the payment
of fees and expenses related thereto;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement and, to the extent
applicable, the providing of financial accommodations under the Specified Hedge
Agreements and the Specified Cash Management Agreements; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
and, to the extent applicable, of the Qualified Counterparties to provide
financial accommodations under the Specified Hedge Agreements and the Specified
Cash Management Agreements, that the Grantors shall have executed and delivered
this Agreement to the Collateral Agent for the benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises set forth above and in order to
induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce the Qualified Counterparties to enter into the
Specified Hedge Agreements and the Specified Cash Management Agreements and
provide financial accommodation, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

 

Ex. C-1



--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the New York UCC (and if
defined in more than one Article of the New York UCC, shall have the meaning
given in Article 8 or 9 thereof): Accounts, Certificated Security, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Equipment, Farm Products, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights, Money, Negotiable Documents, Securities
Accounts, Securities Entitlements, Supporting Obligations, Tangible Chattel
Paper and Uncertificated Security.

(b) The following terms shall have the following meanings:

“ABL Intercreditor Agreement”: that certain Intercreditor Agreement, dated as of
the Closing Date, among, inter alios, the ABL Agent, as agent for the ABL
Claimholders referred to therein, the Administrative Agent, as agent for the
Term Loan Claimholders referred to therein and the Loan Parties from time to
time party thereto.

“Administrative Agent”: as defined in the recitals to this Agreement.

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

“Borrower”: as defined in the recitals to this Agreement.

“Borrower Obligations”: the collective reference to the “Obligations” (as such
term is defined in the Credit Agreement) of the Borrower.

“Collateral”: as defined in Section 3.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Copyright Licenses”: all written agreements entered into by any Grantor
pursuant to which such Grantor grants or obtains any right with respect to any
Copyright, including, without limitation, any rights to print, publish, copy,
distribute, create derivative works, or otherwise exploit and sell copyrighted
materials, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such Copyrights, together with any and all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.

“Copyright Security Agreement”: an agreement substantially in the form of Annex
II-A hereto.

“Copyrights”: collectively, copyrights (whether registered or unregistered in
the United States or any other country or any political subdivision thereof) and
all mask works (as such term is defined in 17 U.S.C. Section 901, et seq.),
including, without limitation, each registered copyright identified on

 

Ex. C-2



--------------------------------------------------------------------------------

Schedule 5, together with any and all (i) registrations and applications
therefor, (ii) rights and privileges arising under applicable law with respect
to such copyrights, (iii) renewals and extensions thereof and amendments
thereto, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present and future
infringements, misappropriations or other violations thereof, (v) rights to sue
or otherwise recover for past, present and future infringements,
misappropriations or other violations thereof and (iv) rights corresponding
thereto throughout the world.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary or Disregarded Domestic Person, as applicable.

“Grantor”: as defined in the preamble to this Agreement.

“Guarantors”: as defined in the preamble to this Agreement.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Facilities which may arise
under or in connection with this Agreement (including Section 2) or any other
Loan Document or Specified Hedge Agreement or Specified Cash Management
Agreement to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to any Agent
or to any Lender to the extent required to be paid pursuant to the Credit
Agreement) or otherwise (including all interest and fees arising or incurred as
provided in the Loan Documents or any Specified Hedge Agreement or any Specified
Cash Management Agreement after the commencement of any bankruptcy case or
insolvency, reorganization, liquidation or like proceeding, whether or not a
claim for such obligations is allowed in such case or proceeding); provided,
with respect to any Guarantor at any time, the definition of “Guarantor
Obligations” shall exclude Excluded Swap Obligations with respect to such
Guarantor at such time.

“Holdings”: as defined in the recitals to this Agreement.

“Intellectual Property”: the collective reference to Copyrights, Patents,
Trademarks and Trade Secrets.

“Intellectual Property Licenses”: the collective reference to the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.

“Intercompany Note”: any promissory note evidencing loans or other monetary
obligations owing to any Grantor by any Group Member.

 

Ex. C-3



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
Excluded Assets”) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Equity Interests.

“Issuers”: the collective reference to each issuer of any Investment Property or
Pledged Equity Interests purported to be pledged hereunder.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Patent License”: all written agreements pursuant to which a Grantor grants or
obtains any right to any Patent, including, without limitation, any rights to
manufacture, use, import, export, distribute, offer for sale or sell any
invention covered by a Patent, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such Patents,
together with any and all (i) amendments, modifications, renewals, extensions,
and supplements thereof, (ii) income, fees, royalties, damages, and payments now
and hereafter due and/or payable under or and with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present and future breaches and other violations thereof and (iii) rights and
remedies to sue for past, present and future breaches and other violations of
any of the foregoing.

“Patent Security Agreement”: an agreement substantially in the form of Annex
II-B hereto.

“Patents”: collectively, patents, patent applications, certificates of
inventions, industrial designs (whether issued or applied-for in the United
States or any other country or any political subdivision thereof), including,
without limitation, each issued patent and patent application identified on
Schedule 5, together with any and all (i) inventions and improvements described
and claimed therein, (ii) reissues, divisions, continuations, extensions and
continuations-in-part thereof and amendments thereto, (iii) income, fees,
royalties, damages, and payments now and hereafter due and/or payable under or
with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present and future infringements,
misappropriations and other violations thereof, (iv) rights and remedies to sue
for past, present and future infringements, misappropriations and other
violations of any of the foregoing and (v) rights, priorities, and privileges
corresponding to any of the foregoing throughout the world.

“Pledged Alternative Equity Interests”: all participation or other interests in
any equity or profits of any business entity and the certificates, if any,
representing such interests, all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests and any other warrant, right or option
to acquire any of the foregoing; provided, however, that Pledged Alternative
Equity Interests shall not include any Pledged Notes, Pledged Stock, Pledged
Partnership Interests, and Pledged LLC Interests or Excluded Assets.

“Pledged Equity Interests”: all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Alternative Equity Interests.

“Pledged LLC Interests”: all interests owned by any Grantor in any limited
liability company (including those listed on Schedule 1) and the certificates,
if any, representing such limited liability company interests and any interest
of any Grantor on the books and records of such limited liability company or on
the books and records of any securities intermediary pertaining to such
interest, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such limited liability company interests and any other warrant,
right or option to acquire any of the foregoing; provided that in no event shall
Pledged LLC Interests include Excluded Assets.

 

Ex. C-4



--------------------------------------------------------------------------------

“Pledged Notes”: any Intercompany Notes at any time issued to any Grantor and
any other promissory notes at any time issued to or owned, held or acquired by
any Grantor evidencing indebtedness which is in excess of $500,000 individually
or $2,500,000 in the aggregate (including those listed on Schedule 1).

“Pledged Partnership Interests”: all interests owned by any Grantor in any
general partnership, limited partnership, limited liability partnership or other
partnership (including those listed on Schedule 1) and the certificates, if any,
representing such partnership interests and any interest of any Grantor on the
books and records of such partnership or on the books and records of any
securities intermediary pertaining to such interest and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such partnership
interests and any other warrant, right or option to acquire any of the
foregoing; provided that in no event shall Pledged Partnership Interests include
Excluded Assets.

“Pledged Stock”: all shares, stock certificates, options, interests or rights of
any nature whatsoever in respect of the Capital Stock of any Person (including
those listed on Schedule 1) at any time issued or granted to or owned, held or
acquired by any Grantor, and the certificates, if any, representing such shares
and any interest of such Grantor in the entries on the books of the Issuer of
such shares or on the books and records of any securities intermediary
pertaining to such shares, and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares and any other warrant, right or option to
acquire any of the foregoing; provided that in no event shall Pledged Stock
include Excluded Assets.

“PTO”: the United States Patent and Trademark Office and any substitute or
successor agency.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions and income from Investment Property and all collections
thereon and payments with respect thereto.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).

“Secured Obligations”: the Borrower Obligations and the Guarantor Obligations;
provided, with respect to any Guarantor at any time, the definition of “Secured
Obligations” shall exclude Excluded Swap Obligations with respect to such
Guarantor at such time; provided further, that that the Secured Obligations
shall no longer include Obligations with respect to Specified Hedge Agreements
or Specified Cash Management Agreements on the Termination Date.

 

Ex. C-5



--------------------------------------------------------------------------------

“Securities Act”: the Securities Act of 1933, as amended.

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Termination Date”: the date when all outstanding Commitments have been
terminated and all the Secured Obligations (other than Unasserted Contingent
Obligations and any amount owing under Specified Hedge Agreements or any
Specified Cash Management Agreements) have been paid in full.

“Trade Secret License”: with respect to any Grantor, any written agreement
pursuant to which such Grantor grants or obtains any right to use any Trade
Secret, including the right to prepare for sale, sell and advertise for sale,
all Inventory now or hereafter covered by such Trade Secrets, together with all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.

“Trade Secrets”: (i) all trade secrets, confidential information, know-how and
proprietary processes, designs, inventions, technology, and proprietary
methodologies, algorithms, and information, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present and future infringements, misappropriations or other violations
with respect thereto and (iii) rights to sue for past, present and future
infringements, misappropriations or violations thereof.

“Trademark License”: any written agreement pursuant to which a Grantor grants or
obtains any right to use any Trademark, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such
Trademarks, together with all (i) amendments, modifications, renewals,
extensions, and supplements thereof, (ii) income, fees, royalties, damages and
payments now and hereafter due and/or payable under or with respect to any of
the foregoing, including, without limitation, damages, claims and payments for
past, present and future breaches or other violations thereof and (iii) rights,
priorities, and privileges and remedies to sue for past, present and future
breaches and other violations of any of the foregoing.

“Trademark Security Agreement”: an agreement substantially in the form of Annex
II-C hereto.

“Trademarks”: collectively, all trademarks, service marks, certification marks,
tradenames, corporate names, company names, business names, slogans, logos,
trade dress, Internet domain names, and other source identifiers, whether
registered or unregistered in the United States or any other country or any
political subdivision thereof, together with any and all (i) registrations and
applications for any of the foregoing, including, without limitation, each
registration and application identified on Schedule 5 hereto, (ii) goodwill
connected with the use thereof and symbolized thereby, (iii) rights and
privileges arising under applicable law with respect to the use of any of the
foregoing, (iv) extensions and renewals thereof and amendments thereto,
(v) income, fees, royalties, damages and payments now and hereafter due and/or
payable under or with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present or future
infringements, misappropriations or other violations thereof, (vi) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and (vii) rights, priorities, and
privileges corresponding to any of the foregoing throughout the world.

 

Ex. C-6



--------------------------------------------------------------------------------

“UCC”: the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unasserted Contingent Obligations”: at any time, contingent Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
(excluding (a) Obligations in respect of the principal of, and interest and
premium (if any) on, and fees and expenses relating to, any Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be
payable upon termination of a Specified Hedge Agreement or a Specified Cash
Management Agreement) in respect of which no claim or demand for payment has
been made (or, in the case of Obligations for indemnification, no notice for
indemnification has been issued by the Indemnitee) at such time.

1.2 Other Definitional Provisions.

(a) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP or, in
the case of any Foreign Subsidiary, other accounting standards, if applicable,
(ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type and nature and (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, amended and restated, restated or otherwise modified from time to
time (subject to any applicable restrictions hereunder).

(b) The words “hereof”, “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

(e) The expressions “payment in full”, “paid in full” and any other similar
terms or phrases when used herein with respect to any Obligation shall mean
(A) the payment in full of such Obligation in cash in immediately available
funds, (B) with respect to obligations under any Specified Hedge Agreements or
under any Specified Cash Management Agreements with any Qualified Counterparty,
such obligations are terminated or secured by a collateral arrangement
reasonably satisfactory to the Qualified Counterparty in its sole discretion,
and (C) that all commitments to extend credit under the Loan Documents shall
have been terminated.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the benefit of the
Secured Parties, the prompt and complete

 

Ex. C-7



--------------------------------------------------------------------------------

payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of each and all of the Borrower
Obligations; provided, that obligations of any Loan Party under or in respect of
any Specified Hedge Agreement or any Specified Cash Management Agreement shall
be guaranteed only to the extent that, and for so long as, the other Obligations
are so guaranteed.

(b) Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Loans under the Credit Agreement and other future
increases in the Borrower Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents or other
applicable documents governing such Borrower Obligations on the date hereof;
provided, that (i) enforcement of such guarantee against such Guarantor will be
limited as necessary to limit the recovery under such guarantee to the maximum
amount which may be recovered without causing such enforcement or recovery to
constitute a fraudulent transfer or fraudulent conveyance under any applicable
law, including any applicable federal or state fraudulent transfer or fraudulent
conveyance law (after giving effect, to the fullest extent permitted by law, to
the reimbursement and contribution rights set forth in Section 2.2) and (ii) to
the fullest extent permitted by applicable law, the foregoing clause (i) shall
be for the benefit solely of creditors and representatives of creditors of each
Guarantor and not for the benefit of such Guarantor or the holders of any
Capital Stock in such Guarantor. For the avoidance of doubt, the application of
the provisions of this Section 2.1(b) or any similar provisions in any other
Loan Document: (x) is automatic to the extent applicable, (y) is not an
amendment or modification of this Agreement, any other Loan Document or any
other applicable document governing Borrower Obligations and (z) does not
require the consent or approval of any Person.

(c) The guarantee contained in this Section 2.1 (i) shall remain in full force
and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2.1 have been paid in
full (other than Unasserted Contingent Obligations), notwithstanding that from
time to time during the term of the Credit Agreement the Borrower may be free
from any Borrower Obligations, (ii) unless released as provided in clause
(iii) below, shall survive the repayment of the Loans under the Credit
Agreement, the termination of commitments to extend credit under the Credit
Agreement, and the release of the Collateral and remain enforceable as to all
Borrower Obligations that survive such repayment, termination and release and
(iii) shall be released when and as set forth in Section 8.15(a) or (b).

(d) No payment made by the Guarantors, any other guarantor or any other Person
or received or collected by any Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Borrower Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder in respect of any other Borrower Obligations then
outstanding or thereafter incurred.

2.2 Reimbursement, Contribution and Subrogation. In case any payment is made on
account of the Borrower Obligations by any Grantor or is received or collected
on account of the Borrower Obligations from any Grantor or its property:

(a) If such payment is made by the Borrower or from its property, the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated to any
claim, interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property.

(b) If such payment is made by the Borrower or from its property in satisfaction
of the reimbursement right of any Guarantor set forth in Section 2.2(c), the
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Grantor or (ii) to be
subrogated to any claim, interest, right or remedy of any Secured Party against
any other Person, including any other Grantor or its property.

 

Ex. C-8



--------------------------------------------------------------------------------

(c) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon payment in full of all outstanding
Secured Obligations (other than Unasserted Contingent Obligations), (i) to
demand and enforce reimbursement for the full amount of such payment from the
Borrower and (ii) to demand and enforce contribution in respect of such payment
from each other Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets (net of their liabilities, other than
Secured Obligations) and any other equitable considerations deemed appropriate
by the court.

(d) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor under Section 2.2(c),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations),
to be subrogated (equally and ratably with all other Guarantors entitled to
reimbursement or contribution from any other Guarantor under Section 2.2(c)) to
any security interest that may then be held by the Collateral Agent upon any
Collateral granted to it in this Agreement. To the fullest extent permitted
under applicable law, such right of subrogation shall be enforceable solely
against the Borrower and the Guarantors, and not against the Secured Parties,
and neither the Administrative Agent nor any other Secured Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation. If subrogation is demanded in
writing by any Guarantor, then (subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations)),
the Administrative Agent shall deliver to the Guarantors making such demand, or
to a representative of such Guarantors or of the Guarantors generally, an
instrument reasonably satisfactory to the Administrative Agent and such
Guarantors transferring, on a quitclaim basis without (to the fullest extent
permitted under applicable law) any recourse, representation, warranty or
obligation whatsoever, whatever security interest the Administrative Agent then
may hold in whatever Collateral may then exist that was not previously released
or disposed of by the Administrative Agent in accordance with the terms of the
Loan Documents.

(e) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Guarantor as to
any payment on account of the Secured Obligations made by it or received or
collected from its property shall be fully subordinated in all respects to the
prior payment in full of all of the Secured Obligations (other than Unasserted
Contingent Obligations). Until payment in full of the Secured Obligations (other
than Unasserted Contingent Obligations), no Guarantor shall demand or receive
any collateral security, payment or distribution whatsoever (whether in cash,
property or securities or otherwise) on account of any such right or claim. If
any such payment or distribution is made or becomes available to any Guarantor,
such payment or distribution shall be delivered by the person making such
payment or distribution directly to the Administrative Agent, for application to
the payment of the Secured Obligations in accordance with Section 6.5. If any
such payment or distribution is received by any Guarantor, it shall be held by
such Guarantor in trust, as trustee of an express trust for the benefit of the
Secured Parties, and shall forthwith be transferred and delivered by such
Guarantor to the Administrative Agent, substantially in the form received and,
if necessary, duly endorsed.

 

Ex. C-9



--------------------------------------------------------------------------------

(f) The obligations of the Guarantors under the Loan Documents and any Specified
Hedge Agreements and any Specified Cash Management Agreements, including their
liability for the Secured Obligations and the enforceability of the security
interests granted thereby, are not contingent upon the validity, legality,
enforceability, collectibility or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2. To the fullest
extent permitted under applicable law, the invalidity, insufficiency,
unenforceability or uncollectibility of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall, to the fullest extent permitted under
applicable law, have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

(g) Each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Guarantor, but (i) the exercise and enforcement of such rights shall be subject
to this Section 2.2 and (ii) to the fullest extent permitted by applicable law,
neither the Administrative Agent nor any other Secured Party shall ever have any
duty or liability whatsoever in respect of any such right.

2.3 Amendments, etc. with respect to the Borrower Obligations. To the fullest
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by any Secured Party may be
rescinded by such Secured Party and any of the Borrower Obligations continued,
and the Borrower Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents, any Specified Hedge Agreement, any Specified Cash
Management Agreement and any other documents executed and delivered in
connection therewith may be amended, restated, amended and restated,
supplemented, replaced, refinanced, otherwise modified or terminated, in whole
or in part, as the Administrative Agent (or the requisite Secured Parties) may
deem reasonably advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Secured Party for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. No Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto, except to the extent required by applicable law or any Loan
Document.

2.4 Guarantee Absolute and Unconditional. To the fullest extent permitted by
applicable law, each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by any Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2. The
Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2. All dealings between
the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations.

 

Ex. C-10



--------------------------------------------------------------------------------

Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed, to the fullest extent permitted by applicable law,
as a continuing, absolute and unconditional guarantee of payment without regard
to (a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any Specified Hedge Agreement, any Specified Cash Management Agreement
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by any Secured Party, (b) any defense, set-off or counterclaim (other
than a defense of payment or performance) which may at any time be available to
or be asserted by the Borrower or any other Person against any Secured Party, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Secured Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.5 Reinstatement. The guarantee contained in this Section 2 and the security
interests created hereunder shall be reinstated and shall remain in all respects
enforceable to the extent that, at any time, any payment of any of the Borrower
Obligations is set aside, avoided or rescinded or must otherwise be restored or
returned by any Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, in whole or in part, and such reinstatement
and enforceability shall, to the fullest extent permitted by applicable law, be
effective as fully as if such payment had not been made.

2.6 Payments. Each Guarantor hereby agrees to pay all amounts due and payable by
it under this Section 2 to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the Funding Office
specified in the Credit Agreement.

2.7 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Section 2 in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2, or otherwise
under this Section 2, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Termination Date. Each Qualified ECP Guarantor
intends that this Section 2 constitute, and this Section 2 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a) all Accounts;

(b) all Chattel Paper;

 

Ex. C-11



--------------------------------------------------------------------------------

(c) all Deposit Accounts;

(d) all Documents;

(e) all General Intangibles, including, without limitation, all Intellectual
Property;

(f) all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;

(g) all Instruments;

(h) all Investment Property;

(i) all Money;

(j) all Capital Stock;

(k) all Commercial Tort Claims, including, without limitation, the Commercial
Tort Claims described on Schedule 6 hereto;

(l) all Letter-of-Credit Rights;

(m) all other personal property not otherwise described above;

(n) all Supporting Obligations and products of any and all of the foregoing and
all security interests or other liens on personal or real property securing any
of the foregoing;

(o) all books and records (regardless of medium) pertaining to any of the
foregoing; and

(p) all Proceeds of any of the foregoing;

provided, that (i) this Agreement shall not constitute a grant of a security
interest in and the term “Collateral” shall not be deemed to include (A) any
property to the extent that and for as long as such grant of a security interest
is prohibited by any applicable law, rule or regulation except to the extent
that such law, rule or regulation is ineffective under applicable law or
principles of equity or would be ineffective under Sections 9-406, 9-407, 9-408
or 9-409 of the New York UCC to prevent the attachment of the security interest
granted hereunder, (B) any contract, license or permit, to the extent it
constitutes a breach or default under or results in the termination of, or
requires any consent not obtained under such contract, license or permit, except
to the extent that any such contract, license or permit is ineffective under
applicable law or principles of equity or would be ineffective under Sections
9-406, 9-407, 9-408 or 9-409 of the New York UCC to prevent the attachment of
the security interest granted hereunder, (C) property owned by any Grantor that
is subject to a purchase money Lien or a capital lease permitted under the
Credit Agreement if the Contractual Obligation pursuant to which such Lien is
granted (or in the document providing for such capital lease) prohibits or
requires the consent of any Person other than Borrower and its Affiliates which
has not been obtained as a condition to the creation of any other Lien on such
equipment, and (D) to the extent not otherwise excluded pursuant to clauses
(A) through (C) above, Excluded Assets; provided that, the grant of security
interest hereunder, and the term “Collateral”, shall include all of the shares
of capital stock, limited liability interests, partnership interests and other
equity interests identified on Schedule 1 hereto, (ii) the security interest
granted hereby (A) shall attach at all times to all proceeds of such property
(other than any proceeds subject to any condition described in clause (i)),
(B) if applicable, shall attach to such property immediately and automatically
(without need for any further grant or act) at such time as the condition
described in clause (i) ceases to exist and (C) to the extent severable shall in
any event, attach to all rights in respect of such property that are not subject
to the applicable condition described in clause (i), and (iii) notwithstanding
anything herein to the contrary, the term “Collateral” shall include any asset
or property that any Loan Party has granted (or

 

Ex. C-12



--------------------------------------------------------------------------------

purported to grant) a Lien on or security interest in to secure the obligations
under any ABL Facility. In addition to the foregoing, the following Collateral
shall not be required to be perfected, except, in each case, to the extent a
security interest therein can be perfected by the filing of a filing statement
under the Uniform Commercial Code or other applicable law: (x) cash and Cash
Equivalents (including Money), Deposit Accounts, Securities Accounts and
Commodities Accounts (including securities entitlements and related assets),
(y) other assets requiring perfection through control agreements and
(z) vehicles and other assets subject to certificates of title; provided that,
to the extent any Deposit Accounts and Securities Accounts are under the control
of the ABL Agent at any time pursuant to the terms of the ABL Facility, the ABL
Agent shall act as agent and gratuitous bailee for the Collateral Agent for the
purpose of perfecting the Collateral Agent’s Liens in such Deposit Accounts and
Security Accounts, in each case, subject to the terms of the ABL Intercreditor
Agreement, and in furtherance of the foregoing, the Grantors grant a Lien in
favor of the ABL Agent for the benefit of the Collateral Agent and the Secured
Parties on the Deposit Accounts and Securities Accounts of such Grantor.

SECTION 4. REPRESENTATIONS AND WARRANTIES

Each Grantor hereby represents and warrants to each Secured Party that:

4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct in all material respects, and each Secured Party shall be entitled
to rely on each of them as if they were fully set forth herein; provided, that
each reference in each such representation and warranty to the Borrower’s or any
Loan Party’s knowledge shall, for the purposes of this Section 4.1, be deemed a
reference to such Guarantor’s knowledge.

4.2 Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Loan
Documents and the Liens permitted to exist on such Grantor’s Collateral by the
Loan Documents, such Grantor owns each item of Collateral, in all material
respects, granted by it free and clear of any Liens (other than Liens permitted
by Section 8.3 of the Credit Agreement and under the Security Documents). No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the Loan Documents or in respect of Liens that are
permitted by the Loan Documents or for which termination statements or releases
authorized by the appropriate parties will be filed on the date hereof or, with
respect to releases of Liens in Intellectual Property recorded in the PTO or
United States Copyright Office, delivered to the Collateral Agent for filing.

4.3 Perfected Liens.

(a) The security interests granted pursuant to this Agreement upon completion of
the filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on such Schedule, have been delivered to
the Collateral Agent in completed and, where required, duly executed form), will
constitute valid perfected security interests in all of the Collateral in favor
of the Collateral Agent, for the benefit of the Secured Parties, as collateral
security for the Secured Obligations, enforceable in accordance with the terms
hereof (except to the extent otherwise permitted herein and except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law)) against all creditors
of such Grantor and are and will be prior to all other Liens on such Collateral,
except for Liens which have priority as permitted by the Credit Agreement, the
Loan Documents or by operation of law; provided, that additional filings with
the PTO and United States Copyright Office may be required with respect to the
perfection of the Collateral Agent’s Lien on registered and applied-for United
States Patents, Trademarks, and Copyrights, as applicable, acquired by Grantors
after the date hereof and the perfection of the Collateral Agent’s Lien on
Intellectual Property established under the laws of jurisdictions outside the
United States may be subject to additional filings and registrations.

 

Ex. C-13



--------------------------------------------------------------------------------

(b) Each Grantor consents to the grant by each other Grantor of the security
interests granted hereby and the transfer of any Capital Stock or Investment
Property to the Collateral Agent or its designee upon the occurrence and during
the continuance of an Event of Default and to the substitution of the Collateral
Agent or its designee or the purchaser upon any foreclosure sale as the holder
and beneficial owner of the interest represented thereby.

4.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
each Grantor’s exact legal name, jurisdiction of organization, organizational
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 2. On the
date hereof, such Grantor is organized solely under the law of the jurisdiction
so specified and has not filed any certificates of domestication, transfer or
continuance in any other jurisdiction. Such Grantor has furnished to the
Collateral Agent its Organizational Documents as in effect as of a date which is
recent to the date hereof and short-form or long-form, as applicable, good
standing certificate as of a date which is recent to the date hereof.

4.5 Inventory and Equipment.

(a) On the date hereof, Schedule 4 sets forth all locations in the United States
where any Inventory and Equipment (other than goods in transit, goods being
repaired by a third party or goods that do not have a material value) are kept.

(b) As of the date hereof, none of the Inventory or Equipment of such Grantor is
in the possession of an issuer of a negotiable document (as defined in
Section 7-104 of the New York UCC).

4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7 Investment Related Property

(a) On the date hereof, Schedule 1 hereto (as such Schedule may be amended or
supplemented from time to time) sets forth under the headings “Pledged Stock”,
“Pledged LLC Interests” and “Pledged Partnership Interests”, all of the Pledged
Stock, Pledged LLC Interests and Pledged Partnership Interests, respectively,
owned by any Grantor and such Pledged Equity Interests constitute the percentage
of issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective Issuers thereof indicated on such Schedule. On the date hereof,
Schedule 1 (as such Schedule may be amended or supplemented from time to time)
sets forth under the heading “Pledged Notes” all of the Pledged Notes owned by
any Grantor and to the knowledge of such Grantor all of such Pledged Notes have
been duly authorized, authenticated or issued, and delivered and are the legal,
valid and binding obligations of the Issuers thereof enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law, and constitute all of the issued and outstanding
inter-company indebtedness evidenced by an instrument owing to such Grantor that
is required to be pledged to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the terms hereof and the other Loan Documents.

(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Capital
Stock in each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, 65% of the outstanding first tier Foreign Subsidiary Voting Stock
of each relevant Issuer.

 

Ex. C-14



--------------------------------------------------------------------------------

(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.

(d) Such Grantor is the record and beneficial owner of the Investment Property
and Deposit Accounts pledged by it hereunder in all material respects, free of
any Liens, except Liens permitted to exist on the Collateral by the Loan
Documents, and, as of the date hereof, there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.

4.8 Receivables. As of the date hereof, no amount payable to such Grantor under
or in connection with any Receivables in excess of $500,000 in any instance or
$1,000,000 in the aggregate is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Collateral Agent pursuant to terms of this
Agreement.

4.9 Intellectual Property.

(a) As of the date hereof, Schedule 5 sets forth a true and accurate list of all
United States registrations of and applications for Patents, Trademarks, and
Copyrights owned by the Grantor that are registered or applied-for in the PTO or
United States Copyright Office.

(b) With respect to all Intellectual Property listed on Schedule 5 that is owned
by a Grantor, except as could not reasonably be expected to have a Material
Adverse Effect, such Grantor is the owner of the entire right, title, and
interest in and to such Intellectual Property, free and clear of all Liens
(other than Liens permitted by the Loan Documents). To the knowledge of the
Grantor, such Grantor owns or is validly licensed to use all other Intellectual
Property necessary for the conduct of its business as currently conducted, free
and clear of all Liens (other than Liens permitted by the Loan Documents),
except as could not reasonably be expected to have a Material Adverse Effect.

(c) All registrations and applications for Copyrights, Patents and Trademarks
included in the Collateral are standing in the name of a Grantor and are
subsisting and in full force and effect, and to the Grantor’s knowledge, valid
and enforceable, except as could not reasonably be expected to have a Material
Adverse Effect.

(d) Such Grantor has performed all acts and has paid all renewal, maintenance,
and other fees required to maintain each and every registration and application
of Intellectual Property included in the Collateral in full force and effect,
except as could not reasonably be expected to have a Material Adverse Effect.

(e) Except as set forth in Schedule 5, no holding, decision, or judgment has
been rendered in any action or proceeding against a Grantor before any court,
administrative or other governmental authority, challenging the validity or
enforceability of any Intellectual Property included in the Collateral, or such
Grantor’s right to register, own or use such Intellectual Property, and no such
action or proceeding against any Grantor is pending or, to the Grantors’
knowledge, threatened in writing, in each case, except as could not reasonably
be expected to have a Material Adverse Effect.

(f) Such Grantor is not a party to or otherwise bound by any settlement or
consent agreement, covenant not to sue, non-assertion assurance, release or
other similar agreement affecting such Grantor’s rights to own or use any
Intellectual Property, in each case, except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Ex. C-15



--------------------------------------------------------------------------------

(g) With respect to each Copyright License, Trademark License, Patent License,
and Trade Secret License: (i) such agreement constitutes a legal, valid and
binding obligation of such Grantor and represents the entire agreement between
the respective licensor and licensee with respect to the subject matter of such
license; (ii) such Grantor has not received any written notice of termination or
cancellation under such license; (iii) such Grantor has not received any written
notice of a breach or default under such license, which breach or default has
not been cured; and (iv) such Grantor is not in breach or default in any
material respect, and no event has occurred that, with notice and/or lapse of
time, would constitute such a breach or default or otherwise permit termination,
modification or acceleration under such agreement, in each case, except as could
not reasonably be expected to have a Material Adverse Effect.

(h) Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor has taken commercially reasonable steps to protect in all
material respects: (i) the confidentiality of its material Trade Secrets and
confidential information and (ii) its interest in its material Intellectual
Property owned by such Grantor.

4.10 Commercial Tort Claims. As of the date hereof, such Grantor has no
Commercial Tort Claims in excess of $500,000 individually or $2,500,000 in the
aggregate in value other than those described on Schedule 6.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):

5.1 Covenants in Credit Agreement. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, so that no breach of the covenants in the Credit Agreement pertaining to
actions to be taken, or not taken, by such Grantor will result.

5.2 Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Letter-of-Credit Rights.

(a) If any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument (other than checks to be deposited in the ordinary
course of business), Negotiable Document or Tangible Chattel Paper, in each case
having a face amount of $500,000 in any instance or $2,500,000 in the aggregate,
such Instrument, Negotiable Documents or Tangible Chattel Paper shall be
promptly delivered to the Collateral Agent, duly indorsed in a manner reasonably
satisfactory to the Collateral Agent, to be held as Collateral pursuant to this
Agreement and all of such property owned by any Grantor as of the date hereof
shall be delivered on the date hereof.

(b) If any of the Collateral of such Grantor is or shall become evidenced or
represented by an Uncertificated Security, such Grantor shall promptly notify
the Collateral Agent thereof, and shall (and with respect to any Issuer that is
not a Wholly Owned Subsidiary use commercially reasonable efforts to) cause the
Issuer thereof to register the Collateral Agent as the registered owner of such
Uncertificated Security, upon the occurrence and during the continuance of an
Event of Default. This subsection (b) shall not apply to Uncertificated
Securities having a value of less than $500,000 individually or $2,500,000 in
the aggregate.

5.3 Maintenance of Insurance.

(a) Such Grantor will maintain insurance policies (i) in accordance with the
requirements of Section 7.5 of the Credit Agreement and (ii) naming the
Collateral Agent on behalf of the Secured Parties as additional insured under
liability insurance policies to the extent reasonably requested by the
Collateral Agent.

 

Ex. C-16



--------------------------------------------------------------------------------

(b) All such insurance shall (unless otherwise reasonably agreed to by the
Collateral Agent) (i) provide that no cancellation, material reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Collateral Agent of written notice thereof, and
(ii) name the Collateral Agent as additional insured party (with respect to
liability insurance, other than with respect to liability insurance for
directors and officers) and/or loss payee (with respect to property insurance).

5.4 [Intentionally omitted]

5.5 Maintenance of Perfected Security Interest; Further Documentation.

(a) Such Grantor shall maintain the security interest created by this Agreement
in such Grantor’s Collateral (other than Intellectual Property, if any,
established under laws of jurisdictions outside the United States) as a security
interest having at least the perfection and priority described in Section 4.3
(subject to the ABL Intercreditor Agreement), and shall defend such security
interest against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents, including such Grantor’s
rights to dispose of the Collateral.

(b) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents, including, without limitation, a completed pledge
supplement, substantially in the form of Annex III attached hereto, and take
such further actions necessary or as the Collateral Agent may reasonably request
consistent with this Agreement for the purpose of creating, perfecting, ensuring
the priority of, protecting or enforcing the Collateral Agent’s security
interest in the Collateral or otherwise conferring or preserving the full
benefits of this Agreement and of the interests, rights and powers herein
granted.

5.6 Changes in Locations, Name, etc. Such Grantor will not, except upon not less
than ten (10) days’ prior written notice to the Collateral Agent (or such
shorter amount of time reasonably acceptable to the Collateral Agent) and
delivery to the Collateral Agent of all additional financing statements and
other documents (executed where appropriate) reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for herein, taken any of the following actions:

(i) change its jurisdiction of organization or the location of its chief
executive office from that referred to in Section 4.4; or

(ii) change its (x) name or (y) identity or corporate structure to such an
extent that any financing statement filed by the Collateral Agent in connection
with this Agreement would become misleading.

5.7 [Intentionally omitted].

5.8 Investment Property, Pledged Equity Interests and Deposit Accounts.

(a) If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital, any certificate issued in connection with any reorganization, or any
certificate representing Pledged LLC Interests issued by any Subsidiary after
the date hereof), option or rights in respect of the Pledged Equity Interests,
including whether in addition to, in substitution of, as a conversion of, or in
exchange for, any Pledged Equity Interests, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties and deliver the same forthwith to the
Collateral Agent substantially in the form received, duly indorsed by such
Grantor to the Collateral Agent, if required, together with an undated stock
power or equivalents covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations; provided, that in no
event shall there be pledged Excluded Assets. Any sums paid upon or in respect
of the

 

Ex. C-17



--------------------------------------------------------------------------------

Investment Property or Pledged Equity Interests upon the liquidation or
dissolution of any Issuer thereof and received by a Grantor shall be held by
such Grantor hereunder as additional collateral security for the Secured
Obligations and, in case any distribution of capital shall be made on or in
respect of the Investment Property or Pledged Equity Interests or any property
shall be distributed upon or with respect to the Investment Property or Pledged
Equity Interests pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, to the extent
in the form of securities or instruments, the property so distributed shall,
unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, as provided hereunder, be delivered to the Collateral Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations. If any sums of money or property so paid or distributed in respect
of the Investment Property or Pledged Equity Interests shall be received by such
Grantor, such Grantor shall hold such money in accordance with the Credit
Agreement and the other Loan Documents.

(b) Without the prior written consent of the Collateral Agent, such Grantor will
not, except as permitted by the Credit Agreement or the other Loan
Documents, vote to enable, or take any other action to permit, any Issuer of
Pledged Equity Interests to issue any stock or other equity securities of any
nature or to issue any other securities convertible into or granting the right
to purchase or exchange for any stock or other equity securities of any nature
of any Issuer.

(c) In the case of each Grantor which is an Issuer, such Grantor agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property or Pledged Equity Interests (that constitutes Collateral hereunder)
issued by it and will comply with such terms insofar as such terms are
applicable to it and (ii) it will take all actions required or reasonably
requested by the Collateral Agent to enable or permit each Grantor to comply
with Sections 6.3(c) and 6.7 as to all Investment Property or Pledged Equity
Interests issued by it.

(d) Each Grantor acknowledges and agrees that to the extent that any Pledged
Partnership Interest or Pledged LLC Interest now or in the future owned by such
Grantor and pledged hereunder is a “security” within the meaning of Article 8 of
the New York UCC and is governed by Article 8 of the New York UCC, such interest
shall be certificated and each such interest shall at all times hereafter
continue to be such a security and represented by such certificate delivered to
the Collateral Agent pursuant to the terms hereof. Each Grantor further
acknowledges and agrees that with respect to any Pledged Partnership Interest or
Pledged LLC Interest now or in the future owned by such Grantor and pledged
hereunder that is not a “security” within the meaning of Article 8 of the New
York UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the New York UCC, nor shall such
interest be represented by a certificate, unless such Grantor provides prior
written notification to the Administrative Agent of such election and such
interest is thereafter represented by a certificate that is promptly delivered
to the Administrative Agent pursuant to the terms hereof.

5.9 Receivables. Upon the occurrence and during the continuance of an Event of
Default and the receipt of notice from the Collateral Agent pursuant to this
Section 5.9, except in the ordinary course of business, such Grantor will not
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that would
materially and adversely affect the value thereof.

5.10 Intellectual Property. (a) On a continuing basis, each Grantor shall, at
its sole cost and expense:

(i) promptly following its knowledge thereof, notify the Collateral Agent of
(1) the institution of any proceeding in any court, administrative or other
governmental body or in the PTO or the United States Copyright Office, or any
adverse determination in any such proceeding (other than with respect to routine
or immaterial office

 

Ex. C-18



--------------------------------------------------------------------------------

actions or other similar determinations in the ordinary course of prosecution
before the PTO or the United States Copyright Office), regarding the validity or
enforceability of any Intellectual Property included in the Collateral, or such
Grantor’s right to register, own or use such Intellectual Property; or (2) any
events which may reasonably be expected to materially and adversely affect the
value of any Intellectual Property included in the Collateral or the rights and
remedies of the Collateral Agent in relation thereto, except to the extent that
any such event or matter described in (1) or (2) could not reasonably be
expected to have a Material Adverse Effect;

(ii) not take any act or omit to take any commercially reasonable act whereby
any material Intellectual Property included in the Collateral may be abandoned,
forfeited, dedicated to the public, invalidated, lapsed or materially impaired
in any way other than in the ordinary course of business or as consistent with
such Grantor’s past practice;

(iii) take commercially reasonable actions to protect against and prosecute
infringements, dilutions, misappropriations, and other violations of material
Intellectual Property included in the Collateral (including, without limitation,
commencement of a suit), and not settle or compromise any pending or future
litigation or administrative proceeding with respect to any Intellectual
Property, except as shall be consistent with commercially reasonable business
judgment or in a manner that would not reasonably be expected to cause a
Material Adverse Effect;

(iv) not grant any exclusive license to any other Person of any material
Intellectual Property included in the Collateral that would materially detract
from the value of the Collateral (taking into account the value of the license
as well) or materially interfere with the ordinary course of business of the
Borrower or any of its Subsidiaries, other than in the ordinary course of
business or as expressly permitted by the Credit Agreement and the other Loan
Documents;

(v) use a commercially appropriate standard of quality (which may be consistent
with such Grantor’s past practices) in connection with any Trademarks material
to the business of such Grantor, except as could not reasonably be expected to
have a Material Adverse Effect;

(vi) adequately control the quality of goods and services offered by any
licensees of its Trademarks, except as could not reasonably be expected to have
a Material Adverse Effect;

(vii) take commercially reasonable steps to protect the secrecy of all of its
material Trade Secrets, except as could not reasonably be expected to have a
Material Adverse Effect; and

(viii) not deliver, license or make available the source code for any software
included in the Collateral to any Person who is not an employee or contractor of
Grantor, and not subject any software included in the Collateral to the terms of
any “open source” or other similar license that provides for any source code of
such software to be disclosed, licensed, publicly distributed, or dedicated to
the public, except as could not reasonably be expected to have a Material
Adverse Effect.

(b) If any Grantor shall, at any time after the date hereof, obtain any
ownership or other rights in and to any additional Intellectual Property, then
the provisions of this Agreement shall automatically apply thereto and any such
Intellectual Property shall automatically constitute Collateral and shall be
subject to the security interest created by this Agreement, without further
action by any party (except as expressly set forth in Section 3 hereof).
Further, each Grantor shall comply with the requirements of Section 7.2(a) of
the Credit Agreement and each Grantor authorizes the Collateral Agent to modify
this Agreement by amending Schedule 5 to include any United States applications
or registrations for Patents, Trademarks and Copyrights included in the
Collateral (but the failure to so modify such Schedules shall not be deemed to
affect the Collateral Agent’s security interest in or lien upon such
Intellectual Property).

 

Ex. C-19



--------------------------------------------------------------------------------

(c) Such Grantor agrees to execute a Copyright Security Agreement in
substantially the form of Annex II-A, a Patent Security Agreement in
substantially the form of Annex II-B and a Trademark Security Agreement in
substantially the form of Annex II-C, as applicable based on the type of
Intellectual Property on Schedule 5, in order to record the security interest
granted herein to the Collateral Agent for the benefit of the Secured Parties
with the PTO and the United States Copyright Office, as applicable.

(d) Upon the reasonable request of the Collateral Agent, such Grantor shall
execute and deliver, and use its commercially reasonable efforts to cause to be
filed, registered or recorded with the PTO or the United States Copyright
Office, as applicable, any and all agreements, instruments, documents, and
papers which the Collateral Agent may reasonably request to evidence, create,
record, preserve, protect or perfect the Collateral Agent’s security interest in
any applications or registrations for Patents, Trademarks and Copyrights
included in the Collateral.

5.11 Limitation on Liens on Collateral. Such Grantor shall not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien or claim on or to the Collateral,
other than Liens permitted pursuant to the Credit Agreement and the other Loan
Documents, and will defend the right, title and interest of the Collateral Agent
and the other Secured Parties and the other holders of the Secured Obligations
in and to any of the Collateral against the claims and demands of all Persons
whomsoever.

5.12 Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of any of the Collateral, except as
permitted pursuant to the Credit Agreement and the other Loan Documents.

5.13 Commercial Tort Claims. With respect to any Commercial Tort Claims in
excess of $500,000 individually or $2,500,000 in the aggregate in value, it
shall deliver to the Collateral Agent a completed pledge supplement,
substantially in the form of Annex III attached hereto.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables.

(a) Upon the occurrence and during the continuance of an Event of Default, at
the Collateral Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, its
material Receivables.

(b) If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within
three (3) Business Days of receipt by such Grantor) deposited by such Grantor in
the exact form received, duly indorsed by such Grantor to the Collateral Agent
if required, in a Collateral Account maintained under the sole dominion and
control of the Collateral Agent, subject to withdrawal by the Collateral Agent
for the account of the Secured Parties only as provided in Section 6.5 and
(ii) until so turned over, shall be held by such Grantor for the Collateral
Agent and the Secured Parties.

(c) Upon the occurrence and during the continuance of an Event of Default, upon
the written request of the Collateral Agent, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Receivables, including
all original orders, invoices and shipping receipts.

 

Ex. C-20



--------------------------------------------------------------------------------

6.2 Communications with Obligors; Grantors Remain Liable.

(a) The Collateral Agent may at any time after the occurrence and during the
continuance of an Event of Default communicate with obligors under the
Receivables to verify to the Collateral Agent’s reasonable satisfaction the
existence, amount and terms of any Receivables.

(b) At any time after the occurrence and during the continuance of an Event of
Default, the Collateral Agent may (and each Grantor at the request of the
Collateral Agent shall) notify obligors on the Receivables that the Receivables
have been assigned to the Collateral Agent for the benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Receivables to observe and perform in all
material respects the conditions and obligations to be observed and performed by
it thereunder, in accordance with the terms of any written agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

6.3 Investment Property.

(a) Unless an Event of Default has occurred and is continuing and the Collateral
Agent has given notice to the relevant Grantor of the Collateral Agent’s intent
to exercise its rights pursuant to Section 6.3(b), each Grantor may receive all
cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes to the extent permitted in the Credit Agreement,
and may exercise all voting and corporate or other organizational rights with
respect to Investment Property.

(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Collateral Agent shall have the right to receive
any and all cash dividends, payments or other Proceeds paid in respect of the
Investment Property and shall make application thereof to the Secured
Obligations in the order set forth in Section 6.5 and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise
(A) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange, at its discretion, any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

 

Ex. C-21



--------------------------------------------------------------------------------

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to, and any such Issuer party hereto
agrees to, after receipt by an Issuer or obligor of any instructions from the
Collateral Agent in writing, to (i) comply with any such instructions without
any other or further instructions from such Grantor, and each Grantor agrees
that each Issuer shall be fully protected in so complying and (ii) pay any
dividends or other payments with respect to the Investment Property directly to
the Collateral Agent. The Collateral Agent agrees that it shall not send any
such instruction unless (A) an Event of Default has occurred and is continuing
and (B) such instruction is otherwise in accordance with the terms of this
Agreement.

6.4 Proceeds to be Turned Over to Collateral Agent. In addition to the rights of
the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing and the
Collateral Agent has instructed any Grantor to do so, all Proceeds received by
such Grantor consisting of cash, checks and other near-cash items shall be held
by such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent substantially in the form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, if required).

6.5 Application of Proceeds. Subject to the ABL Intercreditor Agreement, upon
the occurrence and during the continuance of an Event of Default, the Collateral
Agent shall apply all or any part of Proceeds constituting Collateral, and any
proceeds of the guarantee set forth in Section 2, in payment of the Secured
Obligations in the following order: first, to unpaid and unreimbursed costs,
expenses and fees of the Administrative Agent and the Collateral Agent
(including to reimburse ratably any other Secured Parties which have advanced
any of the same to the Collateral Agent), second, to the Administrative Agent,
for application by it toward payment of all amounts then due and owing and
remaining unpaid in respect of the Secured Obligations, pro rata among the
Secured Parties according to the amount of the Secured Obligations then due and
owing and remaining unpaid to the Secured Parties, and third, to the
Administrative Agent, for application by it toward prepayment of the Secured
Obligations, pro rata among the Secured Parties according to the amount of the
Secured Obligations then held by the Secured Parties. Any balance of such
Proceeds remaining after the Secured Obligations (other than Unasserted
Contingent Obligations) have been paid in full, shall be paid over to the
Borrower or to whomsoever may be lawfully entitled to receive the same. For
purposes of this Section, to the extent that any Obligation is unmatured or
unliquidated (other than Unasserted Contingent Obligations) at the time any
distribution is to be made pursuant to the second clause above, the Collateral
Agent shall allocate a portion of the amount to be distributed pursuant to such
clause for the benefit of the Secured Parties holding such Secured Obligations
and shall hold such amounts for the benefit of such Secured Parties until such
time as such Secured Obligations become matured or liquidated at which time such
amounts shall be distributed to the holders of such Secured Obligations to the
extent necessary to pay such Secured Obligations in full (with any excess to be
distributed in accordance with this Section as if distributed at such time). In
making determinations and allocations required by this Section, the Collateral
Agent may conclusively rely upon information provided to it by the holder of the
relevant Secured Obligations (which, in the case of the immediately preceding
sentence shall be a reasonable estimate of the amount of the Secured
Obligations) and shall not be required to, or be responsible for, ascertaining
the existence of or amount of any Secured Obligations.

6.6 UCC and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent may exercise, in addition to all other rights
and remedies granted to it in this Agreement and in any other Loan Document, all
rights and remedies of a secured party under the New York UCC or any other
applicable law or in equity. Without limiting the generality of the foregoing,
to the fullest extent permitted by applicable law, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by this Agreement or required by
law referred to below) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the

 

Ex. C-22



--------------------------------------------------------------------------------

Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Agent or any Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk. Any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent and the Secured Parties hereunder, including
reasonable attorneys’ fees and disbursements (to the extent payable in
accordance with Section 11.5 of the Credit Agreement), to the payment in whole
or in part of the Secured Obligations, in such order as set forth in
Section 6.5, and only after such application and after the payment by the
Collateral Agent of any other amount required by any provision of law, including
Section 9-615(a)(3) of the UCC, need the Collateral Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise of any rights hereunder other than any
such claims, damages and demands that may arise from the bad faith, gross
negligence or willful misconduct of, or material breach of any Loan Documents by
such Secured Party or its controlled affiliates, officers or employees acting on
behalf of such Secured Party or any of its controlled affiliates. If any notice
of a proposed sale or other disposition of Collateral is required by law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.

6.7 Registration Rights.

(a) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall be under no obligation to delay a sale of any
of the Pledged Stock for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and to the fullest extent
permitted by applicable law, such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
Credit Agreement.

 

Ex. C-23



--------------------------------------------------------------------------------

6.8 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the reasonable and documented fees and
disbursements of any attorneys employed by the Collateral Agent or any Secured
Party to collect such deficiency (to the extent payable in accordance with
Section 11.5 of the Credit Agreement).

6.9 Intellectual Property.

(a) At any time after the occurrence and during the continuance of an Event of
Default upon the written demand of the Collateral Agent, each Grantor shall
execute and deliver to the Collateral Agent an assignment or assignments, in
favor of the Collateral Agent or its designee, of such Grantor’s right, title,
and interest in, to and under the Intellectual Property included in the
Collateral in recordable form as applicable, and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.

(b) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent shall have the right, but shall in no way be obligated, to file
applications for protection of the Intellectual Property included in the
Collateral and/or bring suit in the name of any Grantor, the Collateral Agent or
the Secured Parties, to enforce the Intellectual Property included in the
Collateral. In the event of such suit, each Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts, including joinder as a party, and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement, and the Grantors shall promptly reimburse and indemnify the
Collateral Agent for all costs and out-of-pocket expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.9(b) (to the
extent payable in accordance with Section 11.5 of the Credit Agreement). In the
event that the Collateral Agent shall elect not to bring suit to enforce the
Intellectual Property included in the Collateral, each Grantor agrees, at the
request of the Collateral Agent, to take all actions necessary, whether by suit,
proceeding or other action, to prevent and/or obtain a recovery for the
infringement or other violation of rights in, diminution in value of, or other
damage to any of the Intellectual Property included in the Collateral by any
Person.

(c) Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies hereunder, after the occurrence and during the continuance of an
Event of Default and at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent a non-exclusive license and sublicense (in each case,
exercisable without payment of royalties or other compensation to such Grantor)
to make, have made, use, sell, copy, distribute, perform, make derivative works,
publish, and exploit in any other manner for which an authorization from the
owner of such Intellectual Property would be required under applicable
Requirements of Law, with rights of sublicense, any of the Intellectual Property
included in the Collateral now or hereafter owned by or licensed to such
Grantor, wherever the same may be located; provided that (i) the applicable
Grantor shall have such rights of quality control and inspection which are
reasonably necessary under applicable Requirements of Law to maintain the
validity and enforceability of such Trademarks, and (ii) license subject to
preexisting exclusive licenses and those granted after the date hereof that are
Permitted Liens and any sublicenses duly granted by Collateral Agent under this
license grant shall survive in accordance with their terms as direct licenses of
the Grantor, in the event of the subsequent cure of any Event of Default that
gave rise to the exercise of the Collateral Agent’s rights and remedies, and
(iii) the license shall be irrevocable until the termination of the Credit
Agreement, or as to Collateral as to which the Lien is released under
Section 8.15(b), at such time as the sale, transfer or disposal occurs; provided
that it only may be exercised during the continuance of an Event of Default. The
foregoing license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof.

 

Ex. C-24



--------------------------------------------------------------------------------

SECTION 7. THE COLLATERAL AGENT

7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to,
during the continuance of an Event of Default, take any and all appropriate
actions and to execute any and all documents and instruments which may be
necessary or reasonably desirable to accomplish the purposes of this Agreement,
and, without limiting the generality of the foregoing, each Grantor hereby gives
the Collateral Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following when an
Event of Default shall be continuing:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or contract of
such Grantor or with respect to any other Collateral of such Grantor and file
any claim or take any other action or proceeding in any court of law or equity
or otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable or contract of such
Grantor or with respect to any other Collateral of such Grantor whenever
payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill connected with
the use thereof or symbolized thereby and the general intangibles of such
Grantor represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)(A) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (B) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral of such Grantor; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral of such Grantor; (D) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate; (G) subject to any permitted licenses and reserved
rights permitted under the Loan Documents, assign any Copyright, Patent or
Trademark (along with the goodwill of the business connected with the use of or
symbolized by any Trademark), throughout the world for such term or terms, on
such conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (H) generally, sell,

 

Ex. C-25



--------------------------------------------------------------------------------

transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

The Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default has
occurred and is continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, during the continuance of an Event of
Default, at its option, but without any obligation so to do, may perform or
comply with, or cause performance or compliance with, such agreement.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to each Grantor until this Agreement is terminated and all security interests
created hereby with respect to the Collateral of such Grantor are released.

7.2 Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon any Secured Parties to exercise any such powers. The Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except, in the case of the Collateral Agent
only in respect of its own gross negligence or willful misconduct, to the extent
required by applicable law.

7.3 Financing Statements. Each Grantor hereby authorizes the filing of any
financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may reasonably determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein. Such financing
statements may describe the Collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine,
in its sole discretion, is necessary, advisable or prudent to ensure the
perfection of the security interest in the Collateral granted to the Collateral
Agent herein, including describing such property as “all assets” or “all
personal property” or using words of similar import and may add thereto “whether
now owned or hereafter acquired”. Each Grantor hereby ratifies and authorizes
the filing by the Collateral Agent of any financing statement with respect to
the Collateral made prior to the date hereof.

7.4 Authority, Immunities and Indemnities of Collateral Agent. Each Grantor
acknowledges, and, by acceptance of the benefits hereof, each Secured Party
agrees, that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as among the Secured Parties, be governed
by the Credit Agreement and that the

 

Ex. C-26



--------------------------------------------------------------------------------

Collateral Agent shall have, in respect thereof, all rights, remedies,
immunities and indemnities granted to it in the Credit Agreement. By acceptance
of the benefits hereof, each Secured Party that is not a Lender agrees to be
bound by the provisions of the Credit Agreement applicable to the Collateral
Agent, including Section 10 thereof, as fully as if such Secured Party were a
Lender. The Collateral Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

7.5 Intellectual Property Filings. Each Grantor hereby authorizes the Collateral
Agent to execute and/or submit filings with the PTO or United States Copyright
Office (or any successor office) as applicable, including the Copyright Security
Agreement, the Patent Security Agreement, and the Trademark Security Agreement,
or other comparable documents, and to take such other actions as may be required
under applicable law for the purpose of perfecting, recording, confirming,
continuing, enforcing or protecting the security interest granted by such
Grantor hereunder, without the signature of such Grantor, naming such Grantor,
as debtor, and the Collateral Agent, as secured party.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 11.1 of the Credit Agreement.

8.2 Notices. All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner, and addressed to such
parties at the notices addresses, provided for in Section 11.2 of the Credit
Agreement.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. No Secured Party shall
by any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy which
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification.

(a) Each Grantor agrees to pay, or reimburse each Secured Party for, all its
reasonable and documented costs and out-of-pocket expenses incurred in
connection with collecting against such Grantor under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party, including the
reasonable and invoiced fees and disbursements of counsel, on the terms set
forth in Section 11.5(a)(ii) of the Credit Agreement.

(b) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement on the terms set forth in Section 11.5 of the
Credit Agreement.

(c) The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and permitted assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and permitted assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent and,
unless so consented to, each such assignment, transfer or delegation by any
Grantor shall be void.

 

Ex. C-27



--------------------------------------------------------------------------------

8.6 Set-Off. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to set-off and appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect (other than Unasserted
Contingent Obligations), matured or unmatured, at any time held or owing by such
Secured Party to or for the credit or the account of such Grantor, or any part
thereof in such amounts as such Secured Party may elect, against and on account
of the obligations and liabilities of such Grantor to such Secured Party
hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document, any Specified Hedge Agreement, any
Specified Cash Management Agreement or otherwise, as such Secured Party may
elect. Each Secured Party shall notify such Grantor promptly of any such set-off
and the application made by such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of each Secured Party under this Section are
in addition to other rights and remedies (including other rights of set-off)
which such Secured Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic transmission (in PDF format) shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower, the Administrative Agent and the Collateral Agent.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors and the Secured Parties with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each of the parties hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

Ex. C-28



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 11.2 of the Credit Agreement or on the signature pages thereof, as
the case may be, or at such other address of which the other parties hereto
shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the fullest extent permitted by applicable law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 7.10 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an assumption agreement in the form
of Annex I hereto. The execution and delivery of such assumption agreement shall
not require the consent of any Grantor hereunder. The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Agreement.

8.15 Releases.

(a) On the Termination Date, the Collateral shall automatically be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Grantor hereunder shall automatically terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Collateral shall automatically revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, execute and deliver to such Grantor such documents (in form and
substance reasonably satisfactory to the Collateral Agent) and take such further
actions as such Grantor may reasonably request to evidence such termination.

(b) If any of the Collateral is sold, transferred or otherwise disposed of by
any Grantor (other than to another Grantor) in a transaction permitted by the
Credit Agreement, then the Lien created pursuant to this Agreement in such
Collateral shall be released, and the Collateral Agent, at the request and sole
expense of such Grantor, shall promptly execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable and in form
reasonably satisfactory to the Collateral Agent and take such further actions
for the release of such Collateral (not including Proceeds thereof) from the
security interests created hereby; provided that the Collateral Agent shall be
required to execute such release only if the Borrower and applicable Grantor
shall have delivered to the Collateral Agent, at least five (5) Business Days
(or such shorter period of time acceptable to the Collateral Agent) prior to the
date of the proposed release, a certificate of a Responsible Officer with
request for release

 

Ex. C-29



--------------------------------------------------------------------------------

identifying the relevant Collateral and certifying that such transaction is in
compliance with the Credit Agreement and the other Loan Documents. At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement and the Collateral Agent, at the request and sole
expense of such the Borrower, shall promptly execute and deliver to such
Borrower all releases or other documents reasonably necessary or desirable and
in form reasonably satisfactory to the Collateral Agent and take such further
actions for the release of such Guarantor; provided that the Collateral Agent
shall be required to execute such release only if the Borrower shall have
delivered to the Collateral Agent, at least five (5) Business Days (or such
shorter period of time acceptable to the Collateral Agent) prior to the date of
the proposed release, a certificate of a Responsible Officer of the Borrower
with request for release identifying the relevant Guarantor and certifying that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY, HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

8.17 ABL INTERCREDITOR AGREEMENT GOVERNS. ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE LIENS AND SECURITY INTERESTS GRANTED HEREIN, THE EXERCISE
OF ANY RIGHT OR REMEDY WITH RESPECT THERETO ARE SUBJECT TO THE PROVISIONS OF THE
ABL INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS
OF THE ABL INTERCREDITOR AGREEMENT AND THIS SECURITY AGREEMENT, THE PROVISIONS
OF THE ABL INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, AT ANY TIME ANY ABL PRIORITY DEBT (AS DEFINED
IN THE ABL INTERCREDITOR AGREEMENT) IS OUTSTANDING AND PRIOR TO THE PAYMENT IN
FULL OF ABL PRIORITY DEBT (AS DEFINED IN THE ABL INTERCREDITOR AGREEMENT) IN
ACCORDANCE WITH THE ABL INTERCREDITOR AGREEMENT, THE REQUIREMENTS OF THIS
AGREEMENT TO DELIVER ABL PRIORITY COLLATERAL TO THE COLLATERAL AGENT SHALL BE
DEEMED SATISFIED BY THE DELIVERY OF SUCH ABL PRIORITY COLLATERAL TO THE ABL
AGENT AS BAILEE FOR THE COLLATERAL AGENT PURSUANT TO THE ABL INTERCREDITOR
AGREEMENT. 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Ex. C-30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

LANTHEUS MEDICAL IMAGING, INC., as Borrower LANTHEUS HOLDINGS, INC., as Holdings
By:   Name: Title: LANTHEUS MI REAL ESTATE, LLC, as Grantor By:   Name: Title:

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Agreed and Accepted: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral
Agent By:   Name: Title: By:   Name: Title:

[SIGNATURE PAGE TO GUARANTEE AND COLLATERAL AGREEMENT]



--------------------------------------------------------------------------------

Annex I to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of [            ],
20[    ], is made by [            ], a [            ] (the “Additional
Grantor”), in favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as
collateral agent (in such capacity, and together with its successors and
permitted assigns in such capacity, the “Collateral Agent”) for the benefit of
the Secured Parties (as defined in the Credit Agreement referred to below). All
capitalized terms used but not defined herein shall have the meaning ascribed to
them in such Credit Agreement.

RECITALS

WHEREAS, LANTHEUS MEDICAL IMAGING, INC., a Delaware corporation (the
“Borrower”), LANTHEUS HOLDINGS, INC. (“Holdings”), the Lenders, and CS, as
Administrative Agent and Collateral Agent have entered into that certain Term
Loan Credit Agreement, dated as of June 30, 2015 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, in connection with the Credit Agreement, Holdings, the Borrower and
certain of its Subsidiaries (other than the Additional Grantor) have entered
into that certain Guarantee and Collateral Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”) in favor of the
Collateral Agent for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Collateral Agreement. By executing and delivering this Assumption Agreement,
the Additional Grantor, as provided in Section 8.14 of the Guarantee and
Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly guarantees the Secured Obligations as set forth
in Section 2 thereof, grants the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of its right, title and interest in
the Collateral (as defined in the Guarantee and Collateral Agreement) as
collateral security for the complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of all Secured Obligations
as set forth in Section 3 thereof, and assumes all other obligations and
liabilities of a Grantor set forth therein. The information set forth in
Annex I-A hereto is hereby added to the information set forth in Schedules
[            ]7 to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date
(except to the extent made on a specific date, in which case such representation
and warranty shall be true and correct in all material respects on and as of
such specific date).

 

 

7  Refer to each Schedule which needs to be supplemented.

 

A-I-1



--------------------------------------------------------------------------------

2. Financing Statements. The Additional Grantor hereby authorizes the filing of
any financing statements or continuation statements, and amendments to financing
statements, or any similar document in any jurisdictions and with any filing
offices as the Collateral Agent may determine, in its sole discretion, are
necessary or advisable to perfect or otherwise protect the security interest
granted to the Collateral Agent herein, except with respect to foreign
jurisdictions. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent herein, including describing such property as “all assets”
or “all personal property” and may add thereto “whether now owned or hereafter
acquired.” The Additional Grantor hereby ratifies and authorizes the filing by
the Collateral Agent of any financing statement with respect to the Collateral
made prior to the date hereof.

3. Intellectual Property Filings. The Additional Grantor hereby authorizes the
Collateral Agent to execute and/or submit filings with the PTO or United States
Copyright Office (or any successor office), as applicable, including this
Agreement, the Copyright Security Agreement, a Patent Security Agreement, and/or
a Trademark Security Agreement based on the nature of the Intellectual Property
owned by such Additional Grantor, or other comparable documents, and to take
such other actions as may be required under applicable law for the purpose of
perfecting, recording, confirming, continuing, enforcing or protecting the
security interest granted by the Additional Grantor hereunder, without the
signature of the Additional Grantor, naming the Additional Grantor, as debtor,
and the Collateral Agent, as secured party.

4. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE
PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12, 8.13 AND
8.16 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY WITH LIKE EFFECT TO
THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT LENGTH HEREIN.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By:   Name: Title:

 

Agreed and Accepted: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral
Agent By:   Name: Title: By:   Name: Title:

 

A-I-3



--------------------------------------------------------------------------------

Annex II-A to

Guarantee and Collateral Agreement

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of [            ], 201[    ]
(“Copyright Security Agreement”), made by [            ], a [            ],
located at             [ADD FOR EACH OF THE SIGNATORIES HERETO] (the
“Grantors”), is in favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, located at
Eleven Madison Avenue, New York, New York 10010, as collateral agent (in such
capacity, the “Collateral Agent”) for the Secured Parties.

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Guarantee and Collateral
Agreement, dated as of June 30, 2015 (the “Guarantee and Collateral Agreement”)
in favor of the Collateral Agent, pursuant to which the Grantors are required to
execute and deliver this Copyright Security Agreement (capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Guarantee and Collateral Agreement);

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Copyright Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a) the registered and applied-for Copyrights of such Grantor listed on Schedule
1 attached hereto; and

(b) all Proceeds of any of the foregoing;

provided, that (i) this Copyright Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (A) shall attach at all times to all proceeds of such property, (B) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause (i)
ceases to exist and (C) to the extent severable, shall, in any event, attach to
all rights in respect of such property that are not subject to the applicable
condition described in clause (i).

 

A-II-A-1



--------------------------------------------------------------------------------

The security interest granted pursuant to this Copyright Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Guarantee and Collateral
Agreement. In the event that any provision of this Copyright Security Agreement
is deemed to conflict with the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall govern.

The term of this Copyright Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.

Each Grantor hereby authorizes and requests that the United States Copyright
Office record this Copyright Security Agreement.

THIS COPYRIGHT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Copyright Security Agreement may be executed by one or more of the parties
to this Copyright Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Copyright
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Copyright Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-II-A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this COPYRIGHT SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.

 

[ASSIGNOR] By:   Name: Title:

Accepted and Agreed:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral Agent By:   Name: Title:
By:   Name: Title:

 

A-II-A-3



--------------------------------------------------------------------------------

Schedule 1

COPYRIGHTS

Copyrights

 

Title of Work

  

Reg. No.

  

Reg. Date

  

Owner

 

 

A-II-A-4



--------------------------------------------------------------------------------

Annex II-B to

Guarantee and Collateral Agreement

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of [            ], 201[    ] (“Patent
Security Agreement”), made by             , a             , located at
            [ADD FOR EACH OF THE SIGNATORIES HERETO] (the “Grantors”), is in
favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, located at Eleven Madison
Avenue, New York, New York 10010, as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Guarantee and Collateral
Agreement, dated as of June 30, 2015 (the “Guarantee and Collateral Agreement”)
in favor of the Collateral Agent, pursuant to which the Grantors are required to
execute and deliver this Patent Security Agreement (capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the
Guarantee and Collateral Agreement);

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Patent Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a) the registered and applied-for Patents of such Grantor listed on Schedule 1
attached hereto; and

(b) all Proceeds of any of the foregoing;

provided, that (i) this Patent Security Agreement shall not constitute a grant
of a security interest in any property to the extent that and for as long as
such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (A) shall attach at all times to all proceeds of such property, (B) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause
(i) ceases to exist and (C) to the extent severable, shall, in any event, attach
to all rights in respect of such property that are not subject to the applicable
condition described in clause (i).

The security interest granted pursuant to this Patent Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and the
Grantors hereby acknowledge and affirm that the rights and remedies of the

 

A-II-B-1



--------------------------------------------------------------------------------

Collateral Agent with respect to the security interest in the Patents made and
granted hereby are more fully set forth in the Guarantee and Collateral
Agreement. In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Guarantee and Collateral Agreement, the provisions
of the Guarantee and Collateral Agreement shall govern.

The term of this Patent Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.

Each Grantor hereby authorizes and requests that the Commissioner of Patents and
Trademarks record this Patent Security Agreement.

THIS PATENT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Patent Security Agreement may be executed by one or more of the parties to
this Patent Security Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Patent Security
Agreement by facsimile transmission or electronic transmission (in PDF format)
shall be effective as delivery of a manually executed counterpart hereof. A set
of the copies of this Patent Security Agreement signed by all the parties shall
be lodged with the Borrower, the Administrative Agent and the Collateral Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-II-B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this PATENT SECURITY AGREEMENT to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[ASSIGNOR] By:   Name: Title:

 

Accepted and Agreed: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral
Agent By:   Name: Title: By:   Name: Title:

 

A-II-B-3



--------------------------------------------------------------------------------

Schedule 1

PATENTS

Issued Patents

 

Patent

  

Reg. No.

(App. No.)

  

Reg. Date

(App. date)

  

Owner

 

 

A-II-B-4



--------------------------------------------------------------------------------

Annex II-C to

Guarantee and Collateral Agreement

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of [            ], 201[    ]
(“Trademark Security Agreement”), made by             , a             , located
at             [ADD FOR EACH OF THE SIGNATORIES HERETO] (“Grantors”), is in
favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, located at Eleven Madison
Avenue, New York, New York 10010, as collateral agent (in such capacity, the
“Collateral Agent”) for the Secured Parties.

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Guarantee and Collateral
Agreement, dated as of June 30, 2015 (the “Guarantee and Collateral Agreement”)
in favor of the Collateral Agent, pursuant to which the Grantors are required to
execute and deliver this Trademark Security Agreement (capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Guarantee and Collateral Agreement);

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Trademark Collateral (as defined below);

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
the Specified Cash Management Agreements and provide financial accommodation,
each Grantor hereby agrees with the Collateral Agent, for the benefit of the
Secured Parties, as follows:

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

(a) the registered and applied-for Trademarks of such Grantor listed on Schedule
1 attached hereto; and

(b) to the extent not covered by clause (a), all Proceeds of any of the
foregoing;

provided, that (i) this Trademark Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement, including in any applications for trademarks
or service marks filed in the PTO pursuant to 15 U.S.C. § 1051 Section 1(b)
unless and until evidence of use of the mark in interstate commerce is submitted
to and accepted by the PTO pursuant to 15 U.S.C. § 1051 Section 1(c) or
Section 1(d); and (ii) the security interest granted hereby (A) shall attach at
all times to all proceeds of such property, (B) shall attach to such property
immediately and automatically (without need for any further grant or act) at
such time as the condition described in clause (i) ceases to exist and (C) to
the extent severable, shall, in any event, attach to all rights in respect of
such property that are not subject to the applicable condition described in
clause (i).

 

A-II-C-1



--------------------------------------------------------------------------------

The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with security interest granted to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement and the Grantors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Trademarks made and granted hereby are
more fully set forth in the Guarantee and Collateral Agreement. In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall govern.

The term of this Trademark Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.

Each Grantor hereby authorizes and requests that the Commissioner of Patents and
Trademarks record this Trademark Security Agreement.

THIS TRADEMARK SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Trademark Security Agreement may be executed by one or more of the parties
to this Trademark Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument. Delivery of an executed signature page of this Trademark
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Trademark Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-II-C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this TRADEMARK SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.

 

[ASSIGNOR] By:

 

Name: Title:

 

Accepted and Agreed: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Collateral
Agent By:

 

Name: Title: By:

 

Name: Title:

 

A-II-C-3



--------------------------------------------------------------------------------

Schedule 1

TRADEMARKS

Trademarks

 

Trademark

  

Reg. No.

(App. No.)

  

Reg. Date

(App. date)

  

Owner

 

 

A-II-C-4



--------------------------------------------------------------------------------

Annex III to

Guarantee and Collateral Agreement

This PLEDGE SUPPLEMENT, dated as of [            ] 20[    ] (the “Pledge
Supplement”), is delivered by [            ], a [            ] (the “Grantor”)
pursuant to the Guarantee and Collateral Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Guarantee and Collateral Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation, LANTHEUS HOLDINGS, INC., a
Delaware corporation, the other Grantors named therein and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as the Collateral Agent. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the
Guarantee and Collateral Agreement.

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Guarantee and Collateral Agreement of, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located. Grantor represents and warrants that the attached Supplements to
Schedules accurately and completely set forth all additional information
required pursuant to the Guarantee and Collateral Agreement and hereby agrees
that such Supplements to Schedules shall constitute part of the Schedules to the
Guarantee and Collateral Agreement.

Grantor hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdictions and with any filing offices as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, herein, except with respect to foreign
jurisdictions. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent, for the benefit of the Secured Parties, herein, including
describing such property as “all assets” or “all personal property” and may add
thereto “whether now owned or hereafter acquired.” Grantor hereby ratifies and
authorizes the filing by the Collateral Agent of any financing statement with
respect to the Collateral made prior to the date hereof.

THIS PLEDGE SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-III-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

 

[NAME OF GRANTOR] By:

 

Name: Title:

 

A-III-2



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF] INTERCREDITOR AGREEMENT (JUNIOR LIENS)

See attached.

 

Ex. D-1-1



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF] INTERCREDITOR AGREEMENT (PARI PASSU)

See attached.

 

Ex. D-2-1



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                                              New York, New York
                    , 20         

FOR VALUE RECEIVED, the undersigned, LANTHEUS MEDICAL IMAGING, INC., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[            ] (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, the principal amount of
[            ] DOLLARS ([$    ]) or, if less, the unpaid principal amount of the
Term Loan of the Lender to the Borrower. The principal amount shall be paid in
the amounts and on the dates specified in Section 2.3 of the Credit Agreement.
The Borrower further agrees to pay interest in like money at such Funding Office
on the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error. The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of June 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, LANTHEUS HOLDINGS, INC., a Delaware corporation (“Holdings”), the
several banks and other financial institutions or entities from time to time
parties thereto (each, a “Lender” and collectively, the “Lenders”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent and collateral agent
(in such capacities, and together with its successors and permitted assigns in
such capacities, the “Administrative Agent” and the “Collateral Agent,”
respectively) and CREDIT SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and
WELLS FARGO SECURITIES, LLC, as joint lead arrangers and joint bookrunners,
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

Ex. E-1



--------------------------------------------------------------------------------

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE LIENS AND
SECURITY INTERESTS SECURING THE OBLIGATIONS EVIDENCED BY THIS NOTE, THE EXERCISE
OF ANY RIGHT OR REMEDY WITH RESPECT THERETO, AND CERTAIN OF THE RIGHTS OF THE
HOLDER HEREOF ARE SUBJECT TO THE PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT,
DATED AS OF JUNE 30, 2015 (AS AMENDED, RESTATED, SUPPLEMENTED, OR OTHERWISE
MODIFIED FROM TIME TO TIME, THE “ABL INTERCREDITOR AGREEMENT”), BY AND BETWEEN
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS ABL AGENT, AND CREDIT SUISSE
SECURITIES AG, CAYMAN ISLANDS BRANCH, AS TERM LOAN AGENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Ex. E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

LANTHEUS MEDICAL IMAGING, INC., as Borrower By:

 

Name: Title:

 

Ex. E-3



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

 

Amount of

Base Rate

Loans

 

Amount

Converted to

Base Rate

Loans

   Amount of
Principal of
Base Rate
Loans
Repaid    Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans    Unpaid
Principal
Balance of
Base Rate
Loans    Notation
Made By                                                                       
        

 

Ex. E-4



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF

EURODOLLAR LOANS

 

Date

 

Amount of
Eurodollar
Loans

 

Amount

Converted to

Eurodollar

Loans

   Interest
Period and
Eurodollar
Rate with
Respect
Thereto    Amount of
Principal of
Eurodollar
Loans
Repaid    Amount of
Eurodollar
Loans
Converted
to Base Rate
Loans    Unpaid
Principal
Balance of
Eurodollar
Loans    Notation
Made By                                                                         
                     

 

Ex. E-5



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] JOINT CLOSING CERTIFICATE

June 30, 2015

This Joint Closing Certificate (this “Certificate”) is delivered pursuant to
(i) that certain Term Loan Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Term Credit Agreement”), by and among LANTHEUS MEDICAL IMAGING, INC.,
a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a Delaware
corporation (“Holdings”), the several banks and other financial institutions
from time to time parties thereto (each, a “Term Lender” and individually and
collectively, the “Term Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
(“CS”), as administrative agent for the Term Lenders and collateral agent for
the benefit of the Secured Parties, and CREDIT SUISSE SECURITIES (USA) LLC,
JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES, LLC, as joint lead arrangers
and joint bookrunners and (ii) that certain Second Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “ABL Credit
Agreement” and, together with the Term Credit Agreement, the “Credit
Agreements”), by and among Holdings, the Borrower, each subsidiary of Holdings
listed as a “Guarantor” on the signature pages thereto (together with Holdings,
each a “Guarantor” and individually and collectively, jointly and severally, the
“Guarantors”), the lenders from time to time party thereto (each, an “ABL
Lender” and individually and collectively, the “ABL Lenders” and, together with
the Term Lenders, each, a “Lender” and individually and collectively, the
“Lenders”), WELLS FARGO BANK NATIONAL ASSOCIATION, a national banking
association (“Wells Fargo”), as administrative agent for the ABL Lenders and
collateral agent for the benefit of the Secured Parties, and Wells Fargo, as
sole lead arrangers, bookrunner and syndication agent. Capitalized terms used
herein without definition shall have the meanings ascribed to them in the
applicable Credit Agreement.

The undersigned, [            ], being the duly elected, qualified and acting
Secretary of the Borrower, Holdings and Lantheus MI Real Estate, LLC, a Delaware
limited liability company (together with the Borrower and Holdings, each, a
“Loan Party” and collectively, the “Loan Parties”), hereby certifies on behalf
of each Loan Party, in such capacity as an officer of each Loan Party, and not
individually, and without assuming any personal liability as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the certificate
of formation or certificate of incorporation, as applicable, of each Loan Party
(each, a “Charter Document”), together with all amendments thereto, as in effect
on the date hereof, certified as of a recent date by the Secretary of State of
each such Loan Party’s jurisdiction of organization. Such Charter Documents have
not been amended, repealed, modified or restated since the date of the last
amendment thereto shown on the attached certificate, and such Charter Documents
are in full force and effect on the date hereof, and no action for any amendment
to such Charter Documents or for the dissolution of any Loan Party has been
taken since such date.

2. Attached hereto as Exhibit B is a true and complete copy of the by-laws or
limited liability company agreement, as applicable, of each Loan Party (each, a
“Governing Document”) as in effect at all times since the adoption thereof to
and including the date hereof. Such Governing Agreements have not been amended,
repealed, modified or restated (other than as attached hereto) and such
Governing Agreements are in full force and effect on the date hereof.

 

Ex. F-1



--------------------------------------------------------------------------------

3. Attached hereto as Exhibit C is a true and complete copy of the resolutions
of the board of directors or sole member, as applicable, of each Loan Party duly
adopted by the board of directors or sole member, as applicable, of each Loan
Party (each, a “Resolution”) authorizing (A) in the case of the Borrower, the
borrowings under the Credit Agreements and, in the case of each Loan Party, the
transactions contemplated by the Loan Documents to which such Loan Party is or
will be a party, (B) the execution, delivery and performance by each Loan Party
of each Loan Document to which such Loan Party is or will be a party and the
execution and delivery of the other documents to be delivered by such Loan Party
in connection with the Credit Agreements and any other Loan Documents to which
such Loan Party is or will be a party and (C) the execution and delivery of the
other documents to be delivered by such Loan Party in connection with the Credit
Agreements. Such Resolutions have not in any way been amended, modified, revoked
or rescinded and are in full force and effect on the date hereof.

4. Attached hereto as Exhibit D is a list of persons who are now, and were, as
of the execution and delivery of the Credit Agreements and the other Loan
Documents, duly elected and qualified officers of each Loan Party, holding the
offices indicated next to their respective names, and the signatures appearing
opposite their respective names are the true and genuine signatures of such
officers, and each such officer is duly authorized to execute and deliver, on
behalf of such Loan Party, the Loan Documents to which such Loan Party is a
party and any certificate or other document to be delivered by such Loan Party
pursuant to such Loan Documents.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Ex. F-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate,
in the name of and on behalf of each Loan Party, to be effective as of the date
first above written.

 

By:

 

Name: Title:

I, the undersigned, [            ], being the duly elected, qualified and acting
[            ] of each Loan Party, solely in my capacity as an officer of each
Loan Party and not individually, and without assuming any personal liability, do
hereby certify that [            ] is the duly elected and qualified Secretary
of each Loan Party and that the signature set forth above is such officer’s true
and genuine signature.

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the date
first above written.

 

By:

 

Name: Title:

 

Ex. F-3



--------------------------------------------------------------------------------

EXHIBIT A

CHARTER DOCUMENTS

See attached.

 

Ex. F-4



--------------------------------------------------------------------------------

EXHIBIT B

GOVERNING DOCUMENTS

See attached.

 

Ex. F-5



--------------------------------------------------------------------------------

EXHIBIT C

RESOLUTIONS

See attached.

 

Ex. F-6



--------------------------------------------------------------------------------

EXHIBIT D

INCUMBENCY

LANTHEUS HOLDINGS, INC.

LANTHEUS MEDICAL IMAGING, INC.

LANTHEUS MI REAL ESTATE, LLC

 

NAME

  

TITLE

  

SIGNATURE

[                    ]

   [                     ]   

 

[                    ]

   [Secretary]   

 

 

Ex. F-7



--------------------------------------------------------------------------------

EXHIBIT G

[Reserved]

 

Ex. G-1



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] SOLVENCY CERTIFICATE

June 30, 2015

The undersigned, [            ], a [financial officer] of LANTHEUS HOLDINGS,
INC., a Delaware corporation (“Holdings”) and LANTHEUS MEDICAL IMAGING, INC., a
Delaware corporation (the “Borrower”), is familiar with the properties,
businesses, assets and liabilities of Holdings and its subsidiaries and is duly
authorized to execute this certificate (this “Solvency Certificate”) on behalf
of Holdings.

This Solvency Certificate is delivered pursuant to Section 6.1(k) of that
certain Term Loan Agreement, dated as of June 30, 2015 (the “Credit Agreement”),
among Holdings, the Borrower, the several banks and other financial institutions
or entities from time to time parties thereto (each, a “Lender” and
collectively, the “Lenders”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent and collateral agent (in such capacities, and together with
its successors and permitted assigns in such capacities, the “Administrative
Agent” and the “Collateral Agent”, respectively) and CREDIT SUISSE SECURITIES
(USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES, LLC, as joint lead
arrangers and joint bookrunners. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

As used herein, “Company” means Holdings and its subsidiaries on a consolidated
basis.

1. The undersigned certifies, on behalf of Holdings and the Borrower and not in
his individual capacity, that he has made such investigation and inquiries as to
the financial condition of Holdings and its subsidiaries as the undersigned
deems necessary and prudent for the purposes of providing this Solvency
Certificate. The undersigned acknowledges that the Administrative Agent and the
Lenders are relying on the truth and accuracy of this Solvency Certificate in
connection with the making of Loans under the Credit Agreement.

2. The undersigned certifies, on behalf of Holdings and the Borrower and not in
his individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by Holdings and the Borrower to be fair in light of the
circumstances existing at the time made; and (b) for purposes of providing this
Solvency Certificate, the amount of contingent liabilities has been computed as
the amount that, in the light of all the facts and circumstances existing as of
the date hereof, represents the amount that can reasonably be expected to become
an actual or matured liability.

BASED ON THE FOREGOING, the undersigned certifies, on behalf of Holdings and the
Borrower and not in his individual capacity, that, on the date hereof, after
giving effect to the Transactions (and the Loans made or to be made and other
obligations incurred or to be incurred on the Closing Date):

(i) the fair value of the property of the Company is greater than the total
amount of liabilities, including contingent liabilities, of the Company;

(ii) the present fair salable value of the assets of the Company is greater than
the amount that will be required to pay the probable liability of the Company on
the sum of its debts and other liabilities, including contingent liabilities;

 

Ex. H-1



--------------------------------------------------------------------------------

(iii) the Company has not, does not intend to, and does not believe (nor should
it reasonably believe) that it will, incur debts or liabilities beyond the
Company’s ability to pay such debts and liabilities as they become due (whether
at maturity or otherwise); and

(iv) the Company does not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted following the Closing Date.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Ex. H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as the Chief Financial
Officer of Holdings and the Borrower and not in his individual capacity.

 

LANTHEUS HOLDINGS, INC. By:

 

Name: Title: LANTHEUS MEDICAL IMAGING, INC. By:

 

Name Title:

 

Ex. H-3



--------------------------------------------------------------------------------

EXHIBIT I

[Reserved]

 

Ex. I-1



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] DISCOUNT RANGE PREPAYMENT NOTICE

Date:             , 20            

To: [            ], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 4.1(b)(iii)(A) of that certain Term Loan Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners. Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Credit Agreement.

Pursuant to Section 4.1(b)(iii)(A) of the Credit Agreement, the Group Member
hereby requests that [each Lender] [each Lender of the [            ], 20[    
]1 tranche[s] of the [            ]2 Class of Loans] submit a Discount Range
Prepayment Offer. Any Discounted Loan Prepayment made in connection with this
solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Group Member to [each Lender] [each Lender of the
[            ], 20[     ]3 tranche[s] of the [            ]4 Class of Loans].

2. Loans under the ABL Facility shall not be utilized to fund this Discounted
Loan Prepayment.

3. The maximum aggregate principal amount of the Discounted Loan Prepayment that
will be made in connection with this solicitation is [$[            ] of Loans]
[$[            ] of the [            ], 20[     ]5 tranche[(s)] of the [    ]6
Class of Loans] (the “Discount Range Prepayment Amount”).7

4. The Group Member is willing to make Discounted Loan Prepayments at a
percentage discount to par value greater than or equal to [[     ]% but less
than or equal to [     ]% in respect of the Loans] [[     ]% but less than or
equal to [     ]% in respect of the [            ], 20[ ]8 tranche[(s)] of the
[            ]9 Class of Loans] (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York City time, on the date that is the third (3rd) Business Day
following the date of delivery of this notice pursuant to Section 4.1(b)(iii)(A)
of the Credit Agreement.

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Loans.

7  Minimum of $5.0 million and whole increments of $500,000.

8  List multiple tranches if applicable.

9  List applicable Class(es) of Loans.

 

Ex. J-1



--------------------------------------------------------------------------------

The Group Member hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [            ], 20[ ]10 tranche[s] of the [     ]11
Class of Loans] as follows:

1. Holdings, the Borrower and their Subsidiaries do not have any material
non-public information with respect to Holdings, the Borrower, their
Subsidiaries and their respective securities for purposes of United States
securities laws that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Holdings, the Borrower, any of their Subsidiaries or Affiliates).

2. This offer is being been made pursuant to the provisions of Section 4.1(b) of
the Credit Agreement.

3. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Group Member on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Group Member was notified
that no Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Group Member’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12

The Group Member acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Group Member requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Discount Range Prepayment Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

10  List multiple tranches if applicable.

11  List applicable Class(es) of Loans.

12  Insert applicable representation.

 

Ex. J-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE GROUP MEMBER] By:

 

Name: Title:

Enclosure: Form of Discount Range Prepayment Offer

 

Ex. J-3



--------------------------------------------------------------------------------

EXHIBIT K

[FORM OF] DISCOUNT RANGE PREPAYMENT OFFER

Date:                     , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners and (b) that certain Discount
Range Prepayment Notice, dated, [                    ], 20[    ] from the
applicable Group Member (the “Discount Range Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Discount Range Prepayment Notice or, to the extent
not defined therein, in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 4.1(b)(iii)(A) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Loans] [the [                ], 20[     ]1 tranche[s] of the [     ]2 Class of
Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Loans - $[                     ]]

[[                    ], 20[     ]3 tranche[s] of the [                 ]4 Class
of Loans - $[                    ]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[            ]% in respect of the Loans]
[[                    ]% in respect of the [                    ], 20[    ]5
tranche[(s)] of the [     ]6 Class of Loans] (the “Submitted Discount”).

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[                    ], 20[     ]7 tranche[s] of the
[            ]8 Class of Loans] indicated above pursuant to
Section 4.1(b)(iii)(A) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Loans.

7  List multiple tranches if applicable.

8  List applicable Class(es) of Loans.

 

Ex. K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

Name: Title:

 

Ex. K-1



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF] SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:                     , 20        

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 4.1(b)(iv)(A) of that certain Term Loan Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners. Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Credit Agreement.

Pursuant to Section 4.1(b)(iv)(A) of the Credit Agreement, the Group Member
hereby requests that [each Lender] [each Lender of the [             ], 20[    
]1 tranche[s] of the [     ]2 Class of Loans] submit a Solicited Discounted
Prepayment Offer. Any Discounted Loan Prepayment made in connection with this
solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Group Member to [each Lender] [each Lender of the
[                    ], 20[    ]3 tranche[s] of the [                     ]4
Class of Loans].

2. The maximum aggregate amount of the Discounted Loan Prepayment that will be
made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):5

[Loans - $[             ]]

[[            ], 20[     ]6 tranche[s] of the [            ]7 Class of Loans -
$[        ]]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 4.1(b)(iv)(A) of the
Credit Agreement.

The Group Member requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Loans.

5  Minimum of $5.0 million and whole increments of $500,000.

6  List multiple tranches if applicable.

7  List applicable Class(es) of Loans.

 

Ex. L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE GROUP MEMBER] By:  

 

Name: Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

Ex. L-2



--------------------------------------------------------------------------------

EXHIBIT M

[FORM OF] SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:                 , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners and (b) that certain
Solicited Discounted Prepayment Notice, dated [                    ], 20[    ],
from the applicable Group Member (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third (3rd) Business Day following your receipt of this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 4.1(b)(iv)(A) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Loans] [[             ], 20[     ]1 tranche[s] of the [     ]2 Class of
Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Loans - $[            ]]

[[            ], 20[    ]3 tranche[s] of the [            ]4 Class of Loans -
$[    ]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[            ]% in respect of the Loans] [[            ]% in
respect of the [            ], 20[     ]5 tranche[(s)] of the [     ]6 Class of
Loans] (the “Offered Discount”).

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Loans.

 

Ex. M-1



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[                     ], 20[    ]7 tranche[s] of the
[             ]8 Class of Loans] pursuant to Section 4.1(b)(iv)(A) of the Credit
Agreement at a price equal to the Applicable Discount and in an aggregate
outstanding amount not to exceed the Offered Amount, as such amount may be
reduced in accordance with the Solicited Discount Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

7  List multiple tranches if applicable.

 

Ex. M-2



--------------------------------------------------------------------------------

EXHIBIT N

[FORM OF] ACCEPTANCE AND PREPAYMENT NOTICE

Date:             , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 4.1(b)(iv)(B) of that certain Term Loan Agreement, dated as of
June 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among LANTHEUS
MEDICAL IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS
HOLDINGS, INC., a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto, CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent
and CREDIT SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO
SECURITIES, LLC, as joint lead arrangers and joint bookrunners and (b) that
certain Solicited Discounted Prepayment Notice, dated [                     ],
20[    ], from the applicable Group Member (the “Solicited Discounted Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Solicited Discounted Prepayment
Notice or, to the extent not defined therein, in the Credit Agreement.

Pursuant to Section 4.1(b)(iv)(B) of the Credit Agreement, the Group Member
hereby irrevocably notifies you that it accepts offers delivered in response to
the Solicited Discounted Prepayment Notice having an Offered Discount equal to
or greater than [[     ]% in respect of the Loans] [[     ]% in respect of the
[     ], 20[ ]1 tranche[(s)] of the [     ]2 Class of Loans] (the “Acceptable
Discount”) in an aggregate amount not to exceed the Solicited Discounted
Prepayment Amount.

The Group Member expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 4.1(b)(iv)(B)
of the Credit Agreement.

The Group Member hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [                     ], 20[     ]3 tranche[s] of
the [             ]4 Class of Loans] as follows:

1. Holdings, the Borrower and their Subsidiaries do not have any material
non-public information with respect to Holdings, the Borrower, their
Subsidiaries and their respective securities for purposes of United States
securities laws that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Holdings, the Borrower, any of their Subsidiaries or Affiliates).

2. Loans under the ABL Facility shall not be utilized to fund this Discounted
Loan Prepayment.

3. This offer is being been made pursuant to the provisions of Section 4.1(b) of
the Credit Agreement.

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Loans.

 

Ex. N-1



--------------------------------------------------------------------------------

4. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Group Member on the applicable Discounted Prepayment Effective Date.] [At least
three (3) Business Days have passed since the date the Group Member was notified
that no Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Group Member’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]5

5. The Group Member acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Group Member requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

5  Insert applicable representation.

 

Ex. N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE GROUP MEMBER] By:  

 

Name: Title:

 

Ex. N-3



--------------------------------------------------------------------------------

EXHIBIT O

[FORM OF] SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 4.1(b)(ii)(A) of that certain Term Loan Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners. Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Credit Agreement.

Pursuant to Section 4.1(b)(ii)(A) of the Credit Agreement, the Group Member
hereby offers to make a Discounted Loan Prepayment [to each Lender] [to each
Lender of the [                    ], 20[     ]1 tranche[s] of the
[                     ]2 Class of Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Lender] [to each Lender of the [     ], 20[     ]3 tranche[s] of the
[                    ]4 Class of Loans].

2. Loans under the ABL Facility shall not be utilized to fund this Discounted
Loan Prepayment.

3. The aggregate principal amount of the Discounted Loan Prepayment that will be
made in connection with this offer shall not exceed [$[     ] of Loans] [$[    
] of the [            ], 20[     ]5 tranche[(s)] of the [     ]6 Class of Loans]
(the “Specified Discount Prepayment Amount”).7

4. The percentage discount to par value at which such Discounted Loan Prepayment
will be made is [[     ]% in respect of the Loans] [[     ]% in respect of the
[            ], 20[     ]8 tranche[(s)] of the [                     ]9 Class of
Loans] (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 4.1(b)(ii)(A) of the Credit Agreement.

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Loans.

7  Minimum of $5.0 million and whole increments of $500,000.

8  List multiple tranches if applicable.

9  List applicable Class(es) of Loans.

 

Ex. O-1



--------------------------------------------------------------------------------

The Group Member hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [                     ], 20[     ]10 tranche[s] of
the [             ]11 Class of Loans] as follows:

1. Holdings, the Borrower and their Subsidiaries do not have any material
non-public information with respect to Holdings, the Borrower, their
Subsidiaries and their respective securities for purposes of United States
securities laws that has not been disclosed to the Lenders (other than Lenders
that do not wish to receive material non-public information with respect to
Holdings, the Borrower, any of their Subsidiaries or Affiliates).

2. this offer is being been made pursuant to the provisions of Section 4.1(b) of
the Credit Agreement.

3. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Loan Prepayment as a result of a prepayment made by a
Group Member on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Group Member’s election not to accept any Solicited
Discounted Prepayment Offers made by a Lender.]12

The Group Member acknowledges that the Auction Agent and the relevant Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Group Member requests that the Auction Agent promptly notify each Lender
party to the Credit Agreement of this Specified Discount Prepayment Notice.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

10  List multiple tranches if applicable.

11  List applicable Class(es) of Loans.

12  Insert applicable representation.

 

Ex. O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE GROUP MEMBER] By:  

 

Name: Title:

Enclosure: Form of Specified Discount Prepayment Response

 

Ex. O-3



--------------------------------------------------------------------------------

EXHIBIT P

[FORM OF] SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) that certain Term Loan Agreement, dated as of June 30,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL
IMAGING, INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC.,
a Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners and (b) that certain
Specified Discount Prepayment Notice, dated [                    ], 20[    ],
from the applicable Loan Party (the “Specified Discount Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Specified Discount Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 4.1(b)(ii)(A) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Loans] [[            ], 20[     ]1 tranche[s] of
the [     ]2 Class of Loans - $[     ]] held by such Lender at the Specified
Discount in an aggregate outstanding amount as follows:

[Loans - $[             ]]

[[             ], 20[     ]3 tranche[s] of the [     ]4 Class of Loans -
$[             ]]

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans][[         ], 20[    ]5 tranche[s] the
[                    ]6 Class of Loans] pursuant to Section 4.1(b)(ii)(A) of the
Credit Agreement at a price equal to the [applicable] Specified Discount in the
aggregate outstanding amount not to exceed the amount set forth above, as such
amount may be reduced in accordance with the Specified Discount Proration, and
as otherwise determined in accordance with and subject to the requirements of
the Credit Agreement.

 

 

1  List multiple tranches if applicable.

2  List applicable Class(es) of Loans.

3  List multiple tranches if applicable.

4  List applicable Class(es) of Loans.

5  List multiple tranches if applicable.

6  List applicable Class(es) of Loans.

 

Ex. P-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:  

 

Name: Title:

 

Ex. P-2



--------------------------------------------------------------------------------

EXHIBIT Q-1

[FORM OF] TAX STATUS CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Holdings within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to Holdings as described in
Section 881(c)(3)(C) of the Code and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-United States person status on IRS Form W-8BEN-E or
W-8BEN, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

By:   Name: Title:

Date: [                    ] [        ], 20[    ]

 

Ex. Q-1-1



--------------------------------------------------------------------------------

EXHIBIT Q-2

[FORM OF] TAX STATUS CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Holdings within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to Holdings as described in Section 881(c)(3)(C) of the Code
and (v) no payments in connection with any Loan Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-United States person status on IRS Form W-8BEN-E or W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:   Name: Title: Date: [                    ]
[        ], 20[     ]

 

Ex. Q-2-1



--------------------------------------------------------------------------------

EXHIBIT Q-3

[FORM OF] TAX STATUS CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Term Loan Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Holdings within the meaning of Section 871(h)(3)(B) of the Code,
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to Holdings as described in Section 881(c)(3)(C) of the Code
and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or W-8BEN,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
W-8BEN, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:   Name: Title: Date: [                    ] [    ],
20[    ]

 

Ex. Q-3-1



--------------------------------------------------------------------------------

EXHIBIT Q-4

[FORM OF] TAX STATUS CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Term Loan Agreement, dated as of June 30, 2015
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (the “Borrower”), LANTHEUS HOLDINGS, INC., a
Delaware corporation (“Holdings”), the several banks and other financial
institutions or entities from time to time parties thereto, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral Agent and CREDIT
SUISSE SECURITIES (USA) LLC, JEFFERIES FINANCE LLC and WELLS FARGO SECURITIES,
LLC, as joint lead arrangers and joint bookrunners. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 4.10(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Holdings within the meaning of Section 871(h)(3)(B) of the Code,
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to Holdings as described in Section 881(c)(3)(C) of the Code
and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN-E or W-8BEN, as applicable or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN-E or W-8BEN, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF LENDER] By:   Name: Title: Date: [                    ] [        ],
20[     ]

 

Ex. Q-4-1